Case 20-18445-JKS            Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                             Desc Main
                                    Document    Page 1 of 141



COLE SCHOTZ P.C.
Michael D. Sirota, Esq.
Stuart Komrower, Esq.
Ryan T. Jareck, Esq.
Matteo W. Percontino, Esq.
Court Plaza North
25 Main Street
Hackensack, New Jersey 07601
Telephone: (201) 489-3000
Facsimile: (201) 489-1536
Email: msirota@coleschotz.com
       skomrower@coleschotz.com
       rjareck@coleschotz.com
       mpercontino@coleschotz.com

Attorneys for Debtors
and Debtors in Possession

                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF NEW JERSEY


In re:                                                        Chapter 11

RTW RETAILWINDS, INC., et al.,                                Case No. 20-18445 (JKS)

                                   Debtors.1                  (Jointly Administered)


    GLOBAL NOTES AND STATEMENT OF LIMITATIONS, METHODOLOGY,
              AND DISCLAIMER REGARDING DEBTORS’
                   SCHEDULES AND STATEMENTS

         The Schedules of Assets and Liabilities and Statements of Financial Affairs (the

“Schedules and Statements”) filed by RTW Retailwinds, Inc. and its subsidiaries, the within

debtors and debtors in possession (the “Debtors”), in the above-captioned chapter 11 cases


1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s federal tax identification number, as
applicable, are as follows: RTW Retailwinds, Inc. (1445); Lerner New York Holding, Inc. (2460); Lernco, Inc.
(4787); Lerner New York, Inc. (2137); New York & Company, Inc. (4569); Lerner New York GC, LLC (6095);
Lerner New York Outlet, LLC (6617); New York & Company Stores, Inc. (6483); FTF GC, LLC (7341); Lerner
New York FTF, LLC (6279); Fashion to Figure, LLC (6997); FTF IP Company, Inc. (6936). The Debtors’ principal
place of business is 330 W. 34th St., 9th Floor, New York, New York 10001.




60917/0001-20984184v1
Case 20-18445-JKS       Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                   Desc Main
                               Document    Page 2 of 141



include financial information that is unaudited and was prepared pursuant to section 521 of

chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) and Rule 1007 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) in conjunction with the

Debtors’ management and advisors. Although the Debtors’ management team and advisors have

made reasonable efforts to file complete and accurate Schedules and Statements based upon the

information available to it at the time they were prepared, a variety of factors, including, among

other things, the complexity of the Debtors’ business operations, makes it such that the

Schedules and Statements remain subject to further revision and verification by the Debtors. The

Debtors reserve the right to amend their Schedules and Statements from time to time as may be

necessary or appropriate. The Global Notes and Statement of Limitations, Methodology, and

Disclaimer Regarding Debtors’ Schedules and Statements (the “Global Notes”) is incorporated

by reference in, and comprises an integral part of, the Schedules and Statements and should be

referred to and reviewed in connection with any review of the Schedules and Statements.




                                                 2
60917/0001-20984184v1
Case 20-18445-JKS         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                Desc Main
                                 Document    Page 3 of 141



                                         INTRODUCTION

         1.       Bankruptcy Case. On July 13, 2020 (the “Petition Date”), each of the Debtors

filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code, commencing the

above-captioned chapter 11 cases in the United States Bankruptcy Court for the District of New

Jersey. The Debtors are operating their businesses and managing their properties as debtors in

possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. As of the filing of

this Motion, no request has been made for the appointment of a trustee or examiner.

         2.       Basis of Presentation. The Schedules and Statements do not purport to represent

financial statements prepared in accordance with Generally Accepted Accounting Principles, nor

are they intended to fully reconcile to any financial statements otherwise prepared and/or

distributed by the Debtors.

         3.       Amendment. While reasonable efforts were made to file complete and accurate

Schedules and Statements, inadvertent errors or omissions may exist. The Debtors thus reserve

the right to amend and/or supplement their Schedules and Statements from time to time as may

be necessary or appropriate.

         4.       Recharacterization. The Debtors have made reasonable efforts to characterize,

classify, categorize, or designate the claims, assets, executory contracts, unexpired leases, and

other items reported in the Schedules and Statements correctly. The Debtors may, however,

have improperly characterized, classified, categorized, or designated certain items. As such, the

Debtors reserve all right to recharacterize, reclassify, recategorize, or redesignate information

reported in the Schedules and Statements at a later time, as necessary or appropriate, as

additional information becomes available, including, but not limited to, whether contracts listed

herein were executory as of the Petition Date or remain executory post-petition.



                                                  3
60917/0001-20984184v1
Case 20-18445-JKS         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                 Desc Main
                                 Document    Page 4 of 141



         5.       Summary of Reporting Procedures. The following conventions were adopted by

the Debtors in the preparation of the Schedules and Statements:

                  a.     Asset/Liability Presentation. The Debtors’ fiscal year ended February 1,

         2020. All asset information contained in the Statements and Schedules, except where

         otherwise noted, is as of the Petition Date. The liability information, except where

         otherwise noted, is as of the Petition Date. Unless otherwise noted, the Debtors have

         indicated net book values for assets as of the Petition Date in their Statements and

         Schedules. Asset information provided herein for Schedule A/B Questions 7, 8, 11, 19

         through 26, 39 through 45, 55 through 58, and 60 through 65 represents the Debtors’ data

         as of July 4, 2020.

                  b.     Leases. In the ordinary course of business, the Debtors lease real property

         and various articles of personal property, including furniture, fixtures, and equipment,

         from certain third-party lessors. Every attempt has been made to set forth all such leases

         in the Schedules and Statements. The property subject to leases may not be reflected in

         the Schedules and Statements as owned property or assets of the Debtors or property or

         assets of third-parties within the control of the Debtors. The lease payments under such

         leases have been included on Schedule D (secured debt) to the extent the lessor filed a

         UCC-1 financing statement. However, nothing in the Schedules or Statements is or shall

         be construed as an admission or determination as to the legal status of any lease

         (including for the purposes of whether to assume and assign or reject a lease or whether a

         lease is a true lease or a financing arrangement), and the Debtors reserve all rights with

         respect to all such issues.




                                                  4
60917/0001-20984184v1
Case 20-18445-JKS         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                   Desc Main
                                 Document    Page 5 of 141



                  c.     Contingent Assets. The Debtors may possess certain claims and causes of

         action against various parties, including contingent claims in the form of various

         avoidance actions they could commence under the Bankruptcy Code and other relevant

         non-bankruptcy laws. The identity and amounts of those claims and causes of action, if

         any, are not yet known and, therefore, the Debtors reserve all rights with respect to any

         claims, causes of action, or avoidance actions. Nothing contained or omitted in these

         Global Notes or the Schedules and Statements shall be deemed a waiver of any such

         claims, avoidance actions, or causes of action or in any way prejudice or impair the

         assertion thereof.

                  d.     Classifications. Listing a claim (i) on Schedule D as “secured,” (ii) on

         Schedule E as “priority,” or (iii) on Schedule F as “unsecured nonpriority,” or listing a

         contract on Schedule G as “executory” or “unexpired,” does not constitute an admission

         by the Debtors of the legal rights, if any, of the claimant or a waiver by the Debtors of

         their rights, if any, to recharacterize or reclassify such claim or contract. In particular, the

         Debtors reserve the right to amend the Schedules and Statements to recharacterize or

         reclassify any such contract or claim.

                  e.     Disputed, Contingent, and Unliquidated Claims: Schedules D, E and F

         permit the Debtors to designate claims as contingent, unliquidated, and/or disputed. The

         Debtors’ failure to designate any claim on any of these Schedules as contingent,

         unliquidated, and/or disputed does not constitute an admission that such claim is not

         subject to objection. The Debtors reserve all rights to dispute, or assert offsets or

         defenses to, any claim reflected on the Schedules as to amount, liability, or status.




                                                    5
60917/0001-20984184v1
Case 20-18445-JKS          Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                Desc Main
                                  Document    Page 6 of 141



                  f.     Undetermined or Unknown Claim Amounts. Claim amounts that could

         not be fairly quantified by the Debtors are scheduled as “undetermined” or “unknown.”

         The description of an amount as “unknown,” “TBD” or “undetermined” is not intended to

         reflect upon the materiality of such amount.

         6.       Intercompany Claims. For certain reporting and internal accounting purposes, the

Debtors record certain intercompany receivables and payables. Receivables and payables among

the Debtors and their non-Debtor affiliates are reported as assets on Schedule A/B or liabilities

on Schedule E/F as appropriate (collectively, the “Intercompany Claims”). While the Debtors

have used commercially reasonable efforts to ensure that the proper intercompany balance is

attributed to each legal entity, the Debtors and their estates reserve all rights to amend the

Intercompany Claims in the Schedules and Statements, including, without limitation, to change

the characterization, classification, categorization, or designation of such claims, including, but

not limited to, the right to assert that any or all Intercompany Claims are, in fact, consolidated or

otherwise properly assets or liabilities of a different Debtor entity. Intercompany payable and

receivable balances are reflective of the book values of such items as of July 4, 2020.

         7.       Setoffs. The Debtors routinely incur certain setoffs from suppliers and other

parties in the ordinary course of business. Setoffs in the ordinary course can result from various

items including, but not limited to, pricing discrepancies, warranties, and other disputes between

the Debtors and their suppliers. These routine setoffs are consistent with the ordinary course of

business in the Debtors’ industry, and, therefore, can be particularly voluminous, unduly

burdensome, and costly for the Debtors to regularly document. Therefore, although such setoffs

and other similar rights may have been accounted for when scheduling certain amounts, these

ordinary course setoffs are not independently accounted for, and, as such, are excluded from the



                                                   6
60917/0001-20984184v1
Case 20-18445-JKS          Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                  Desc Main
                                  Document    Page 7 of 141



Schedules and Statements. Any setoff of a prepetition debt to be applied against the Debtors is

subject to the automatic stay and must comply with the Bankruptcy Code.

         8.       Specific Notes. These Global Notes are in addition to the specific notes set forth

in the Schedules and Statements. Disclosure of information in one Schedule, Statement, an

exhibit or continuation sheet, even if incorrectly placed, shall be deemed to be disclosed in the

correct Schedule, Statement or any exhibits or continuation sheets.

         9.       Totals. All totals that are included in the Schedules represent totals of the

liquidated amounts for the individual schedule for which they are listed. To the extent there are

unknown or undetermined amounts included in the Schedules and Statements, the actual totals

may be different than the listed totals.

                                [Remainder of Page Intentionally Blank]




                                                    7
60917/0001-20984184v1
Case 20-18445-JKS         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                  Desc Main
                                 Document    Page 8 of 141



                                 SCHEDULES AND STATEMENTS

         1.       Schedule A/B

                  a.    Personal Property. The Debtors reserve all rights to recategorize and/or

         recharacterize the asset holdings described on each Schedule A/B at a later time to the

         extent they later determine that such holdings were improperly reported.

                  b.    Question 3. As explained in the Debtors’ Cash Management Motion

         [Docket No. 20] (the “Cash Management Motion”) the Debtors’ utilize an integrated,

         centralized cash management system to collect, concentrate, and disburse funds generated

         by their operations (the “Cash Management System”). The Cash Management System

         includes approximately 69 bank accounts.

                  c.    Questions 39 (Office furniture) and 40 (Office fixtures). The Debtors carry

         their office furniture and office fixtures on a consolidated basis on their balance sheet.

         Accordingly, these amounts are disclosed on a consolidated basis in response to Question

         39.

                  d.    Questions 50 (Other machinery, fixtures, and equipment) and 55 (Real

         property). The Debtors carry the value of their machinery, fixtures, and equipment on a

         consolidated basis along with other leasehold improvements. The Debtors have disclosed

         the value of such leasehold improvements, along with the value of their leasehold

         interests in real property, in response to Question 55.

                  e.    Questions 60 (Patents, copyrights, trademarks, and trade secrets) and 61

         (Internet domain names and websites). Although the Debtors maintain certain

         trademarks, website domains, and other intangible property, such assets are not assigned

         any value on the Debtors’ balance sheet and in some instances they are not allocated to a

         any particular Debtor. For the purposes of the Schedules and Statements, these assets

                                                   8
60917/0001-20984184v1
Case 20-18445-JKS         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                  Desc Main
                                 Document    Page 9 of 141



         which have not been allocated to a Debtor have been listed as assets of Debtor Lernco,

         Inc.

         2.       Claims Listed on Schedules D, E, and F. The Debtors have sought to allocate

liabilities between the pre-petition and post-petition periods based on the information and

research they conducted in connection with the preparation of Schedules and Statements. As

additional information becomes available and further research is conducted, the allocation of

liabilities between pre-petition and post-petition periods may change. The Debtors reserve all

rights to change the allocation of liabilities to the extent additional information becomes

available. Additionally, pursuant to Bankruptcy Court orders (and as set forth in more detail

below), the Debtors have been granted authority to pay certain priority pre-petition obligations.

Accordingly, these liabilities have been or will be satisfied and may or may not be listed in the

Schedules and Statements. In some instances, the Debtors have the authority to pay a prepetition

liability but that amount remains unpaid or is partially paid as of the filing of the Schedules. In

such cases, these amounts are marked as “contingent.” To the extent the Debtors later pay any

amount of the claims listed in the Schedules and Statements pursuant to any orders entered by

the Bankruptcy Court, the Debtors reserve all rights to amend or supplement the Schedules and

Statements or to take other action, such as filing claims objections, as is necessary and

appropriate to avoid overpayment or duplicate payment for liabilities. Nothing contained herein

should be deemed to alter the rights of any party in interest to contest a payment made pursuant

to an order of the Bankruptcy Court where such order preserves the right to contest.

         3.       Guaranties and Other Secondary Liability Claims. The Debtors have used their

best efforts to locate and identify guaranties and other secondary liability claims (the

“Guaranties”) in their executory contracts, unexpired leases, and other agreements. Where such



                                                  9
60917/0001-20984184v1
Case 20-18445-JKS          Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40               Desc Main
                                 Document     Page 10 of 141



Guaranties have been identified, they have been included in the relevant Schedule including, but

not limited to, Schedules D, F, and H. To the extent the Debtors have inadvertently omitted any

Guaranties, the Debtors reserve all rights to amend the Schedules to the extent same are

subsequently identified. Additionally, the Debtors reserve the right to amend the Schedules and

Statements to recharacterize or reclassify any such contract or claim.

         4.       Schedule D. The Debtors reserve all rights to dispute or challenge the validity,

perfection, or immunity from avoidance of any lien purported to be granted or perfected in any

specific asset to a secured creditor listed on each Schedule D. Moreover, although the Debtors

may have scheduled various claims as secured claims, they reserve all rights to dispute or

challenge the secured nature of any such claims and/or the characterization of the structure of

any underlying transactions, documents, or instruments related thereto. The descriptions

provided on each Schedule D are intended only to be a summary. Reference to the applicable

loan agreements and related documents is necessary for a complete description of the collateral

and the nature, extent, and priority of any liens. Nothing in the Global Notes or the Schedules

and Statements shall be deemed a modification or interpretation of the terms of such agreements.

         5.       Schedule E. Wage claims are afforded priority treatment up to the statutory cap

of $13,650. As a result of pre-petition wage claims, the Debtors also owed monies to various

taxing authorities which are afforded priority treatment. On July 16, 2020, the Bankruptcy Court

entered an interim order and on August 7, 2020 the Bankruptcy Court entered a final order

granting the Debtors authority to pay certain pre-petition employee wage and other obligations in

the ordinary course of business (collectively, the “Employee Wage Order”). The Debtors

subsequently made payments pursuant to the Employee Wage Order. In light of those payments,

the Debtors believe that, other than potential claims of certain current and former employees for



                                                  10
60917/0001-20984184v1
Case 20-18445-JKS        Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                 Desc Main
                               Document     Page 11 of 141



bonuses, severance, vacation, and/or personal pay in excess of the permitted priority amount, all

employee claims and related payroll taxes for pre-petition amounts have been or will be satisfied

in the ordinary course of business pursuant to the Employee Wage Order. As a result, pre-

petition wage claims and associated payroll taxes have been listed on Schedule E for each Debtor

at $0.00. Schedule E/F does not include employee withholding obligations of the Debtors, which

the Debtors remit directly to the applicable authority.

         Taxes and fees other than payroll taxes may also have been due and owing as of the

Petition Date. The Debtors have listed any and all taxing authorities that were owed money or

had a sales tax audit pending as of the Petition Date on Schedule E. On July 16, 2020, the

Bankruptcy Court entered an interim order and on August 7, 2020 the Bankruptcy Court entered

a final order granting the Debtors authority to pay certain pre-petition sales and use taxes in the

ordinary course of business (collectively, the “Sales and Use Tax Order”). The Debtors

subsequently made payments pursuant to the Sales and Use Tax Order. In light of those

payments, the Debtors believe that their sales and use tax obligations have been or will be

satisfied in the ordinary course of business pursuant to the Sales and Use Tax Order. As a result,

pre-petition sales and use tax claims have been listed on Schedule E at $0.00. Other potential

priority liabilities have been scheduled in the amounts contained on the Debtors’ books and

records or in unknown amounts, as applicable.

         The listing of any claim on any Debtor’s Schedule E does not constitute an admission by

the Debtors that any claim in fact exists and/or is entitled to priority treatment under Section 507

of the Bankruptcy Code. The Debtors reserve all rights to dispute the priority status and amount

of any claim on any basis. Moreover, the listing of any tax claim on any Debtor’s Schedule E is




                                                 11
60917/0001-20984184v1
Case 20-18445-JKS         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40               Desc Main
                                Document     Page 12 of 141



not an admission or designation by the Debtors that such claim in fact exists or should be

allowed as a pre-petition tax claim.

         6.       Schedule F. The claims listed in each Schedule F fall into the following general

categories:

                  a.     Vendor claims: Claims of individual creditors for, among other things,

goods and services. In the ordinary course of business, the Debtors dispute the amounts and

usage of goods and services provided by their vendors. As a result, the Debtors may possess

certain claims and causes of action against various vendors, including contingent claims in the

form of counterclaims or setoffs. For purposes of each Schedule F, the Debtors have scheduled

the gross amount of each claim but reserve all rights with respect to any and all credits and

allowances including the right to assert claims objections, counterclaims, and/or setoffs with

respect to same.

                  b.     Claims of Counterparties to Leases and Executory Contracts. Pre-petition

 amounts owing to, among other things, counterparties to executory contracts and unexpired

 leases may also be reflected on Schedule F. These amounts do not include rejection damage

 claims of the counterparties to executory contracts and unexpired leases that may be rejected.

                  c.     Claims of Litigation Counterparties and Insurance Claimants. Claims of

 litigation and other insurance claimants have been listed as “unknown” in amount on Schedule

 F. The Debtors may have various objections, defenses, counterclaims, third-party claims, and

 other rights in connection with such claims, all of which are expressly preserved. Where the

 Debtors were not able to identify the specific Debtor entity against which an insurance claimant

 was asserting a claim, the Debtors have listed the claims under RTW Retailwinds, Inc.




                                                  12
60917/0001-20984184v1
Case 20-18445-JKS         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                  Desc Main
                                Document     Page 13 of 141



                  d.     Refund Checks. The Debtors have issued dated refund checks to certain

 customers dating back up to ten (10) years. The customers have failed to cash such checks and

 the Debtors are unable to identify addresses for such customers after a diligent search and thus

 such customers have been excluded from Schedule F. The checks are estimated to total

 approximately $60,000.

         7.       Schedule G. While every effort has been made to ensure the accuracy of

Schedule G, inadvertent errors or omissions may exist or have occurred. The Debtors hereby

reserve all rights to dispute the validity, status, or enforceability of any contracts, agreements, or

leases set forth on Schedule G and to amend or supplement Schedule G as necessary. The

contracts, agreements, and leases listed on Schedule G may have expired or may have been

modified, amended, or supplemented from time to time by various amendments, restatements,

waivers, estoppel certificates, letters, and other documents, instruments, and agreements which

may not be listed thereon. Certain of the real property leases listed on Schedule G may contain

renewal options, guarantees of payments, options to purchase, rights of first refusal, rights to

lease additional space, and other miscellaneous rights. Such rights, powers, duties, and

obligations are not set forth on Schedule G. Certain of the executory agreements may not have

been memorialized in writing and could be subject to dispute. Executory agreements that are

oral in nature, if any, have been scheduled to the best of the Debtors’ knowledge. The presence

of a contract or agreement on Schedule G does not constitute an admission that such contract or

agreement is an executory contract or unexpired lease.

         8.       Insiders. In the circumstances where the Schedules and Statements require

information regarding insiders and/or officers and directors, the Debtors have attempted to

include therein parties set forth in 11 U.S.C. § 101(31)(B), including each of the Debtors’ (a)



                                                  13
60917/0001-20984184v1
Case 20-18445-JKS         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                 Desc Main
                                Document     Page 14 of 141



“directors” (or persons in similar positions) and (b) employees that may be, or may have been

during the relevant period, “officers” (or persons in control). The Debtors have attempted to

exclude in such applicable Schedules and Statements information relating to certain of its

employees who, despite the title of their position with the Debtors (including without limitation

certain employees with the title of “officer”) are not “officers” of the Debtor as such term is used

in the Bankruptcy Code because, among other things, such employees (i) serve or served in a

purely administrative and/or ministerial capacity, (ii) were not appointed directors of the

Debtors, and/or (iii) do not have and have never had any material inside information as a result

of their employment with the Debtors. The listing of a party as an insider is not intended to be

nor should it be construed as a legal characterization of such party as an insider and does not act

as an admission of any fact, claim, right, or defense, and all such rights, claims, and defenses are

hereby expressly reserved. Employees have been included in this disclosure for informational

purposes only and should not be deemed to be “insiders” in terms of control of the Debtors,

management responsibilities, functions, decision-making, corporate authority, and/or as

otherwise defined by applicable law, including, without limitation, federal securities laws, or

with respect to any theories of liability or for any other purpose.

         9.       Statement of Financial Affairs

                  a.     Question 3. The Debtors’ responses reflect disbursement data from the

         respective Debtors’ banking activity and excludes employee wage payments and

         withholdings such as tax withholdings and benefits withholdings remitted by the Debtors

         to the applicable authorities.

                  b.     Question 26. The Debtors have provided financial statements in the

         ordinary course of its businesses to numerous financial institutions, creditors, and other



                                                   14
60917/0001-20984184v1
Case 20-18445-JKS        Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                  Desc Main
                               Document     Page 15 of 141



         parties within two years immediately before the Petition Date. In addition, the Debtors

         have provided financial reports to the Debtors’ professionals. Considering the number of

         such recipients and the possibility that such information may have been shared with

         parties without the Debtors’ knowledge or consent or subject to confidentiality

         agreements, the Debtors have not disclosed any parties that may have received such

         financial statements for the purposes of Statement 26d. To assemble the extensive list of

         recipients would be unduly burdensome.

Dated: August 12, 2020                        Respectfully submitted,


                                              COLE SCHOTZ P.C.

                                               /s/ Michael D. Sirota
                                              Michael D. Sirota, Esq.
                                              Stuart Komrower, Esq.
                                              Ryan T. Jareck, Esq.
                                              Matteo W. Percontino, Esq.
                                              Court Plaza North
                                              25 Main Street
                                              Hackensack, NJ 07601
                                              Telephone: (201) 489-3000
                                              Facsimile: (201) 489-1536
                                              Email: msirota@coleschotz.com
                                                      skomrower@coleschotz.com
                                                      rjareck@coleschotz.com
                                                      mpercontino@coleschotz.com

                                              Attorneys for Debtors and
                                              Debtors in Possession




                                                 15
60917/0001-20984184v1
Case 20-18445-JKS            Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                             Desc Main
                                   Document     Page 16 of 141



                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF NEW JERSEY

In re:                                                        Chapter 11

RTW RETAILWINDS, INC., et al.,                                Case No. 20-18445 (JKS)

                                    Debtors.1                 Jointly Administered




                       SCHEDULE OF ASSETS AND LIABILITIES FOR
                     RTW RETAILWINDS, INC. (CASE NO. 20-18445 (JKS))




1 The Debtors in these chapter 11 cases and the last four digits of each Debtor’s federal tax identification number, as
applicable, are as follows: RTW Retailwinds, Inc. (1445); Lerner New York Holding, Inc. (2460); Lernco, Inc. (4787);
Lerner New York, Inc. (2137); New York & Company, Inc. (4569); Lerner New York GC, LLC (6095); Lerner New
York Outlet, LLC (6617); New York & Company Stores, Inc. (6483); FTF GC, LLC (7341); Lerner New York FTF,
LLC (6279); Fashion to Figure, LLC (6997); FTF IP Company, Inc. (6936). The Debtors’ principal place of business
is 330 W. 34th St., 9th Floor, New York, New York 10001.
           Case 20-18445-JKS                                   Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                                                         Desc Main
                                                                     Document     Page 17 of 141
 Fill in this information to identify the case:

 Debtor name            RTW Retailwinds, Inc.

 United States Bankruptcy Court for the:                       DISTRICT OF NEW JERSEY

 Case number (if known)               20-18445
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $       33,086,633.36

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $       33,086,633.36


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $              4,997.30

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$                    0.00


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $                4,997.30




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
           Case 20-18445-JKS                        Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                      Desc Main
                                                          Document     Page 18 of 141
 Fill in this information to identify the case:

 Debtor name         RTW Retailwinds, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number (if known)         20-18445
                                                                                                                         Check if this is an
                                                                                                                         amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

         No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                     Current value of
                                                                                                                         debtor's interest

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit
                    HOLDER: SEDWICK; DESCRIPTION: WORKER'S COMPENSATION INSURANCE CLAIM
           7.1.     SECURITY DEPOSIT                                                                                                $229,667.00



                    HOLDER: THE HARTFORD; DESCRIPTION: WORKER'S COMPENSATION INSURANCE
           7.2.     CLAIM SECURITY DEPOSIT                                                                                            $45,925.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


           8.1.     HOLDER: AGILENCE; DESCRIPTION: PREPAID CONTRACT - AMORTIZATION                                                    $13,500.00



                    HOLDER: AMWINS KIDNAP AND RAMSON 3YRS ; DESCRIPTION: INSURANCE
           8.2.     PREMIUM - KIDNAP & RANSOM DEC2019 - NOV2022                                                                        $2,416.49



                    HOLDER: APPLIED ENGINEERING; DESCRIPTION: PREPAID CONTRACT -
           8.3.     AMORTIZATION                                                                                                       $9,688.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                             page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                           Desc Main
                                                          Document     Page 19 of 141
 Debtor           RTW Retailwinds, Inc.                                                      Case number (If known) 20-18445
                  Name


                    HOLDER: ARIZONA DEPARTMENT OF REVENUE; DESCRIPTION: PREPAID INCOME
           8.4.     TAX                                                                                                                   $100.00




           8.5.     HOLDER: BAMBOO ROSE; DESCRIPTION: PREPAID CONTRACT - AMORTIZATION                                                 $45,210.00




           8.6.     HOLDER: BERKLEY RESEARCH GROUP; DESCRIPTION: PROFESSIONAL RETAINERS                                             $100,000.00



                    HOLDER: BLANKET CRIME -ARC 2019-2020; DESCRIPTION: INSURANCE PREMIUM -
           8.7.     CRIME COVERAGE DEC2019 - NOV2020                                                                                    $9,305.81




           8.8.     HOLDER: BMC; DESCRIPTION: PREPAID CONTRACT - AMORTIZATION                                                         $39,669.00



                    HOLDER: CALIFORNIA DEPARTMENT OF TAX AND FEE ADMINISTRATION;
           8.9.     DESCRIPTION: PREPAID INCOME TAX                                                                                   $13,200.00



           8.10
           .    HOLDER: CDW; DESCRIPTION: PREPAID CONTRACT - AMORTIZATION                                                             $49,204.00



           8.11
           .    HOLDER: COHN-UIC; DESCRIPTION: PREPAID CONTRACT - AMORTIZATION                                                        $67,451.00



           8.12
           .    HOLDER: COLE SCHOTZ P.C.; DESCRIPTION: PROFESSIONAL RETAINERS                                                       $500,000.00



           8.13 HOLDER: COLORADO DEPARTMENT OF REVENUE; DESCRIPTION: PREPAID INCOME
           .    TAX                                                                                                                           $0.00



           8.14 HOLDER: CONNECTICUT STATE DEPARTMENT OF REVENUE SERVICES;
           .    DESCRIPTION: PREPAID INCOME TAX                                                                                       $21,377.00



           8.15
           .    HOLDER: CONVERCENT; DESCRIPTION: PREPAID CONTRACT - AMORTIZATION                                                        $8,642.50



           8.16 HOLDER: CYBER -ARC ; DESCRIPTION: INSURANCE PREMIUM - CYBER - FEB2020 -
           .    AUG2021                                                                                                             $192,488.28



           8.17
           .    HOLDER: CYBERARK; DESCRIPTION: PREPAID CONTRACT - AMORTIZATION                                                            $635.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                           Desc Main
                                                          Document     Page 20 of 141
 Debtor         RTW Retailwinds, Inc.                                                        Case number (If known) 20-18445
                Name


           8.18 HOLDER: D&O - AWA -INI-XLSI-BI-HI 2019-2020 (ARC ); DESCRIPTION: INSURANCE
           .    PREMIUM - D&O COVERAGE DEC2019 - NOV2020                                                                            $151,041.69



           8.19 HOLDER: D&O RUNOUT COVERAGE DEC- MAY 6MONTHS ; DESCRIPTION:
           .    INSURANCE PREMIUM - E&O RUNOUT COVERAGES MAY2020 - NOV2020                                                          $483,333.34



           8.20
           .    HOLDER: DAVID EDWAB (BTC); DESCRIPTION: PROFESSIONAL RETAINERS                                                        $10,000.00



           8.21
           .    HOLDER: DAVID H.EDWAB; DESCRIPTION: PREPAID DIRECTOR FEES                                                             $60,000.00



           8.22 HOLDER: DEPARTMENT OF REVENUE - KENTUCKY; DESCRIPTION: PREPAID INCOME
           .    TAX                                                                                                                     $4,035.00



           8.23
           .    HOLDER: DISTRICT OF COLUMBIA; DESCRIPTION: PREPAID INCOME TAX                                                             $550.00



           8.24
           .    HOLDER: EISNER AMPER, LLP; DESCRIPTION: PROFESSIONAL RETAINERS                                                        $25,000.00



           8.25 HOLDER: EMPLOYMENT PRACTICES LIABILITY -ARC 2020; DESCRIPTION:
           .    INSURANCE PREMIUM - EPLI - DEC2019 - NOV2020                                                                          $39,608.31


                   HOLDER: ESSENTIAL UMBRELLA EXCESS-PRIM,2,3,4 LAYERS 2020; DESCRIPTION:
           8.26 INSURANCE PREMIUM - UMBRELLA EXCESS-PRIM,2,3,4 LAYERS - DEC2019 -
           .    NOV2020                                                                                                               $39,243.31



           8.27
           .    HOLDER: EXTOL; DESCRIPTION: PREPAID CONTRACT - AMORTIZATION                                                             $4,070.00


                   HOLDER: FRENKEL & CO. THROUGHPUT GREAT AMERICAN INS 13MOS;
           8.28 DESCRIPTION: INSURANCE PREMIUM - STOCK THROUGHPUT EXCESS COVERAGE -
           .    MAY2019 - NOV2020                                                                                                       $5,746.76


                   HOLDER: FRENKEL & CO. THROUGHPUT LLOYDS OF LONDON CARGO 14 MOS.;
           8.29 DESCRIPTION: INSURANCE PREMIUM - STOCK THROUGHPUT EXCESS COVERAGE -
           .    MAY2019 - NOV2020                                                                                                     $29,412.28


                   HOLDER: FRENKEL & CO. THROUGHPUT STARR MARINE CARGO18 MOS.;
           8.30 DESCRIPTION: INSURANCE PREMIUM - STOCK THROUGHPUT COVERAGE - MAY2019
           .    - NOV2020                                                                                                           $133,833.13



           8.31
           .    HOLDER: GERBER; DESCRIPTION: PREPAID CONTRACT - AMORTIZATION                                                          $35,658.00
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                           Desc Main
                                                          Document     Page 21 of 141
 Debtor         RTW Retailwinds, Inc.                                                        Case number (If known) 20-18445
                Name




           8.32
           .    HOLDER: GOTHAM; DESCRIPTION: PREPAID CONTRACT - AMORTIZATION                                                          $33,058.00



           8.33
           .    HOLDER: GRACE NICHOLAS; DESCRIPTION: PREPAID DIRECTOR FEES                                                            $60,000.00



           8.34
           .    HOLDER: GRACE NICHOLS (BTC); DESCRIPTION: PROFESSIONAL RETAINERS                                                      $10,000.00



           8.35 HOLDER: GREAT AMERICAN; DESCRIPTION: PREPAYMENT OF EXPENSES RELATED
           .    TO LIQUIDATION SALES                                                                                                $969,000.00



           8.36 HOLDER: HPL LICENSING AGREEMENT; DESCRIPTION: PREPAYMENT OF IT
           .    CONTRACT                                                                                                              $91,667.00



           8.37 HOLDER: HUGH WOODS TRAVEL ACCIDENT 2019- 02/2021; DESCRIPTION:
           .    INSURANCE PREMIUM - TRAVEL ACCIDENT DEC2019 - NOV2022                                                                 $10,902.72



           8.38
           .    HOLDER: IDAHO STATE TAX COMMISSION; DESCRIPTION: PREPAID INCOME TAX                                                         $60.00



           8.39 HOLDER: ILLINOIS DEPARTMENT OF REVENUE; DESCRIPTION: PREPAID INCOME
           .    TAX                                                                                                                   $20,000.09



           8.40
           .    HOLDER: INFORMATICA; DESCRIPTION: PREPAID CONTRACT - AMORTIZATION                                                     $12,774.00



           8.41 HOLDER: IOA NORTHEAST INS AXIS -G/L 2020; DESCRIPTION: INSURANCE
           .    PREMIUM - GENERAL LIABILITIY - DEC2019 - NOV2020                                                                    $443,562.06



           8.42 HOLDER: IOA NORTHEAST -SERVICES FEE G/L 2020; DESCRIPTION: INSURANCE
           .    CONSULTING - BROKER/SERVICE FEE GENERAL LIABILITY - DEC2019 - NOV2020                                                 $18,750.00



           8.43
           .    HOLDER: ISLAND PACIFIC; DESCRIPTION: PREPAID CONTRACT - AMORTIZATION                                                  $22,703.50



           8.44
           .    HOLDER: JAMES O. EGAN; DESCRIPTION: PREPAID DIRECTOR FEES                                                             $50,000.00



           8.45
           .    HOLDER: JDA; DESCRIPTION: PREPAID CONTRACT - AMORTIZATION                                                             $19,908.00
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                           Desc Main
                                                          Document     Page 22 of 141
 Debtor         RTW Retailwinds, Inc.                                                        Case number (If known) 20-18445
                Name




           8.46 HOLDER: KANSAS DEPARTMENT OF REVENUE; DESCRIPTION: PREPAID INCOME
           .    TAX                                                                                                                           $0.00



           8.47
           .    HOLDER: KENNETH L. BAUM; DESCRIPTION: PROFESSIONAL RETAINERS                                                          $10,000.00



           8.48
           .    HOLDER: LECTRA; DESCRIPTION: PREPAID CONTRACT - AMORTIZATION                                                          $24,792.00



           8.49
           .    HOLDER: MAINE REVENUE SERVICE; DESCRIPTION: PREPAID INCOME TAX                                                                $0.00



           8.50 HOLDER: MANHATTAN ASSOCIATES; DESCRIPTION: PREPAID CONTRACT -
           .    AMORTIZATION                                                                                                          $45,990.00



           8.51 HOLDER: MARSH - ZURICH AMERICAN INS COMMERICAL PROPERTY 2020;
           .    DESCRIPTION: INSURANCE PREMIUM - PROPERTY COVERAGE DEC2019 - NOV2020                                                $192,406.08


                   HOLDER: MARSH -TRUMBULL-WORKERS COMP EXC NY, INC WIS 2020;
           8.52 DESCRIPTION: INSURANCE PREMIUM - WORKER'S COMPENSATION (EXCL NY/OH/WI)
           .    - DEC2019 - NOV2020                                                                                                   $79,403.61



           8.53 HOLDER: MARSH-CONSULTING FEE 2020; DESCRIPTION: INSURANCE CONSULTING -
           .    BROKER/SERVICE FEE AUTO/PROPERTY/WC - DEC2019 - NOV2020                                                                 $6,666.69



           8.54 HOLDER: MARSH-HARTFORD AUTO 2020; DESCRIPTION: INSURANCE PREMIUM -
           .    AUTO COVERAGE - DEC2019 - NOV2020                                                                                     $11,485.50



           8.55 HOLDER: MASSACHUSETTS DEPARTMENT OF REVENUE; DESCRIPTION: PREPAID
           .    INCOME TAX                                                                                                              $4,316.00



           8.56
           .    HOLDER: MCDERMOTT WILL & EMERY; DESCRIPTION: PROFESSIONAL RETAINERS                                                   $65,000.00



           8.57 HOLDER: MICHIGAN DEPARTMENT OF THE TREASURY; DESCRIPTION: PREPAID
           .    INCOME TAX                                                                                                            $44,369.00



           8.58
           .    HOLDER: MICROSOFT; DESCRIPTION: PREPAID CONTRACT - AMORTIZATION                                                         $3,047.60




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                           Desc Main
                                                          Document     Page 23 of 141
 Debtor         RTW Retailwinds, Inc.                                                        Case number (If known) 20-18445
                Name


           8.59 HOLDER: MINNESOTA DEPARTMENT OF REVENUE; DESCRIPTION: PREPAID INCOME
           .    TAX                                                                                                                     $1,132.00



           8.60
           .    HOLDER: MISC; DESCRIPTION: PREPAID CONTRACT - AMORTIZATION                                                               $-996.00



           8.61 HOLDER: MONTANA DEPARTMENT OF REVENUE; DESCRIPTION: PREPAID INCOME
           .    TAX                                                                                                                           $0.00



           8.62 HOLDER: MONTANA DEPARTMENT OF REVENUE; DESCRIPTION: PREPAID INCOME
           .    TAX                                                                                                                         $50.00



           8.63
           .    HOLDER: MTA; DESCRIPTION: PREPAID INCOME TAX                                                                          $10,809.00



           8.64 HOLDER: NEBRASKA DEPARTMENT OF REVENUE; DESCRIPTION: PREPAID INCOME
           .    TAX                                                                                                                       $118.00



           8.65 HOLDER: NEW HAMPSHIRE DEPARTMENT OF REVENUE ADMINISTRATION;
           .    DESCRIPTION: PREPAID INCOME TAX                                                                                           $680.00



           8.66 HOLDER: NEW JERSEY DIVISION OF TAXATION; DESCRIPTION: PREPAID INCOME
           .    TAX                                                                                                                     $6,000.00



           8.67
           .    HOLDER: NYC DEPARTMENT OF FINANCE; DESCRIPTION: PREPAID INCOME TAX                                                    $28,817.00



           8.68 HOLDER: NYS DEPARTMENT OF TAXATION AND FINANCE; DESCRIPTION: PREPAID
           .    INCOME TAX                                                                                                            $26,804.00



           8.69
           .    HOLDER: ONETRUST; DESCRIPTION: PREPAID CONTRACT - AMORTIZATION                                                          $7,464.00



           8.70
           .    HOLDER: ORACLE; DESCRIPTION: PREPAID CONTRACT - AMORTIZATION                                                        $148,876.00



           8.71 HOLDER: OREGON DEPARTMENT OF REVENUE; DESCRIPTION: PREPAID INCOME
           .    TAX                                                                                                                       $150.00



           8.72
           .    HOLDER: PCM; DESCRIPTION: PREPAID CONTRACT - AMORTIZATION                                                             $13,927.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                           Desc Main
                                                          Document     Page 24 of 141
 Debtor         RTW Retailwinds, Inc.                                                        Case number (If known) 20-18445
                Name


           8.73 HOLDER: PENSION FIDUCIARY LIABILITY -ARC 2020; DESCRIPTION: INSURANCE
           .    PREMIUM - FIDUCIARY - DEC2019 - NOV2020                                                                                 $6,597.06



           8.74 HOLDER: RETAIL COUNCIL OF NYS -MEMBERSHIP DUES 2020; DESCRIPTION:
           .    INSURANCE CONSULTING - NY STATE WC DEC2019 - NOV2020                                                                    $1,181.25



           8.75 HOLDER: RHODE ISLAND DEPARTMENT OF REVENUE; DESCRIPTION: PREPAID
           .    INCOME TAX                                                                                                                $300.00



           8.76
           .    HOLDER: ROCKET; DESCRIPTION: PREPAID CONTRACT - AMORTIZATION                                                            $2,712.00



           8.77
           .    HOLDER: RTW RETAILWINDS, INC.; DESCRIPTION: IT CAP PAYROLL                                                                $323.35



           8.78 HOLDER: SHI INTERNATIONAL; DESCRIPTION: PREPAID CONTRACT -
           .    AMORTIZATION                                                                                                            $7,349.00



           8.79 HOLDER: SOUTH CAROLINA DEPARTMENT OF REVENUE; DESCRIPTION: PREPAID
           .    INCOME TAX                                                                                                              $2,551.00



           8.80
           .    HOLDER: SUSAN J. RILEY (BTC); DESCRIPTION: PROFESSIONAL RETAINERS                                                     $20,000.00



           8.81
           .    HOLDER: SUSAN J. RILEY; DESCRIPTION: PREPAID DIRECTOR FEES                                                            $70,000.00



           8.82
           .    HOLDER: TALX; DESCRIPTION: PREPAID CONTRACT - AMORTIZATION                                                            $17,534.39



           8.83
           .    HOLDER: TERADATA; DESCRIPTION: PREPAID CONTRACT - AMORTIZATION                                                        $14,455.00



           8.84 HOLDER: TEXAS COMPTROLLER OF PUBLIC ACCOUNTS; DESCRIPTION: PREPAID
           .    INCOME TAX                                                                                                                    $0.00



           8.85
           .    HOLDER: THINKLP; DESCRIPTION: PREPAID CONTRACT - AMORTIZATION                                                         $14,490.00



           8.86
           .    HOLDER: TRINTECH; DESCRIPTION: PREPAID CONTRACT - AMORTIZATION                                                        $28,903.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
           Case 20-18445-JKS                        Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                Desc Main
                                                          Document     Page 25 of 141
 Debtor         RTW Retailwinds, Inc.                                                             Case number (If known) 20-18445
                Name


           8.87
           .    HOLDER: UTAH STATE TAX COMMISION; DESCRIPTION: PREPAID INCOME TAX                                                                $43.00



           8.88
           .    HOLDER: VERIFONE; DESCRIPTION: PREPAID CONTRACT - AMORTIZATION                                                             $47,774.00



           8.89
           .    HOLDER: VERMONT DEPARTMENT OF TAXES; DESCRIPTION: PREPAID INCOME TAX                                                               $0.00



           8.90 HOLDER: WEST VIRGINIA STATE DEPARTMENT OF TAX; DESCRIPTION: PREPAID
           .    INCOME TAX                                                                                                                   $4,395.00



           8.91 HOLDER: WILLIS-CONSULTING FEE 2020; DESCRIPTION: INSURANCE CONSULTING
           .    - BROKER/SERVICE FEE GENERAL LIABILITY - DEC2019 - NOV2020                                                                 $12,500.00



           8.92 HOLDER: WISCONSIN DEPARTMENT OF REVENUE; DESCRIPTION: PREPAID INCOME
           .    TAX                                                                                                                            $209.00




 9.        Total of Part 2.                                                                                                          $5,115,020.80
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                    0.00    -                                0.00 = ....                       $0.00
                                              face amount                           doubtful or uncollectible accounts




           11b. Over 90 days old:                                    3,158.42   -                          3,158.42 =....                          $0.00
                                              face amount                           doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                                   $0.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
           Case 20-18445-JKS                        Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                            Desc Main
                                                          Document     Page 26 of 141
 Debtor         RTW Retailwinds, Inc.                                                         Case number (If known) 20-18445
                Name


        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 39.       Office furniture
           SEE QUESTION 41                                                                  $0.00                                                 $0.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           OFFICE FURNITURE - SOFTWARE                                             $8,224,261.57     STRAIGHTLINE DEP                  $8,224,261.57



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                           $8,224,261.57
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                            Desc Main
                                                          Document     Page 27 of 141
 Debtor         RTW Retailwinds, Inc.                                                         Case number (If known) 20-18445
                Name

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of        Valuation method used    Current value of
                                                                              debtor's interest        for current value        debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets
            POODLE #VA0001671205                                                       Unknown                                              Unknown



 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                                  $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                                Current value of
                                                                                                                                debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

            ARIZONA NOL                                                                           Tax year 2019                           $38,873.35



            CALIFORNIA NOL                                                                        Tax year 2019                        $1,747,892.17



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                           Desc Main
                                                          Document     Page 28 of 141
 Debtor         RTW Retailwinds, Inc.                                                        Case number (If known) 20-18445
                Name



           COLORADO NOL                                                                        Tax year 2019                          $53,901.26



           DISTRICT OF COLUMBIA NOL                                                            Tax year 2019                            $7,339.30



           IDAHO NOL                                                                           Tax year 2019                            $2,162.45



           ILLINOIS NOL                                                                        Tax year 2019                        $718,980.45



           ILLINOIS REFUND                                                                     Tax year 2015                          $36,000.00



           KANSAS NOL                                                                          Tax year 2019                          $27,296.17



           KENTUCKY NOL                                                                        Tax year 2019                        $118,746.46



           MAINE NOL                                                                           Tax year 2019                            $3,242.25



           MASSACHUSETTS NOL                                                                   Tax year 2019                        $155,484.16



           MICHIGAN NOL                                                                        Tax year 2019                          $73,465.87



           MINNESOTA NOL                                                                       Tax year 2019                        $177,317.13



           NEBRASKA NOL                                                                        Tax year 2019                          $13,123.27



           NEW HAMPSHIRE NOL                                                                   Tax year 2019                                $22.12



           NEW JERSEY (NRF)                                                                    Tax year 2019                          $50,022.00



           NEW JERSEY NOL                                                                      Tax year 2019                      $5,501,231.18



           NEW YORK CITY NOL                                                                   Tax year 2019                      $1,791,946.84




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                           Desc Main
                                                          Document     Page 29 of 141
 Debtor         RTW Retailwinds, Inc.                                                        Case number (If known) 20-18445
                Name



           NEW YORK STATE NOL                                                                  Tax year 2019                      $2,013,824.27



           OREGON NOL                                                                          Tax year 2019                            $1,970.61



           SOUTH CAROLINA NOL                                                                  Tax year 2019                        $447,243.04



           UTAH NOL                                                                            Tax year 2019                          $13,535.08



           WEST VIRGINIA NOL                                                                   Tax year 2019                          $43,070.28



           WISCONSIN NOL                                                                       Tax year 2019                        $142,785.56



 73.       Interests in insurance policies or annuities

 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)
           THE COMPANY IS A MEMBER OF A CLASS ACTION
           BROUGHT ON BEHALF OF A GROUP OF MERCHANTS
           ALLEGING THAT VISA AND MASTERCARD ENGAGED
           IN ANTITRUST VIOLATIONS ASSOCIATED WITH THEIR
           MERCHANT CHARGES. THE COMPANY HAS SOLD
           98% OF ITS CLAIMS TO AN AFFILIATE OF HAYBEACH
           PARTNERS.                                                                                                              $1,843,659.00
           Nature of claim      ANTITRUST CLASS ACTION
           Amount requested               $92,182,961.00


           LEGAL MALPRACTICE AND RELATED CLAIMS
           AGAINST ATTORNEYS WHO REPRESENTED THE
           COMPANY IN THE VELOCITY TRADEMARK
           LITIGATION.                                                                                                            $4,000,000.00
           Nature of claim    LEGAL MALPRACTICE
           Amount requested             $4,000,000.00



 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

           INTERCOMPANY RECEIVABLE - LERNCO, INC.                                                                                    $319,956.93


           INTERCOMPANY RECEIVABLE - LERNER NEW YORK
           OUTLET, LLC                                                                                                              $404,259.79



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                           Desc Main
                                                          Document     Page 30 of 141
 Debtor         RTW Retailwinds, Inc.                                                        Case number (If known) 20-18445
                Name



 78.       Total of Part 11.                                                                                                    $19,747,350.99
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
           Case 20-18445-JKS                            Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                                    Desc Main
                                                              Document     Page 31 of 141
 Debtor          RTW Retailwinds, Inc.                                                                               Case number (If known) 20-18445
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                             $5,115,020.80

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                      $8,224,261.57

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                 $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +            $19,747,350.99

 91. Total. Add lines 80 through 90 for each column                                                       $33,086,633.36             + 91b.                       $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $33,086,633.36




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                               Desc Main
                                                          Document     Page 32 of 141
 Fill in this information to identify the case:

 Debtor name         RTW Retailwinds, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number (if known)         20-18445
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                         12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                       page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
           Case 20-18445-JKS                        Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                             Desc Main
                                                          Document     Page 33 of 141
 Fill in this information to identify the case:

 Debtor name         RTW Retailwinds, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number (if known)           20-18445
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       Unknown           Unknown
           ARIZONA DEPARTMENT OF                                     Check all that apply.
           REVENUE                                                      Contingent
           P.O. BOX 29079                                               Unliquidated
           PHOENIX, AZ 85038-9079
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Income Tax
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       Unknown           Unknown
           COLORADO DEPARTMENT OF                                    Check all that apply.
           REVENUE                                                      Contingent
                                                                        Unliquidated
           DENVER, CO 80261-0005
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Franchise Tax
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   48213                               Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                              Desc Main
                                                          Document     Page 34 of 141
 Debtor       RTW Retailwinds, Inc.                                                                           Case number (if known)   20-18445
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown      Unknown
          DE Annual Franchise Tax -                                  Check all that apply.
          Division of Co                                                Contingent
          PO Box 5509                                                   Unliquidated
          Binghamton, NY 13902
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Franchise Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown      Unknown
          Delaware Secretary of State                                Check all that apply.
          PO Box 898                                                    Contingent
          Dover, DE 19903                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Annual Reports
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,997.30    $3,997.30
          DELAWARE STATE TREASURER                                   Check all that apply.
          C/O SEC. OF STATE OF DEL.                                     Contingent
          222 DELAWARE AVE.STE#1410                                     Unliquidated
          WILMINGTON, DE 19801-1621                                     Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown      Unknown
          Department of Revenue Services                             Check all that apply.
          State of Connecticut                                          Contingent
          PO Box 2937                                                   Unliquidated
          Hartford, CT 06104-2937
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Franchise Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 2 of 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                              Desc Main
                                                          Document     Page 35 of 141
 Debtor       RTW Retailwinds, Inc.                                                                           Case number (if known)   20-18445
              Name

 2.7      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          Department of the Treasury                                 Check all that apply.
          Internal Revenue Service                                      Contingent
          Ogden, UT 84201-0012                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Franchise Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.8      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          Evangeline Parish                                          Check all that apply.
          405 W Magnolia St                                             Contingent
          PO Box 367                                                    Unliquidated
          Ville Platte, LA 70586
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales & Use Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.9      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          FRANCHISE TAX BOARD                                        Check all that apply.
          P.O. BOX 942857                                               Contingent
          SACRAMENTO, CA 94257-0500                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Franchise Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.10     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          HAWAII DEPARTMENT OF                                       Check all that apply.
          TAXATION                                                      Contingent
          P.O. BOX 3559                                                 Unliquidated
          HONOLULU, HI 96811-3559
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Franchise Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 3 of 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                              Desc Main
                                                          Document     Page 36 of 141
 Debtor       RTW Retailwinds, Inc.                                                                           Case number (if known)   20-18445
              Name

 2.11     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          IDAHO STATE TAX COMMISSION                                 Check all that apply.
          P.O. BOX 56                                                   Contingent
          BOISE, ID 83756-0056                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Franchise Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.12     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          ILLINOIS DEPARTMENT OF                                     Check all that apply.
          REVENUE                                                       Contingent
          P.O. BOX 19048                                                Unliquidated
          SPRINGFIELD, IL 62794-9048
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Franchise Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.13     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          IN DEPARTMENT OF REVENUE                                   Check all that apply.
          P.O. BOX 7231                                                 Contingent
          INDIANAPOLIS, IN 46207-7231                                   Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Franchise Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.14     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          KANSAS DEPARTMENT OF                                       Check all that apply.
          REVENUE                                                       Contingent
          P.O. BOX 750260                                               Unliquidated
          TOPEKA, KS 66699-0260
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Franchise Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 4 of 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                              Desc Main
                                                          Document     Page 37 of 141
 Debtor       RTW Retailwinds, Inc.                                                                           Case number (if known)   20-18445
              Name

 2.15     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          KENTUCKY DEPARTMENT OF                                     Check all that apply.
          REVENUE                                                       Contingent
          P. O. BOX 856905                                              Unliquidated
          LOUISVILLE, KY 40285-6905
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Franchise Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.16     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          Lincoln Parish Sales and Use Tax                           Check all that apply.
          Commiss                                                       Contingent
          PO Box 863                                                    Unliquidated
          Ruston, LA 71273
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales & Use Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.17     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          Livingston Parish                                          Check all that apply.
          13909 Florida Boulevard                                       Contingent
          PO Box 1030                                                   Unliquidated
          Livingston, LA 70754
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales & Use Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.18     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          Louisiana Board of Tax Appeals                             Check all that apply.
          P.O. Box 3217                                                 Contingent
          Baton Rouge, LA 70821                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales & Use Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 5 of 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                              Desc Main
                                                          Document     Page 38 of 141
 Debtor       RTW Retailwinds, Inc.                                                                           Case number (if known)   20-18445
              Name

 2.19     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          Louisiana Department of Revenue                            Check all that apply.
          Post Office Box 201                                           Contingent
          Baton Rouge, LA 70821                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales & Use Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.20     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          MAINE REVENUE SERVICES                                     Check all that apply.
          P.O. BOX 1064                                                 Contingent
          AUGUSTA, ME 04332-1064                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Franchise Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.21     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          MASSACHUSETTS DEPARTMENT                                   Check all that apply.
          OF REVENUE                                                    Contingent
          P.O. BOX 7005                                                 Unliquidated
          BOSTON, MA 02204
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Franchise Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.22     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          MICHIGAN DEPARTMENT OF                                     Check all that apply.
          TREASURY                                                      Contingent
          P.O. BOX 30803                                                Unliquidated
          LANSING, MI 48909
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Franchise Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 6 of 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                              Desc Main
                                                          Document     Page 39 of 141
 Debtor       RTW Retailwinds, Inc.                                                                           Case number (if known)   20-18445
              Name

 2.23     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,000.00    $1,000.00
          MINNESOTA REVENUE                                          Check all that apply.
          MAIL STATION 1260                                             Contingent
          SAINT PAUL, MN 55145-1260                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.24     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown      Unknown
          MINNESOTA REVENUE                                          Check all that apply.
          MAIL STATION 1250                                             Contingent
          600 N. ROBERT STREET                                          Unliquidated
          ST. PAUL, MN 55145-1250
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Franchise Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.25     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown      Unknown
          MONTANA DEPARTMENT OF                                      Check all that apply.
          REVENUE                                                       Contingent
          PO BOX 8021                                                   Unliquidated
          HELENA, MT 59604-8021
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Franchise Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.26     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown      Unknown
          NEBRASKA DEPARTMENT OF                                     Check all that apply.
          REVENUE                                                       Contingent
          P.O. BOX 94818                                                Unliquidated
          LINCOLN, NE 68509-4818
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Franchise Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 7 of 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                              Desc Main
                                                          Document     Page 40 of 141
 Debtor       RTW Retailwinds, Inc.                                                                           Case number (if known)   20-18445
              Name

 2.27     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          NH DRA                                                     Check all that apply.
          P.O. BOX 637                                                  Contingent
          CONCORD, NH 03302-0637                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Franchise Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.28     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          NYC Tax Return Processing                                  Check all that apply.
          Center                                                        Contingent
          30 Wall Street                                                Unliquidated
          Binghamton, NY 13901-2718
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Franchise Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.29     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          NYS Corporation Tax                                        Check all that apply.
          P.O. Box 15181                                                Contingent
          Albany, NY 12212-5181                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Franchise Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.30     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          OFFICE OF STATE TAX                                        Check all that apply.
          COMMISSIONER                                                  Contingent
          600 E. BOULEVARD AVE., DEPT.                                  Unliquidated
          127
          BISMARCK, ND 58505-0599                                       Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Franchise Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 8 of 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                              Desc Main
                                                          Document     Page 41 of 141
 Debtor       RTW Retailwinds, Inc.                                                                           Case number (if known)   20-18445
              Name

 2.31     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          Office of Tax and Revenue                                  Check all that apply.
          PO Box 96166                                                  Contingent
          Washington, DC 20090-6166                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Franchise Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.32     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          OREGON DEPARTMENT OF                                       Check all that apply.
          REVENUE                                                       Contingent
          P.O. BOX 14777                                                Unliquidated
          SALEM, OR 97309-0960
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Franchise Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.33     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          Ouachita Parish/ City of Monroe                            Check all that apply.
          PO Box 123                                                    Contingent
          Monroe, LA 71210                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales & Use Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.34     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          RHODE ISLAND DIVISION OF                                   Check all that apply.
          TAXATION                                                      Contingent
          ONE CAPITAL HILL                                              Unliquidated
          SUIITE 9
          PROVIDENCE, RI 02908-5811                                     Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Franchise Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 9 of 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                              Desc Main
                                                          Document     Page 42 of 141
 Debtor       RTW Retailwinds, Inc.                                                                           Case number (if known)   20-18445
              Name

 2.35     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          SC DEPARTMENT OF REVENUE                                   Check all that apply.
          P.O. BOX 125                                                  Contingent
          COLUMBIA, SC 29214-0032                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Franchise Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.36     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          St. Tammany Parish                                         Check all that apply.
          PO Box 1229                                                   Contingent
          Slidell, LA 70459                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales & Use Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.37     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          State of New Jersey Division of                            Check all that apply.
          Taxatio                                                       Contingent
          Revenue Processing Center                                     Unliquidated
          P.O. Box 666
          Trenton, NJ 08646-0666                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Franchise Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.38     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          Tangipahoa Parish                                          Check all that apply.
          PO Box 159                                                    Contingent
          Amite, LA 70422                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales & Use Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 10 of 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                              Desc Main
                                                          Document     Page 43 of 141
 Debtor       RTW Retailwinds, Inc.                                                                           Case number (if known)   20-18445
              Name

 2.39     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          TAX DIVISION ALASKA                                        Check all that apply.
          DEPARTMENT OF REVENU                                          Contingent
          P.O. BOX 110420                                               Unliquidated
          JUNEAU, AK 99811-0420
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Income Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.40     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          Texas Comptroller Of Public                                Check all that apply.
          Accounts                                                      Contingent
          P.O. Box 149348                                               Unliquidated
          Austin,, TX 78714-9348
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Franchise Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.41     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          Union Parish                                               Check all that apply.
          PO Box 903                                                    Contingent
          Ruston, LA 71273                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales & Use Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.42     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          UTAH STATE TAX COMMISSION                                  Check all that apply.
          210 N 1950 W                                                  Contingent
          SALT LAKE CITY, UT 84134-0300                                 Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Franchise Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 11 of 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
           Case 20-18445-JKS                        Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                                Desc Main
                                                          Document     Page 44 of 141
 Debtor        RTW Retailwinds, Inc.                                                                          Case number (if known)   20-18445
               Name

 2.43       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                          Unknown           Unknown
            Vermont Department of Taxes                              Check all that apply.
            133 State Street                                            Contingent
            Montpelier, VT 05603                                        Unliquidated
                                                                        Disputed

            Date or dates debt was incurred                          Basis for the claim:
                                                                     Franchise Tax
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.44       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                          Unknown           Unknown
            Washington Parish                                        Check all that apply.
            PO Box 508                                                  Contingent
            Franklinton, LA 70438                                       Unliquidated
                                                                        Disputed

            Date or dates debt was incurred                          Basis for the claim:
                                                                     Sales & Use Tax
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.45       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                          Unknown           Unknown
            WEST VIRGINIA STATE TAX                                  Check all that apply.
            DEPARTMENT                                                  Contingent
            TAX ACCOUNT ADMINISTRATION                                  Unliquidated
            DIVISION
            P.O. BOX 1202                                               Disputed
            CHARLESTON, WV 25324-1202
            Date or dates debt was incurred                          Basis for the claim:
                                                                     Franchise Tax
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.46       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                          Unknown           Unknown
            WISCONSIN DEPARTMENT OF                                  Check all that apply.
            REVENUE                                                     Contingent
            P.O. BOX 8908                                               Unliquidated
            MADISON, WI 53708-8908
                                                                        Disputed

            Date or dates debt was incurred                          Basis for the claim:
                                                                     Franchise Tax
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
        3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
           out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 12 of 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                               Desc Main
                                                          Document     Page 45 of 141
 Debtor       RTW Retailwinds, Inc.                                                                   Case number (if known)            20-18445
              Name

 3.1      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          4 Pillar Dynasty LLC
          and Reflex Performance Resources Inc.                                 Contingent
          c/o Oved & Oved LLP                                                   Unliquidated
          401 Greenwich Street                                                  Disputed
          New York, NY 10013
                                                                             Basis for the claim:    Litigation
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.2      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ADP INC.                                                              Contingent
          PO BOX 842875                                                         Unliquidated
          BOSTON, MA 02284-2875                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor Expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALT LEGAL, INC.                                                       Contingent
          415 MADISON AVENUE                                                    Unliquidated
          4TH FLOOR                                                             Disputed
          NEW YORK, NY 10017
                                                                             Basis for the claim:    Vendor Expense
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Amber Thomas
          NYC Commission on Human Rights                                        Contingent
          Attn: Sopie E. White, Esq.                                            Unliquidated
          22 Reade Street                                                       Disputed
          New York, NY 10007
                                                                             Basis for the claim:    Litigation
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Asia A. Smith
          U.S. EEOC, Houston District Office                                    Contingent
          Ms. Araceli Castillo                                                  Unliquidated
          1919 Smith Street, 7th Floor                                          Disputed
          Houston, TX 77002
                                                                             Basis for the claim:    Litigation
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BAILEY CAVALIERI LLC                                                  Contingent
          P.O. BOX 932338                                                       Unliquidated
          CLEVELAND, OH 44193                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor Expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CONSTANGY BROOKS, SMITH &                                             Contingent
          230 PEACHTREE ST. NW                                                  Unliquidated
          SUITE 2400                                                            Disputed
          ATLANTA, GA 30303
                                                                             Basis for the claim:    Vendor Expense
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 13 of 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                               Desc Main
                                                          Document     Page 46 of 141
 Debtor       RTW Retailwinds, Inc.                                                                   Case number (if known)            20-18445
              Name

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CONSTANTINE CANNON, LLP                                               Contingent
          335 MADISON AVENUE                                                    Unliquidated
          9TH FLOOR                                                             Disputed
          NEW YORK, NY 10017
                                                                             Basis for the claim:    Vendor Expense
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CSC                                                                   Contingent
          PO BOX 13397                                                          Unliquidated
          PHILADELPHIA, PA 19101                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor Expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DAVIS & GILBERT LLP                                                   Contingent
          1740 BROADWAY                                                         Unliquidated
          NEW YORK, NY 10019                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor Expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEBEVOISE & PLIMPTON LLP                                              Contingent
          919 THIRD AVENUE                                                      Unliquidated
          NEW YORK, NY 10022                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor Expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EKRUBIN, INC                                                          Contingent
          56 SQUAW ROAD                                                         Unliquidated
          EAST HAMPTON, NY 11937                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor Expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GARTNER, INC                                                          Contingent
          PO BOX 911319                                                         Unliquidated
          DALLAS, TX 75391-1319                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor Expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HARTFORD FINANCIAL SRVCS                                              Contingent
          P.O. BOX 415738                                                       Unliquidated
          BOSTON, MA 02241-5738                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor Expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 14 of 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                               Desc Main
                                                          Document     Page 47 of 141
 Debtor       RTW Retailwinds, Inc.                                                                   Case number (if known)            20-18445
              Name

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HARVEY & COMPANY                                                      Contingent
          4 EMBARCARDERO CENTER                                                 Unliquidated
          14TH FLOOR                                                            Disputed
          SAN FRANCISCO, CA 94111
                                                                             Basis for the claim:    Vendor Expense
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Hedrick
          Carson Lynch Sweet Kilpela & Carpenter                                Contingent
          Attn: Todd D. Carpenter                                               Unliquidated
          402 West Broadway, 29th Floor                                         Disputed
          San Diego, CA 92101
                                                                             Basis for the claim:    Litigation
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ICR                                                                   Contingent
          761 MAIN AVENUE                                                       Unliquidated
          NORWALK, CT 06851                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor Expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISLAND PACIFIC INC                                                    Contingent
          17310 RED HILL SUITE 320                                              Unliquidated
          IRVINE, CA 92614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor Expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JONES WALKER, L.L.P                                                   Contingent
          201 ST. CHARLES AVENUE                                                Unliquidated
          50TH FLOOR                                                            Disputed
          NEW ORLEANS, LA 70170
                                                                             Basis for the claim:    Vendor Expense
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Lerner New York, Inc                                                  Contingent
          330 West 34th Street                                                  Unliquidated
          New York, NY 10001                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Intercompany
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          MANATT PHELPS & PHILLIPPS                                             Contingent
          11355 W. OLYMPIC BLVD                                                 Unliquidated
          LOS ANGELES, CA 90064                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor Expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 15 of 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                               Desc Main
                                                          Document     Page 48 of 141
 Debtor       RTW Retailwinds, Inc.                                                                   Case number (if known)            20-18445
              Name

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Michelle Childers
          STAACK & SIMMS, P.A.                                                  Contingent
          Attn: James A. Staack, John Seth Simms                                Unliquidated
          900 Drew Street, Suite 1                                              Disputed
          Clearwater, FL 33755
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          MICROSOFT LICENSING, GP                                               Contingent
          C/O BANK OF AMERICA BOX 842467                                        Unliquidated
          1950 N STEMMONS FWY #5010                                             Disputed
          DALLAS, TX 75207
                                                                             Basis for the claim:    Vendor Expense
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Nelson Fernandez
          Roderick V. Hannah, Esq., P.A.;                                       Contingent
          8751 W. Broward Blvd.                                                 Unliquidated
          Suite 303                                                             Disputed
          Plantation, FL 33324
                                                                             Basis for the claim:    Litigation
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          NYC DEPARTMENT OF FINANCE                                             Contingent
          P.O.BOX 3931                                                          Unliquidated
          NEW YORK, NY 10008-3931                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor Expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Pastora                                                               Contingent
          Ms. Alcira Pastora
                                                                                Unliquidated
          12715 Greenhall Dr.
          Woodbridge, VA 22192                                                  Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Litigation
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Rael
          Carson Lynch Sweet Kilpela & Carpenter                                Contingent
          Attn: Todd D. Carpenter                                               Unliquidated
          402 West Broadway, 29th Floor                                         Disputed
          San Diego, CA 92101
                                                                             Basis for the claim:    Litigation
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Sahida Sainato                                                        Contingent
          EEOC - NY District Office
                                                                                Unliquidated
          33 Whitehall Street, 5th Floor
          New York, NY 10004-2112                                               Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Litigation
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 16 of 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-18445-JKS                        Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                                    Desc Main
                                                          Document     Page 49 of 141
 Debtor       RTW Retailwinds, Inc.                                                                   Case number (if known)            20-18445
              Name

 3.29      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                          $0.00
           STEPTOE & JOHNSON LLP                                                Contingent
           1 MARKET STREET                                                      Unliquidated
           SUITE 1800                                                           Disputed
           SAN FRANCISCO, CA 94105
                                                                             Basis for the claim:    Vendor Expense
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?         No     Yes


 3.30      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                          $0.00
           THE NPD GROUP, INC                                                   Contingent
           24619 NETWORK PLACE                                                  Unliquidated
           CHICAGO, IL 60673-1246                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor Expense
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes

 3.31      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                          $0.00
           TIMOTHY JOHN THERIAULT                                               Contingent
           3624 SALT CREEK CIR                                                  Unliquidated
           OAK BROOK, IL 60523                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor Expense
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes

 3.32      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                          $0.00
           VNO RENT RECEIPT ACCOUNT                                             Contingent
           210 ROUTE 4 EAST                                                     Unliquidated
           PARAMUS, NJ 07652                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor Expense
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes

 3.33      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                          $0.00
           VORYS, SATER, SEYMOUR &                                              Contingent
           P.O. BOX 373487                                                      Unliquidated
           CLEVELAND, OH 44193                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor Expense
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the             Last 4 digits of
                                                                                                      related creditor (if any) listed?                   account number, if
                                                                                                                                                          any
 4.1       Law Office of Pelayo Duran, P.A.
           4640 N.W. 7th Street                                                                       Line     3.4
           Miami, FL 33126
                                                                                                             Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                            4,997.30
 5b. Total claims from Part 2                                                                            5b.    +     $                                0.00



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 17 of 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                  Desc Main
                                                          Document     Page 50 of 141
 Debtor       RTW Retailwinds, Inc.                                                               Case number (if known)   20-18445
              Name


 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.     $                    4,997.30




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                  Page 18 of 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                 Desc Main
                                                          Document     Page 51 of 141
 Fill in this information to identify the case:

 Debtor name         RTW Retailwinds, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number (if known)         20-18445
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1.        State what the contract or
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                          330 WEST 34TH STREET - SLR ONLY
                                                                                    Vornado Realty Trust
             List the contract number of any                                        210 Route 4 East
                   government contract                                              Paramus, NJ 07652


 2.2.        State what the contract or                   Original Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                    330 WEST 34TH STREET 2014-02-25
             List the contract number of any                                        330 WEST 34TH STREET
                   government contract                                              New York, NY 10001


 2.3.        State what the contract or
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                    330 WEST 34TH STREET 2014-02-25
             List the contract number of any                                        330 WEST 34TH STREET
                   government contract                                              New York, NY 10001


 2.4.        State what the contract or                   HVAC maintenance
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                          ABM Systems, Inc.
                                                                                    147 West 35th Street
             List the contract number of any                                        Suite 605
                   government contract                                              New York, NY 10001




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                           Page 1 of 39
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
          Case 20-18445-JKS                          Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                              Desc Main
                                                           Document     Page 52 of 141
 Debtor 1 RTW Retailwinds, Inc.                                                                Case number (if known)   20-18445
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.5.        State what the contract or                   Installment payment
             lease is for and the nature of               option
             the debtor's interest
                                                                                       AfterPay
                  State the term remaining                                             222 Kearny Street
                                                                                       Suite 600
             List the contract number of any                                           Attn: Legal
                   government contract                                                 San Fransico, CA 94108


 2.6.        State what the contract or                   Extended repayment
             lease is for and the nature of               plan online
             the debtor's interest
                                                                                       Afterpay US
                  State the term remaining                                             222 Kearny Street
                                                                                       Suite 600
             List the contract number of any                                           Attn: Legal
                   government contract                                                 San Fransico, CA 94108


 2.7.        State what the contract or                   Extended repayment
             lease is for and the nature of               plan online
             the debtor's interest
                                                                                       Afterpay US
                  State the term remaining                                             222 Kearny Street
                                                                                       Suite 600
             List the contract number of any                                           Attn: Legal
                   government contract                                                 San Fransico, CA 94108


 2.8.        State what the contract or                   LP exception reporting
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                             Agilence
                                                                                       1020 Briggs Rd.
             List the contract number of any                                           Suite 110
                   government contract                                                 Mount Laurel, NJ 08054


 2.9.        State what the contract or                   Integrate to receipt
             lease is for and the nature of               entry type
             the debtor's interest

                  State the term remaining                                             Agilence
                                                                                       1020 Briggs Rd.
             List the contract number of any                                           Suite 110
                   government contract                                                 Mount Laurel, NJ 08054


 2.10.       State what the contract or                   SSL certificates purch
             lease is for and the nature of               for KH/LB
             the debtor's interest                        websites-serve as
                                                          secure comm on
                                                          websites                     Akamai Technologies, Inc.
                  State the term remaining                                             150 Broadway Cambridge
                                                                                       Cambridge, MA 02142
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 2 of 39
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
          Case 20-18445-JKS                          Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                            Desc Main
                                                           Document     Page 53 of 141
 Debtor 1 RTW Retailwinds, Inc.                                                              Case number (if known)   20-18445
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

             List the contract number of any
                   government contract


 2.11.       State what the contract or                   Recruitment of a
             lease is for and the nature of               non-executive director
             the debtor's interest                        for the audit committee

                  State the term remaining                                           Allegis Partners
                                                                                     1 South Wacker Drive
             List the contract number of any                                         Suite 1750
                   government contract                                               Chicago, IL 60606


 2.12.       State what the contract or                   Set up of
             lease is for and the nature of               infrastructure/operation
             the debtor's interest                        s for SME's
                                                                                     ANSR
                  State the term remaining                                           ANSR Consulting India Private Ltd.
                                                                                     1st Floor Sunriver B Block
             List the contract number of any                                         Bangalore 560071 India
                   government contract


 2.13.       State what the contract or                   Set up of
             lease is for and the nature of               infrastructure/operation
             the debtor's interest                        s for SME's
                                                                                     ANSR Consulting India Private Ltd.
                  State the term remaining                                           Embassy Golf Links Business Park
                                                                                     1st Floor
             List the contract number of any                                         Bangalore 560071 India
                   government contract


 2.14.       State what the contract or                   Automate monitoring &
             lease is for and the nature of               alerting tasks
             the debtor's interest
                                                                                     AppDynamics
                  State the term remaining                                           AppDynamics, 303 Second Street
                                                                                     North Tower, 8th Floor
             List the contract number of any                                         Attn: Legal Department.
                   government contract                                               San Francisco, CA 94107


 2.15.       State what the contract or                   Automate monitoring &
             lease is for and the nature of               alerting tasks
             the debtor's interest

                  State the term remaining                                           AppDynamics LLC
                                                                                     303 Second Street
             List the contract number of any                                         Attn: Legal Department
                   government contract                                               San Francisco, CA 94107




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 3 of 39
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
          Case 20-18445-JKS                          Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                            Desc Main
                                                           Document     Page 54 of 141
 Debtor 1 RTW Retailwinds, Inc.                                                              Case number (if known)   20-18445
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.16.       State what the contract or                   Recruiting tool for
             lease is for and the nature of               stores
             the debtor's interest

                  State the term remaining
                                                                                     Apploi Inc.
             List the contract number of any                                         26 Broadway
                   government contract                                               New York, NY 10004


 2.17.       State what the contract or                   Web design
             lease is for and the nature of               enhancement services
             the debtor's interest

                  State the term remaining
                                                                                     Army X Co LLC
             List the contract number of any                                         Army x Co LLC 5903 Tobias Ave.
                   government contract                                               Sherman Oaks, CA 91411


 2.18.       State what the contract or                   SMS/MMS Services
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                           Attentive
                                                                                     Attentive Mobile Inc. 156 5th Ave
             List the contract number of any                                         Suite 303
                   government contract                                               New York, NY 10010


 2.19.       State what the contract or                   Influencer collaboration
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                           Attentive Mobile Inc.
                                                                                     Attentive Mobile Inc. 156 5th Ave
             List the contract number of any                                         Suite 303
                   government contract                                               New York, NY 10010


 2.20.       State what the contract or                   SMS/MMS Services
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                           Attentive Mobile, Inc.
                                                                                     Attentive Mobile Inc. 156 5th Ave
             List the contract number of any                                         Suite 303
                   government contract                                               New York, NY 10010


 2.21.       State what the contract or                   Extension of MSA
             lease is for and the nature of
             the debtor's interest                                                   Axsium Group Ltd
                                                                                     77 Mowat Avenue Suite 400
                  State the term remaining                                           Attn: Legal Dept.
                                                                                     Toronto, ON M6K 3E3 Canada
             List the contract number of any
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 4 of 39
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
          Case 20-18445-JKS                          Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                             Desc Main
                                                           Document     Page 55 of 141
 Debtor 1 RTW Retailwinds, Inc.                                                               Case number (if known)   20-18445
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

                    government contract


 2.22.       State what the contract or                   Subj matter expertise
             lease is for and the nature of               on Ceridian Auto
             the debtor's interest                        scheduling
                                                                                      Axsium Group Ltd
                  State the term remaining                                            77 Mowat Avenue Suite 400
                                                                                      Attn: Legal Dept.
             List the contract number of any                                          Toronto, ON M6K 3E3 Canada
                   government contract


 2.23.       State what the contract or                   MSA
             lease is for and the nature of
             the debtor's interest
                                                                                      Axsium Group Ltd
                  State the term remaining                                            77 Mowat Avenue Suite 400
                                                                                      Attn: Legal Dept.
             List the contract number of any                                          Toronto, ON M6K 3E3 Canada
                   government contract


 2.24.       State what the contract or                   Financial advisor
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                            B. Riley FBR
                                                                                      11100 Santa Monica Blvd.
             List the contract number of any                                          Ste. 800
                   government contract                                                Los Angeles, CA 90025


 2.25.       State what the contract or                   Financial auditing
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                            BDO USA, LLC
                                                                                      622 Third Ave
             List the contract number of any                                          Suite 3100
                   government contract                                                New York, NY 10017


 2.26.       State what the contract or                   Financial advisor
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                            Berkeley Research Group
                                                                                      70 West Madison Street
             List the contract number of any                                          Suite 5000
                   government contract                                                Chicago, IL 60602


 2.27.       State what the contract or                   CRO                         Berkeley Research Group
             lease is for and the nature of                                           70 West Madison Street
             the debtor's interest                                                    Suite 5000
                                                                                      Chicago, IL 60602
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 5 of 39
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
          Case 20-18445-JKS                          Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                             Desc Main
                                                           Document     Page 56 of 141
 Debtor 1 RTW Retailwinds, Inc.                                                               Case number (if known)   20-18445
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.28.       State what the contract or                   Execute media buys
             lease is for and the nature of
             the debtor's interest
                                                                                      Bliss Point Media
                  State the term remaining                                            Attn: Matt Cohen
                                                                                      233 Wilshire Blvd
             List the contract number of any                                          Suite 720
                   government contract                                                Santa Monica, CA 90401


 2.29.       State what the contract or                   Execute media buys
             lease is for and the nature of               obo company
             the debtor's interest

                  State the term remaining                                            Bliss Point Media Inc.
                                                                                      233 Wilshire Blvd
             List the contract number of any                                          Suite 720
                   government contract                                                Santa Monica, CA 90401


 2.30.       State what the contract or                   Email program
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                            BlueCore
                                                                                      116 Nassau St.
             List the contract number of any                                          7th Floor
                   government contract                                                New York, NY 10038


 2.31.       State what the contract or                   Email program
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                            Bluecore, Inc.
                                                                                      116 Nassau St.
             List the contract number of any                                          7th Floor
                   government contract                                                New York, NY 10038


 2.32.       State what the contract or                   Renewal of emails and
             lease is for and the nature of               addition of FTF
             the debtor's interest

                  State the term remaining                                            Bluecore, Inc.
                                                                                      116 Nassau St.
             List the contract number of any                                          7th Floor
                   government contract                                                New York, NY 10038




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 6 of 39
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
          Case 20-18445-JKS                          Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                              Desc Main
                                                           Document     Page 57 of 141
 Debtor 1 RTW Retailwinds, Inc.                                                                Case number (if known)   20-18445
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.33.       State what the contract or                   Expand trigger emails
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                             Bluecore, Inc.
                                                                                       116 Nassau St.
             List the contract number of any                                           7th Floor
                   government contract                                                 New York, NY 10038


 2.34.       State what the contract or                   MSA
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                             Bluecore, Inc.
                                                                                       116 Nassau St.
             List the contract number of any                                           7th Floor
                   government contract                                                 New York, NY 10038


 2.35.       State what the contract or                   Renew software maint
             lease is for and the nature of               & tech support svc for
             the debtor's interest                        BMC / work flow
                                                          automation &
                                                          scheduling
                  State the term remaining
                                                                                       BMC Software, Inc.
             List the contract number of any                                           2103 CityWest Blvd.
                   government contract                                                 Houston, TX 77042


 2.36.       State what the contract or                   MSA
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                             BORN Group
                                                                                       Born Group, Inc. 114 West 26th Street
             List the contract number of any                                           2nd Floor
                   government contract                                                 New York, NY 10011


 2.37.       State what the contract or                   Order Form - systems
             lease is for and the nature of               integrator for discovery
             the debtor's interest                        phase

                  State the term remaining                                             BORN Group
                                                                                       Born Group, Inc. 114 West 26th Street
             List the contract number of any                                           2nd Floor
                   government contract                                                 New York, NY 10011


 2.38.       State what the contract or                   Card sorting & tree
             lease is for and the nature of               testing exercisee
             the debtor's interest                                                     BORN Group
                                                                                       Born Group, Inc. 114 West 26th Street
                  State the term remaining                                             2nd Floor
                                                                                       New York, NY 10011
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 7 of 39
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
          Case 20-18445-JKS                          Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                              Desc Main
                                                           Document     Page 58 of 141
 Debtor 1 RTW Retailwinds, Inc.                                                                Case number (if known)   20-18445
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

             List the contract number of any
                   government contract


 2.39.       State what the contract or                   Prelim work for design
             lease is for and the nature of               and build of site
             the debtor's interest                        replatform

                  State the term remaining                                             BORN Group
                                                                                       Born Group, Inc. 114 West 26th Street
             List the contract number of any                                           2nd Floor
                   government contract                                                 New York, NY 10011


 2.40.       State what the contract or                   MSA - Digital
             lease is for and the nature of               transformation agency
             the debtor's interest

                  State the term remaining
                                                                                       Born Group Inc.
             List the contract number of any                                           114 West 26th Street
                   government contract                                                 New York, NY 10011


 2.41.       State what the contract or                   Order Form - systems
             lease is for and the nature of               integrator for discovery
             the debtor's interest                        phase

                  State the term remaining
                                                                                       Born Group Inc.
             List the contract number of any                                           114 West 26th Street
                   government contract                                                 New York, NY 10011


 2.42.       State what the contract or                   Card sorting & tree
             lease is for and the nature of               testing exercise
             the debtor's interest

                  State the term remaining
                                                                                       Born Group Inc.
             List the contract number of any                                           114 West 26th Street
                   government contract                                                 New York, NY 10011


 2.43.       State what the contract or                   Prelim work for design
             lease is for and the nature of               and build of site
             the debtor's interest                        replatform

                  State the term remaining
                                                                                       Born Group Inc.
             List the contract number of any                                           114 West 26th Street
                   government contract                                                 New York, NY 10011




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 8 of 39
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
          Case 20-18445-JKS                          Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                             Desc Main
                                                           Document     Page 59 of 141
 Debtor 1 RTW Retailwinds, Inc.                                                               Case number (if known)   20-18445
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.44.       State what the contract or                   Mobile app smart
             lease is for and the nature of               banner
             the debtor's interest

                  State the term remaining
                                                                                      Branch
             List the contract number of any                                          1400B Seaport Blvd
                   government contract                                                Redwood City, CA 94063


 2.45.       State what the contract or                   Facilitate mobile app
             lease is for and the nature of               downloads
             the debtor's interest

                  State the term remaining
                                                                                      Branch Metrics, Inc.
             List the contract number of any                                          1400B Seaport Blvd
                   government contract                                                Redwood City, CA 94063


 2.46.       State what the contract or                   Provide value-added
             lease is for and the nature of               products in ECM orders
             the debtor's interest

                  State the term remaining
                                                                                      Brandshare
             List the contract number of any                                          1125 Lancaster Ave
                   government contract                                                Berwyn, PA 19312


 2.47.       State what the contract or                   Insurance broker
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                      Brown & Brown Ins Svcs
             List the contract number of any                                          3697 Mt. Diablo Blvd.
                   government contract                                                Lafayette, CA 94579


 2.48.       State what the contract or                   Manpower labor for
             lease is for and the nature of               copy center/mailroom
             the debtor's interest

                  State the term remaining
                                                                                      Canon Solutions America Inc
             List the contract number of any                                          One Canon Park
                   government contract                                                Mentor, OH 44060


 2.49.       State what the contract or                   Development/configura
             lease is for and the nature of               tions of needed reports
             the debtor's interest                        for modules and
                                                          entitlements
                  State the term remaining                                            Ceridian HCM
                                                                                      3311 East Old Shakopee Road
             List the contract number of any                                          Minneapolis, MN 55425
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 9 of 39
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
          Case 20-18445-JKS                          Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                            Desc Main
                                                           Document     Page 60 of 141
 Debtor 1 RTW Retailwinds, Inc.                                                              Case number (if known)   20-18445
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                    government contract


 2.50.       State what the contract or                   Amendment
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Ceridian HCM
             List the contract number of any                                         3311 East Old Shakopee Road
                   government contract                                               Minneapolis, MN 55425


 2.51.       State what the contract or                   MSA for ELM
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Ceridian HCM
             List the contract number of any                                         3311 East Old Shakopee Road
                   government contract                                               Minneapolis, MN 55425


 2.52.       State what the contract or                   eMarketing services
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                           Cheetah Digital
                                                                                     222 Broadway
             List the contract number of any                                         17th Floor
                   government contract                                               New York, NY 60173


 2.53.       State what the contract or                   eMarketing services
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                           Cheetah Digital
                                                                                     222 Broadway
             List the contract number of any                                         17th Floor
                   government contract                                               New York, NY 10038


 2.54.       State what the contract or                   Maint on HVAC &
             lease is for and the nature of               heating equipment -
             the debtor's interest                        various NY locations

                  State the term remaining
                                                                                     Coil Techs HVAC Svcs
             List the contract number of any                                         76 Midland Avenue.
                   government contract                                               Staten Island, NY 10306


 2.55.       State what the contract or                   Maint on HVAC &
             lease is for and the nature of               heating equipment -        Coil Techs HVAC Svcs
             the debtor's interest                        various NY locations       76 Midland Avenue.
                                                                                     Staten Island, NY 10306
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 10 of 39
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
          Case 20-18445-JKS                          Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                              Desc Main
                                                           Document     Page 61 of 141
 Debtor 1 RTW Retailwinds, Inc.                                                                Case number (if known)   20-18445
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.56.       State what the contract or                   General water
             lease is for and the nature of               treatment services for
             the debtor's interest                        cooling tower

                  State the term remaining
                                                                                       Coil Techs/Clarity Water tech
             List the contract number of any                                           76 Midland Avenue.
                   government contract                                                 Staten Island, NY 10306


 2.57.       State what the contract or                   Legal counsel
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                             Cole Schotz
                                                                                       1325 Ave. of the Americas
             List the contract number of any                                           19th FL
                   government contract                                                 New York, NY 10019


 2.58.       State what the contract or                   vPayment account
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                             Comdata Inc.
                                                                                       5301 Maryland Way
             List the contract number of any                                           Attn: President
                   government contract                                                 Brentwood, TN 37027


 2.59.       State what the contract or                   Bonus Pymts
             lease is for and the nature of               Commission
             the debtor's interest

                  State the term remaining                                             Comenity Bank
                                                                                       Comenity Bank One Righter Parkway
             List the contract number of any                                           Suite 100
                   government contract                                                 Wilmington, OH 43219-3673


 2.60.       State what the contract or                   CJ Affiliate Service
             lease is for and the nature of               Order & Svcs
             the debtor's interest                        Agreement
                                                                                       Commission Junction, LLC
                  State the term remaining                                             Attn: Legal Affairs
                                                                                       30699 Russell Ranch Road
             List the contract number of any                                           Suite 250
                   government contract                                                 Westlake Village, CA 91362




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 11 of 39
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
          Case 20-18445-JKS                          Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                Desc Main
                                                           Document     Page 62 of 141
 Debtor 1 RTW Retailwinds, Inc.                                                                  Case number (if known)   20-18445
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.61.       State what the contract or                   Advertiser's program
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                               Commission Junction, LLC
                                                                                         530 E Montecito St
             List the contract number of any                                             Suite 250
                   government contract                                                   Santa Barbra, CA 93103


 2.62.       State what the contract or                   Extended payment
             lease is for and the nature of               terms
             the debtor's interest

                  State the term remaining                                               Commission Junction, LLC
                                                                                         530 E Montecito St
             List the contract number of any                                             Suite 250
                   government contract                                                   Santa Barbra, CA 93103


 2.63.       State what the contract or                   CJ Affiliate Service
             lease is for and the nature of               Order & Svcs
             the debtor's interest                        Agreement

                  State the term remaining                                               Commission Junction, LLC
                                                                                         530 E Montecito St
             List the contract number of any                                             Suite 250
                   government contract                                                   Santa Barbra, CA 93103


 2.64.       State what the contract or                   Required local, state &
             lease is for and the nature of               fed posters to all store
             the debtor's interest                        locations

                  State the term remaining
                                                                                         ComplyRight, Inc.
             List the contract number of any                                             3300 Gateway Drive Pompano Beach
                   government contract                                                   Pompano Beach, FL 33069


 2.65.       State what the contract or                   File design for ESPP
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                               Computershare
                                                                                         118 Fernwood Avenue
             List the contract number of any                                             Attn: John C. Lusk
                   government contract                                                   Edison, NJ 08837


 2.66.       State what the contract or                   Marketing project mgmt
             lease is for and the nature of               tool
             the debtor's interest
                                                                                         Concrete Media Limited
                  State the term remaining                                               Concrete Media Ltd. 9 Northburgh Street
                                                                                         London EC1V 0AH United Kingdom
             List the contract number of any
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 12 of 39
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
          Case 20-18445-JKS                          Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                              Desc Main
                                                           Document     Page 63 of 141
 Debtor 1 RTW Retailwinds, Inc.                                                                Case number (if known)   20-18445
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

                    government contract


 2.67.       State what the contract or                   software used for
             lease is for and the nature of               invoice/exp report
             the debtor's interest                        processing

                  State the term remaining
                                                                                       Concur Technologies, Inc.
             List the contract number of any                                           3999 West Chester Pike
                   government contract                                                 Newtown Square, PA 19073


 2.68.       State what the contract or                   MSA - software used
             lease is for and the nature of               for invoice/exp report
             the debtor's interest                        processing

                  State the term remaining
                                                                                       Concur Technologies, Inc.
             List the contract number of any                                           3999 West Chester Pike
                   government contract                                                 Newtown Square, PA 19073


 2.69.       State what the contract or                   Execute new card
             lease is for and the nature of               member acq thru
             the debtor's interest                        display mktg
                                                          campaigns
                  State the term remaining                                             Conversant LLC
                                                                                       101 N. Wacker Dr.
             List the contract number of any                                           Ste. 2300
                   government contract                                                 Chicago, IL 60606


 2.70.       State what the contract or                   Enterprise as primary
             lease is for and the nature of               rental car provider
             the debtor's interest

                  State the term remaining                                             CoreTrust
                                                                                       1100 Dr. Martin Luther King Jr. Blvd.
             List the contract number of any                                           10th Floor
                   government contract                                                 Nashville, TN 37203


 2.71.       State what the contract or                   Apparel products /
             lease is for and the nature of               services
             the debtor's interest

                  State the term remaining
                                                                                       Corey Lynn Calter
             List the contract number of any                                           719 South Los Angeles Street #807
                   government contract                                                 Los Angeles, CA 90014


 2.72.       State what the contract or                   Ecommerce paid               Crealytics
             lease is for and the nature of               search channel               433 Broadway
             the debtor's interest                                                     Attn: Andreas Reiffen
                                                                                       New York, NY 10001
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 13 of 39
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
          Case 20-18445-JKS                          Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                               Desc Main
                                                           Document     Page 64 of 141
 Debtor 1 RTW Retailwinds, Inc.                                                                 Case number (if known)   20-18445
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.73.       State what the contract or                   Support the paid
             lease is for and the nature of               search channel
             the debtor's interest

                  State the term remaining                                              Crealytics, Inc.
                                                                                        433 Broadway
             List the contract number of any                                            Attn: Andreas Reiffen
                   government contract                                                  New York, NY 10001


 2.74.       State what the contract or                   Amendment
             lease is for and the nature of               non-solicitation of
             the debtor's interest                        hiring of Anurag Doma

                  State the term remaining                                              DataFactZ
                                                                                        22260 Haggerty Road
             List the contract number of any                                            Ste. 285
                   government contract                                                  Northville, MI 48167


 2.75.       State what the contract or                   Direct to store courier
             lease is for and the nature of               services
             the debtor's interest

                  State the term remaining
                                                                                        DHL Express USA
             List the contract number of any                                            15-31 Papetti Plaza
                   government contract                                                  Elizabeth, NJ 07206


 2.76.       State what the contract or                   Zip code locator
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              Digital Envoy
                                                                                        155 Technology Parkway
             List the contract number of any                                            Suite 800
                   government contract                                                  Norcross, GA 30092


 2.77.       State what the contract or                   Online services - buy
             lease is for and the nature of               online ISPU -
             the debtor's interest                        customers' closest
                                                          location to store
                  State the term remaining                                              Digital Envoy, Inc.
                                                                                        155 Technology Parkway
             List the contract number of any                                            Suite 800
                   government contract                                                  Norcross, GA 30092




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 14 of 39
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
          Case 20-18445-JKS                          Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                              Desc Main
                                                           Document     Page 65 of 141
 Debtor 1 RTW Retailwinds, Inc.                                                                Case number (if known)   20-18445
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.78.       State what the contract or                   Customer decision
             lease is for and the nature of               journey work
             the debtor's interest

                  State the term remaining
                                                                                       Digital Prophets Network
             List the contract number of any                                           56 Squaw Road
                   government contract                                                 East Hampton, NY 11937


 2.79.       State what the contract or                   Customer decision
             lease is for and the nature of               journey work
             the debtor's interest

                  State the term remaining
                                                                                       Digital Prophets Network LLC
             List the contract number of any                                           56 Squaw Road
                   government contract                                                 East Hampton, NY 11937


 2.80.       State what the contract or                   In-store music svc for
             lease is for and the nature of               all store locations
             the debtor's interest

                  State the term remaining                                             DMX, LLC (dba Mood Media)
                                                                                       2100 S IH 35 Frontage Rd.
             List the contract number of any                                           Suite 200
                   government contract                                                 Austin, TX 78704


 2.81.       State what the contract or                   Picks up swatches &
             lease is for and the nature of               recycles
             the debtor's interest

                  State the term remaining
                                                                                       Fabscrap
             List the contract number of any                                           PO Box 7559
                   government contract                                                 New York, NY 10150


 2.82.       State what the contract or                   Executive development
             lease is for and the nature of               - T. Inglis
             the debtor's interest
                                                                                       G.H. Smart & Company, Inc.
                  State the term remaining                                             Attn: Contracting Department
                                                                                       203 North LaSalle Street
             List the contract number of any                                           Suite 2100
                   government contract                                                 Chicago, IL 60601


 2.83.       State what the contract or                   Renewal of legal
             lease is for and the nature of               database
             the debtor's interest

                  State the term remaining                                             Gartner, Inc.
                                                                                       56 Top Gallant Road
             List the contract number of any                                           Stamford, CT 06904
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 15 of 39
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
          Case 20-18445-JKS                          Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                              Desc Main
                                                           Document     Page 66 of 141
 Debtor 1 RTW Retailwinds, Inc.                                                                Case number (if known)   20-18445
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

                    government contract


 2.84.       State what the contract or                   SOW - migration of
             lease is for and the nature of               VPN
             the debtor's interest
                                                                                       Gotham Technology Group
                  State the term remaining                                             Attn: Kenneth W. Phelan
                                                                                       1 Paragon Drive
             List the contract number of any                                           Suite 200
                   government contract                                                 Montvale, NJ 07645


 2.85.       State what the contract or                   Provides app
             lease is for and the nature of               whitelisting & CB
             the debtor's interest                        response
                                                                                       Gotham Technology Group
                  State the term remaining                                             Attn: Kenneth W. Phelan
                                                                                       1 Paragon Drive
             List the contract number of any                                           Suite 200
                   government contract                                                 Montvale, NJ 07645


 2.86.       State what the contract or                   Support contract
             lease is for and the nature of               renewal for Vmware
             the debtor's interest                        virtual infrastructure
                                                                                       Gotham Technology Group
                  State the term remaining                                             Attn: Kenneth W. Phelan
                                                                                       1 Paragon Drive
             List the contract number of any                                           Suite 200
                   government contract                                                 Montvale, NJ 07645


 2.87.       State what the contract or                   MSA
             lease is for and the nature of
             the debtor's interest
                                                                                       Gotham Technology Group
                  State the term remaining                                             Attn: Kenneth W. Phelan
                                                                                       1 Paragon Drive
             List the contract number of any                                           Suite 200
                   government contract                                                 Montvale, NJ 07645


 2.88.       State what the contract or                   Manage personal
             lease is for and the nature of               property tax
             the debtor's interest                        compliance

                  State the term remaining                                             Grant Thornton LLP
                                                                                       171 North Clark
             List the contract number of any                                           Suite 200
                   government contract                                                 Chicago, IL 60601


 2.89.       State what the contract or                   Exclusive agent for       Great American Group
             lease is for and the nature of               liquidating store         Attention: Scott K. Carpenter and
             the debtor's interest                        merchandise & FFE         Marina Fineman
                                                                                    21255 Burbank Blvd., Suite 400
Official Form 206G                               Schedule G: Executory Contracts andWoodland   Hills, CA 91367
                                                                                     Unexpired Leases                                     Page 16 of 39
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
          Case 20-18445-JKS                          Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                             Desc Main
                                                           Document     Page 67 of 141
 Debtor 1 RTW Retailwinds, Inc.                                                               Case number (if known)   20-18445
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.90.       State what the contract or                   Handyman services for
             lease is for and the nature of               BHQ
             the debtor's interest

                  State the term remaining                                            Guardian Building Services
                                                                                      280 Madison Avenue
             List the contract number of any                                          Suite 710
                   government contract                                                New York, NY 10016


 2.91.       State what the contract or                   Devlop/support of IBM
             lease is for and the nature of               Sterling OMS
             the debtor's interest

                  State the term remaining
                                                                                      HCL America, Inc.
             List the contract number of any                                          330 Potrero Avenue
                   government contract                                                Sunnyvale, CA 94085


 2.92.       State what the contract or                   MSA
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                      HCL America, Inc.
             List the contract number of any                                          330 Potrero Avenue
                   government contract                                                Sunnyvale, CA 94085


 2.93.       State what the contract or                   Compliance contract
             lease is for and the nature of               advisor
             the debtor's interest

                  State the term remaining                                            Henries, PLLC
                                                                                      60 West 23rd Street
             List the contract number of any                                          No. 438
                   government contract                                                New York, NY 10010


 2.94.       State what the contract or                   Amended lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                            HP Inc.
                                                                                      200 Connell Drive
             List the contract number of any                                          Suite 5000
                   government contract                                                Berkeley Heights, NJ 07922




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 17 of 39
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
          Case 20-18445-JKS                          Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                            Desc Main
                                                           Document     Page 68 of 141
 Debtor 1 RTW Retailwinds, Inc.                                                              Case number (if known)   20-18445
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.95.       State what the contract or                   Mail & production
             lease is for and the nature of               services
             the debtor's interest

                  State the term remaining                                           Innovative Service Technology
                                                                                     Management Services, Inc.
             List the contract number of any                                         934 Glenwood Ave., Suite 250
                   government contract                                               Atlanta, GA 30316


 2.96.       State what the contract or                   Insurance
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                           Insurance Office of America
                                                                                     15A Melanie Lane
             List the contract number of any                                         Suite 1
                   government contract                                               East Hanover, NJ 07936


 2.97.       State what the contract or                   Class action settlement
             lease is for and the nature of
             the debtor's interest
                                                                                     KCC Class Action Svcs
                  State the term remaining                                           c/o Meegan Brooks, Steptoe & Johnson LLP
                                                                                     1 Market Street
             List the contract number of any                                         Suite 1800
                   government contract                                               San Fransico, CA 94105


 2.98.       State what the contract or                   Conflicts counsel
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Kenneth L. Baum LLC
             List the contract number of any                                         167 Main Street
                   government contract                                               Hackensack, NJ 07601


 2.99.       State what the contract or                   Software upgrade
             lease is for and the nature of               consulting
             the debtor's interest
                                                                                     Kentico Software, LLC
                  State the term remaining                                           15 Constitution Drive,
                                                                                     Attn: Legal Counsel
             List the contract number of any                                         Suite 2G
                   government contract                                               Bedford, NH 03110


 2.100.      State what the contract or                   Annual
             lease is for and the nature of               inspection/maint of
             the debtor's interest                        elevator at Jamaica
                                                          store
                  State the term remaining                                           Kone Inc.
                                                                                     47-36th Street
             List the contract number of any                                         Long Island, NY 11101
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 18 of 39
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
          Case 20-18445-JKS                          Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                            Desc Main
                                                           Document     Page 69 of 141
 Debtor 1 RTW Retailwinds, Inc.                                                              Case number (if known)   20-18445
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                    government contract


 2.101.      State what the contract or                   Annual income tax
             lease is for and the nature of               returns consultant
             the debtor's interest

                  State the term remaining                                           KPMG LLP
                                                                                     345 Park Ave.
             List the contract number of any                                         Attn: Jeffrey Stagg
                   government contract                                               New York, NY 10154


 2.102.      State what the contract or                   Vehicle Lease
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                                           Lease Plan USA
                                                                                     1165 Sanctuary Pkwy
             List the contract number of any                                         Attn: General Counsel
                   government contract                                               Alpharetta, GA 30004


 2.103.      State what the contract or                   1st amend- leasing &
             lease is for and the nature of               mgmt of field assoc
             the debtor's interest                        vehicle fleet

                  State the term remaining                                           Lease Plan USA
                                                                                     1165 Sanctuary Pkwy
             List the contract number of any                                         Attn: General Counsel
                   government contract                                               Alpharetta, GA 30004


 2.104.      State what the contract or                   2nd amend- leasing &
             lease is for and the nature of               mgmt of field assoc
             the debtor's interest                        vehicle fleet

                  State the term remaining                                           Lease Plan USA
                                                                                     1165 Sanctuary Pkwy
             List the contract number of any                                         Attn: General Counsel
                   government contract                                               Alpharetta, GA 30004


 2.105.      State what the contract or                   3rd Amend- leasing &
             lease is for and the nature of               mgmt of Field assoc
             the debtor's interest                        vehicle fleet

                  State the term remaining                                           Lease Plan USA
                                                                                     1165 Sanctuary Pkwy
             List the contract number of any                                         Attn: General Counsel
                   government contract                                               Alpharetta, GA 30004


 2.106.      State what the contract or                   extends payment date       Lease Plan USA, Inc.
             lease is for and the nature of                                          1165 Sanctuary Pkwy
             the debtor's interest                                                   Attn: General Counsel
                                                                                     Alpharetta, GA 30004
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 19 of 39
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
          Case 20-18445-JKS                          Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                               Desc Main
                                                           Document     Page 70 of 141
 Debtor 1 RTW Retailwinds, Inc.                                                                 Case number (if known)   20-18445
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.107.      State what the contract or                   Corporate Subscription
             lease is for and the nature of               Agreement (primary
             the debtor's interest                        talent acquisition tool)

                  State the term remaining                                              LinkedIn
                                                                                        1000 West Maude Avenue
             List the contract number of any                                            Attn: Johanna Treffy
                   government contract                                                  Sunnyvale, CA 94085


 2.108.      State what the contract or                   Renewal
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              LinkedIn
                                                                                        1000 West Maude Avenue
             List the contract number of any                                            Attn: Johanna Treffy
                   government contract                                                  Sunnyvale, CA 94085


 2.109.      State what the contract or                   IT Contingency based
             lease is for and the nature of               recruiting
             the debtor's interest

                  State the term remaining                                              MEA Strategic Solutions
                                                                                        5847 San Felipe St.
             List the contract number of any                                            #1700
                   government contract                                                  Houston, TX 77057


 2.110.      State what the contract or                   Direct mail advertising
             lease is for and the nature of               services
             the debtor's interest

                  State the term remaining
                                                                                        Media Horizons LLC
             List the contract number of any                                            800 Connecticut Avenue
                   government contract                                                  Norwalk, CT 06854


 2.111.      State what the contract or                   Media deployment to
             lease is for and the nature of               Hearst audience
             the debtor's interest

                  State the term remaining
                                                                                        Media Horizons LLC
             List the contract number of any                                            800 Connecticut Avenue
                   government contract                                                  Norwalk, CT 06854




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 20 of 39
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
          Case 20-18445-JKS                          Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                Desc Main
                                                           Document     Page 71 of 141
 Debtor 1 RTW Retailwinds, Inc.                                                                  Case number (if known)   20-18445
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.112.      State what the contract or                   Order Confirmation and
             lease is for and the nature of               MSA
             the debtor's interest

                  State the term remaining                                               Meltwater News US Inc.
                                                                                         225 Bush St.
             List the contract number of any                                             Suite 1000
                   government contract                                                   San Fransico, CA 94104


 2.113.      State what the contract or                   Extension
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                               Meltwater News US Inc.
                                                                                         225 Bush St.
             List the contract number of any                                             Suite 1000
                   government contract                                                   San Fransico, CA 94104


 2.114.      State what the contract or                   Order Confirmation-
             lease is for and the nature of               social media
             the debtor's interest                        scheduling

                  State the term remaining                                               Meltwater News US Inc.
                                                                                         225 Bush St.
             List the contract number of any                                             Suite 1000
                   government contract                                                   San Fransico, CA 94104


 2.115.      State what the contract or                   PR monitoring
             lease is for and the nature of               tool/social influencer
             the debtor's interest                        contact mgr tool

                  State the term remaining                                               Meltwater News US Inc.
                                                                                         225 Bush St.
             List the contract number of any                                             Suite 1000
                   government contract                                                   San Fransico, CA 94104


 2.116.      State what the contract or                   Direct mail database
             lease is for and the nature of               platform
             the debtor's interest

                  State the term remaining                                               Merkle Inc.
                                                                                         7001 Columbia Gateway Drive
             List the contract number of any                                             Attn: Chief Financial Officer
                   government contract                                                   Columbia, MD 21046


 2.117.      State what the contract or                   Verification integration
             lease is for and the nature of               w/our 3rd party service
             the debtor's interest                        provider, OneTrust
                                                                                         Merkle Inc.
                  State the term remaining                                               7001 Columbia Gateway Drive
                                                                                         Attn: Chief Financial Officer
             List the contract number of any                                             Columbia, MD 21046
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 21 of 39
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
          Case 20-18445-JKS                          Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                              Desc Main
                                                           Document     Page 72 of 141
 Debtor 1 RTW Retailwinds, Inc.                                                                Case number (if known)   20-18445
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

                    government contract


 2.118.      State what the contract or                   Extended payment
             lease is for and the nature of               terms
             the debtor's interest

                  State the term remaining                                             Merkle Inc.
                                                                                       7001 Columbia Gateway Drive
             List the contract number of any                                           Attn: Chief Financial Officer
                   government contract                                                 Columbia, MD 21046


 2.119.      State what the contract or                   reduce commission for
             lease is for and the nature of               sale/purchase of RTWI
             the debtor's interest                        stock
                                                                                       Merrill Lynch
                  State the term remaining                                             65 East State Street
                                                                                       Suite 2600
             List the contract number of any                                           Attn: Cindy Elmore
                   government contract                                                 Columbus, OH 43215


 2.120.      State what the contract or                   Software license keys
             lease is for and the nature of               for all purchased
             the debtor's interest                        licenses

                  State the term remaining
                                                                                       MicroStrategy Services Corp
             List the contract number of any                                           1861 International Drive
                   government contract                                                 McLean, VA 22102


 2.121.      State what the contract or                   Add Hyperintelligence
             lease is for and the nature of               licenses
             the debtor's interest

                  State the term remaining
                                                                                       MicroStrategy Services Corp
             List the contract number of any                                           1861 International Drive
                   government contract                                                 McLean, VA 22102


 2.122.      State what the contract or                   Add transactional svcs
             lease is for and the nature of               to to suite of tools
             the debtor's interest

                  State the term remaining
                                                                                       MicroStrategy Services Corp
             List the contract number of any                                           1861 International Drive
                   government contract                                                 McLean, VA 22102


 2.123.      State what the contract or                   Dev/support svcs for
             lease is for and the nature of               mulesoft ESB/omni            Miracle Software Systems
             the debtor's interest                        systems                      45625 Grand River Avenue
                                                                                       Novi, MI 48374
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 22 of 39
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
          Case 20-18445-JKS                          Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                              Desc Main
                                                           Document     Page 73 of 141
 Debtor 1 RTW Retailwinds, Inc.                                                                Case number (if known)   20-18445
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.124.      State what the contract or                   Dev/support svcs for
             lease is for and the nature of               mulesoft ESB/omni
             the debtor's interest                        systems

                  State the term remaining
                                                                                       Miracle Software Systems, Inc.
             List the contract number of any                                           45625 Grand River Avenue
                   government contract                                                 Novi, MI 48374


 2.125.      State what the contract or                   MA
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                       Miracle Software Systems, Inc.
             List the contract number of any                                           45625 Grand River Avenue
                   government contract                                                 Novi, MI 48374


 2.126.      State what the contract or                   Renewal of licenses
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                             Mulesoft - Licenses
                                                                                       Mulesoft LLC, 50 Freemont Street
             List the contract number of any                                           Suite 300
                   government contract                                                 San Francisco, CA 94105


 2.127.      State what the contract or                   Original agreement-
             lease is for and the nature of               training platfrom for
             the debtor's interest                        field team

                  State the term remaining                                             Multimedia Plus, Inc.
                                                                                       853 Broadway
             List the contract number of any                                           Suite 1605
                   government contract                                                 New York, NY 10003


 2.128.      State what the contract or                   Renewal- training
             lease is for and the nature of               platform for the field
             the debtor's interest                        team

                  State the term remaining                                             Multimedia Plus, Inc.
                                                                                       853 Broadway
             List the contract number of any                                           Suite 1605
                   government contract                                                 New York, NY 10003




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 23 of 39
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
          Case 20-18445-JKS                          Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                            Desc Main
                                                           Document     Page 74 of 141
 Debtor 1 RTW Retailwinds, Inc.                                                              Case number (if known)   20-18445
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.129.      State what the contract or                   MSA- implementation
             lease is for and the nature of               and configuration of
             the debtor's interest                        new ediscovery and
                                                          compliance software
                                                          suite and provide
                                                          training
                  State the term remaining                                           NetX Information Systems, Inc.
                                                                                     13 North Union Street
             List the contract number of any                                         Attn: Keith Saltstein
                   government contract                                               Lamertville, NJ 08530


 2.130.      State what the contract or                   Load testing svc for
             lease is for and the nature of               Ecom site
             the debtor's interest
                                                                                     Neustar (Security Services LLC)
                  State the term remaining                                           Security Services, LLC
                                                                                     21575 Ridgetop Circle
             List the contract number of any                                         Attention: General Consel
                   government contract                                               Sterling, VA 20166


 2.131.      State what the contract or                   MSA-overnight site
             lease is for and the nature of               operations and support
             the debtor's interest
                                                                                     nvizion solutions, inc.
                  State the term remaining                                           100 Illinois Street
                                                                                     Suite 200
             List the contract number of any                                         Attn: Manoj Bubna
                   government contract                                               Charles, IL 60174


 2.132.      State what the contract or                   SOW- perform
             lease is for and the nature of               overnight processing
             the debtor's interest                        of ECM content
                                                          updates                    nvizion solutions, inc.
                  State the term remaining                                           100 Illinois Street
                                                                                     Suite 200
             List the contract number of any                                         Attn: Manoj Bubna
                   government contract                                               Charles, IL 60174


 2.133.      State what the contract or                   Cloud Deployment
             lease is for and the nature of               Order Form and
             the debtor's interest                        Implementation and
                                                          Vendor Chasing SOW
                  State the term remaining
                                                                                     OneTrust LLC
             List the contract number of any                                         1200 Abernathy RD NE
                   government contract                                               Atlanta, GA 30328


 2.134.      State what the contract or                   Extension of license for
             lease is for and the nature of               vendor risk
             the debtor's interest                        management services        OneTrust LLC
                                                                                     1200 Abernathy RD NE
                  State the term remaining                                           Atlanta, GA 30328
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 24 of 39
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
          Case 20-18445-JKS                          Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                            Desc Main
                                                           Document     Page 75 of 141
 Debtor 1 RTW Retailwinds, Inc.                                                              Case number (if known)   20-18445
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease


             List the contract number of any
                   government contract


 2.135.      State what the contract or                   perform POC on an
             lease is for and the nature of               alternative cloud-based
             the debtor's interest                        data w/h solution

                  State the term remaining                                           Onica Group, LLC
                                                                                     1618 Stanford Street
             List the contract number of any                                         Attn: Legal Department
                   government contract                                               Santa Monica, CA 90404


 2.136.      State what the contract or                   A/B testing and
             lease is for and the nature of               personalization
             the debtor's interest                        platform
                                                                                     Optimizely, Inc.
                  State the term remaining                                           Optimizely, Inc. 631 Howard Street
                                                                                     Suite 100
             List the contract number of any                                         Attn: Legal Department
                   government contract                                               San Francisco, CA 94105


 2.137.      State what the contract or                   DXO Services
             lease is for and the nature of
             the debtor's interest
                                                                                     Optimizely, Inc.
                  State the term remaining                                           Attn: Legal Department
                                                                                     631 Howard Street
             List the contract number of any                                         Suite 100
                   government contract                                               San Fransico, CA 94065


 2.138.      State what the contract or                   License and services
             lease is for and the nature of               agreement
             the debtor's interest

                  State the term remaining                                           Oracle America, Inc.
                                                                                     500 Oracle Parkway
             List the contract number of any                                         Attn: General Counsel, Legal Department
                   government contract                                               Redwood Shores, CA 94065


 2.139.      State what the contract or                   Implement a new
             lease is for and the nature of               cloud-based fin rptg
             the debtor's interest                        tool

                  State the term remaining                                           Oracle America, Inc.
                                                                                     500 Oracle Parkway
             List the contract number of any                                         Attn: General Counsel, Legal Department
                   government contract                                               Redwood Shores, CA 94065




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 25 of 39
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
          Case 20-18445-JKS                          Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                               Desc Main
                                                           Document     Page 76 of 141
 Debtor 1 RTW Retailwinds, Inc.                                                                 Case number (if known)   20-18445
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.140.      State what the contract or                   Ongoing
             lease is for and the nature of               features/support of the
             the debtor's interest                        POS sys

                  State the term remaining                                              Oracle America, Inc.
                                                                                        500 Oracle Parkway
             List the contract number of any                                            Attn: General Counsel, Legal Department
                   government contract                                                  Redwood Shores, CA 94065


 2.141.      State what the contract or                   Renewal of Oracle
             lease is for and the nature of               Hosting Services
             the debtor's interest

                  State the term remaining                                              Oracle America, Inc.
                                                                                        500 Oracle Parkway
             List the contract number of any                                            Attn: General Counsel, Legal Department
                   government contract                                                  Redwood Shores, CA 94065


 2.142.      State what the contract or                   Amend w/Mobile App
             lease is for and the nature of               SAAS platform provider
             the debtor's interest
                                                                                        PredictSpring
                  State the term remaining                                              Attn: Nitin Mangtani
                                                                                        5050 El Camino Real
             List the contract number of any                                            Suite 116
                   government contract                                                  Los Altos, CA 94022


 2.143.      State what the contract or                   Customer Agreement
             lease is for and the nature of
             the debtor's interest
                                                                                        PredictSpring
                  State the term remaining                                              Attn: Nitin Mangtani
                                                                                        5050 El Camino Real
             List the contract number of any                                            Suite 116
                   government contract                                                  Los Altos, CA 94022


 2.144.      State what the contract or                   Amend w/Mobile App
             lease is for and the nature of               SAAS platform provider
             the debtor's interest
                                                                                        PredictSpring
                  State the term remaining                                              Attn: Nitin Mangtani
                                                                                        5050 El Camino Real
             List the contract number of any                                            Suite 116
                   government contract                                                  Los Altos, CA 94022


 2.145.      State what the contract or                   Claims agent
             lease is for and the nature of
             the debtor's interest                                                      Prime Clerk LLC
                                                                                        60 East 42nd Street
                  State the term remaining                                              Suite 1440
                                                                                        Attn: Shai Waisman
             List the contract number of any                                            New York, NY 10165
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 26 of 39
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
          Case 20-18445-JKS                          Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                            Desc Main
                                                           Document     Page 77 of 141
 Debtor 1 RTW Retailwinds, Inc.                                                              Case number (if known)   20-18445
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                    government contract


 2.146.      State what the contract or                   MSA- ECM website
             lease is for and the nature of               enhancements and
             the debtor's interest                        support svcs
                                                                                     Professional Access Ltd
                  State the term remaining                                           55 Broad Street
                                                                                     30th Floor
             List the contract number of any                                         Attn: Ashu Chalal
                   government contract                                               New York, NY 10004


 2.147.      State what the contract or                   SOW- ECM website
             lease is for and the nature of               enhancements &
             the debtor's interest                        support svcs
                                                                                     Professional Access Ltd
                  State the term remaining                                           55 Broad Street
                                                                                     30th Floor
             List the contract number of any                                         Attn: Ashu Chalal
                   government contract                                               New York, NY 10004


 2.148.      State what the contract or                   Maint. For data room
             lease is for and the nature of               equipment
             the debtor's interest

                  State the term remaining
                                                                                     Quality Uptime Svcs
             List the contract number of any                                         50 Pocono Road
                   government contract                                               Brookfield, CT 06804


 2.149.      State what the contract or                   live chat
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                           Radial, Inc.
                                                                                     935 First Avenue
             List the contract number of any                                         Attn: Kim Smith Glisson
                   government contract                                               King of Prussia, PA 19406


 2.150.      State what the contract or                   SOW for Shipping
             lease is for and the nature of               Services
             the debtor's interest

                  State the term remaining                                           Radial, Inc.
                                                                                     935 First Avenue
             List the contract number of any                                         Attn: Kim Smith Glisson
                   government contract                                               King of Prussia, PA 19406


 2.151.      State what the contract or                   SOW- ecommerce             Radial, Inc.
             lease is for and the nature of               fulfillment,               935 First Avenue
             the debtor's interest                        customer/shipping          Attn: Kim Smith Glisson
                                                          service                    King of Prussia, PA 19406
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 27 of 39
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
          Case 20-18445-JKS                          Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                              Desc Main
                                                           Document     Page 78 of 141
 Debtor 1 RTW Retailwinds, Inc.                                                                Case number (if known)   20-18445
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.152.      State what the contract or                   MSA- ecommerce
             lease is for and the nature of               fulfillment,
             the debtor's interest                        customer/shipping
                                                          service
                  State the term remaining                                             Radial, Inc.
                                                                                       935 First Avenue
             List the contract number of any                                           Attn: Kim Smith Glisson
                   government contract                                                 King of Prussia, PA 19406


 2.153.      State what the contract or                   Renewal of all
             lease is for and the nature of               agreements-
             the debtor's interest                        ecommerce fulfillment,
                                                          customer/shipping
                                                          service
                  State the term remaining                                             Radial, Inc.
                                                                                       935 First Avenue
             List the contract number of any                                           Attn: Kim Smith Glisson
                   government contract                                                 King of Prussia, PA 19406


 2.154.      State what the contract or                   Switch from UPS to
             lease is for and the nature of               FedEx
             the debtor's interest

                  State the term remaining                                             Radial, Inc.
                                                                                       935 First Avenue
             List the contract number of any                                           Attn: Kim Smith Glisson
                   government contract                                                 King of Prussia, PA 19406


 2.155.      State what the contract or                   HxN campaign-donate
             lease is for and the nature of               portion of sales to the
             the debtor's interest                        wildfires in the Amazon

                  State the term remaining
                                                                                       Rainforest Trust, Inc.
             List the contract number of any                                           PO Box 841
                   government contract                                                 Warrenton, VA 20188


 2.156.      State what the contract or                   Subject matter experts
             lease is for and the nature of               to assist with system
             the debtor's interest                        moves

                  State the term remaining                                             Retail Processing Engineering, LLC
                                                                                       20537 Amberfield Dr.
             List the contract number of any                                           Attn: Robert A. Henneke
                   government contract                                                 Land O' Lakes, FL 34638


Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 28 of 39
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
          Case 20-18445-JKS                          Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                              Desc Main
                                                           Document     Page 79 of 141
 Debtor 1 RTW Retailwinds, Inc.                                                                Case number (if known)   20-18445
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.157.      State what the contract or                   Support of JDA app,
             lease is for and the nature of               enterprise plng, & IP
             the debtor's interest

                  State the term remaining                                             Retail Processing Engineering, LLC
                                                                                       20537 Amberfield Dr.
             List the contract number of any                                           Attn: Robert A. Henneke
                   government contract                                                 Land O' Lakes, FL 34638


 2.158.      State what the contract or                   Support of JDA app,
             lease is for and the nature of               enterprise plng, & IP
             the debtor's interest

                  State the term remaining                                             Retail Processing Engineering, LLC
                                                                                       20537 Amberfield Dr.
             List the contract number of any                                           Attn: Robert A. Henneke
                   government contract                                                 Land O' Lakes, FL 34638


 2.159.      State what the contract or                   MSA- provide 3rd party
             lease is for and the nature of               ind inv acct'g svcs
             the debtor's interest

                  State the term remaining                                             RGIS, LLC
                                                                                       2000 East Taylor Road
             List the contract number of any                                           Attn: Office of General Counsel
                   government contract                                                 Auburn Hills, MI 48326


 2.160.      State what the contract or                   Provide 3rd party ind
             lease is for and the nature of               inv acct'g svcs
             the debtor's interest

                  State the term remaining                                             RGIS, LLC
                                                                                       2000 East Taylor Road
             List the contract number of any                                           Attn: Office of General Counsel
                   government contract                                                 Auburn Hills, MI 48326


 2.161.      State what the contract or                   tech support of lotus
             lease is for and the nature of               notes enterprise
             the debtor's interest

                  State the term remaining                                             RockTeam
                                                                                       PO Box 57
             List the contract number of any                                           Attn: Doug Morrison
                   government contract                                                 Exton, PA 19341


 2.162.      State what the contract or                   Email service provider
             lease is for and the nature of
             the debtor's interest
                                                                                       Sailthru
                  State the term remaining                                             Sailthru, Inc., One World Trade Center
                                                                                       Suite 48A
             List the contract number of any                                           New York, NY 10007
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 29 of 39
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
          Case 20-18445-JKS                          Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                            Desc Main
                                                           Document     Page 80 of 141
 Debtor 1 RTW Retailwinds, Inc.                                                              Case number (if known)   20-18445
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                    government contract


 2.163.      State what the contract or                   Order Form-email
             lease is for and the nature of               service provider
             the debtor's interest
                                                                                     Sailthru, Inc.
                  State the term remaining                                           One World Trade Center
                                                                                     Suite 48A
             List the contract number of any                                         Attn: General Counsel
                   government contract                                               New York, NY 10007


 2.164.      State what the contract or                   SOW-email service
             lease is for and the nature of               provider to replace
             the debtor's interest                        Cheetah mail
                                                                                     Sailthru, Inc.
                  State the term remaining                                           One World Trade Center
                                                                                     Suite 48A
             List the contract number of any                                         Attn: General Counsel
                   government contract                                               New York, NY 10007


 2.165.      State what the contract or                   MSA- email service
             lease is for and the nature of               provider to replace
             the debtor's interest                        Cheetah mail
                                                                                     Sailthru, Inc.
                  State the term remaining                                           One World Trade Center
                                                                                     Suite 48A
             List the contract number of any                                         Attn: General Counsel
                   government contract                                               New York, NY 10007


 2.166.      State what the contract or                   Commerce cloud
             lease is for and the nature of               platform training
             the debtor's interest
                                                                                     salesforce.com
                  State the term remaining                                           Attn: Sales Operations
                                                                                     415 Mission Street
             List the contract number of any                                         3rd Floor
                   government contract                                               San Francisco, CA 94105


 2.167.      State what the contract or                   commerce cloud
             lease is for and the nature of               platform training
             the debtor's interest
                                                                                     salesforce.com
                  State the term remaining                                           415 Mission Street
                                                                                     3rd Floor
             List the contract number of any                                         Attn: Sales Operations
                   government contract                                               San Fransico, CA 94105


 2.168.      State what the contract or                   Shift from data center    salesforce.com, inc.
             lease is for and the nature of               to cloud-based solution   Attn: Sales Operations
             the debtor's interest                                                  415 Mission Street
                                                                                    3rd Floor
Official Form 206G                               Schedule G: Executory Contracts andSan Francisco,
                                                                                     Unexpired      CA 94105
                                                                                               Leases                                   Page 30 of 39
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
          Case 20-18445-JKS                          Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                             Desc Main
                                                           Document     Page 81 of 141
 Debtor 1 RTW Retailwinds, Inc.                                                               Case number (if known)   20-18445
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.169.      State what the contract or                   Shifting to a
             lease is for and the nature of               cloud-based solution
             the debtor's interest
                                                                                      salesforce.com, Inc.
                  State the term remaining                                            Attn: Sales Operations
                                                                                      415 Mission Street
             List the contract number of any                                          3rd Floor
                   government contract                                                San Francisco, CA 94105


 2.170.      State what the contract or                   MSA - shift from data
             lease is for and the nature of               center to cloud-based
             the debtor's interest                        solution
                                                                                      salesforce.com, Inc.
                  State the term remaining                                            Attn: Sales Operations
                                                                                      415 Mission Street
             List the contract number of any                                          3rd Floor
                   government contract                                                San Francisco, CA 94105


 2.171.      State what the contract or                   Shift from data center
             lease is for and the nature of               to cloud-based solution
             the debtor's interest
                                                                                      salesforce.com, inc.
                  State the term remaining                                            415 Mission Street
                                                                                      3rd Floor
             List the contract number of any                                          Attn: Sales Operations
                   government contract                                                San Fransico, CA 94105


 2.172.      State what the contract or                   Shifting to a
             lease is for and the nature of               cloud-based solution
             the debtor's interest
                                                                                      salesforce.com, Inc.
                  State the term remaining                                            415 Mission Street
                                                                                      3rd Floor
             List the contract number of any                                          Attn: Sales Operations
                   government contract                                                San Fransico, CA 94105


 2.173.      State what the contract or                   MSA - shift from data
             lease is for and the nature of               center to cloud-based
             the debtor's interest                        solution
                                                                                      salesforce.com, Inc.
                  State the term remaining                                            415 Mission Street
                                                                                      3rd Floor
             List the contract number of any                                          Attn: Sales Operations
                   government contract                                                San Fransico, CA 94105




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 31 of 39
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
          Case 20-18445-JKS                          Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                             Desc Main
                                                           Document     Page 82 of 141
 Debtor 1 RTW Retailwinds, Inc.                                                               Case number (if known)   20-18445
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.174.      State what the contract or                   Security/compliance
             lease is for and the nature of               evaluation of our
             the debtor's interest                        systems, policies

                  State the term remaining                                            Secureworks, Inc.
                                                                                      One Concourse Parkway
             List the contract number of any                                          Suite 500
                   government contract                                                Atlanta, GA 30328


 2.175.      State what the contract or                   MSA- load testing svc
             lease is for and the nature of               for Ecom site
             the debtor's interest

                  State the term remaining                                            Security Services, LLC (Neustar)
                                                                                      21575 Ridgetop Circle
             List the contract number of any                                          Attn: General Counsel
                   government contract                                                Sterling, VA 20166


 2.176.      State what the contract or                   Load testing svc for
             lease is for and the nature of               Ecom site
             the debtor's interest

                  State the term remaining                                            Security Services, LLC (Neustar)
                                                                                      21575 Ridgetop Circle
             List the contract number of any                                          Attn: General Counsel
                   government contract                                                Sterling, VA 20166


 2.177.      State what the contract or                   Optimized solution
             lease is for and the nature of               implementation
             the debtor's interest

                  State the term remaining
                                                                                      Selechnick Computer Consulting
             List the contract number of any                                          746 Chestnut Str.
                   government contract                                                Twp of Washington, NJ 07676


 2.178.      State what the contract or                   Original MSA-
             lease is for and the nature of               emergency comm
             the debtor's interest                        when email/phone not
                                                          working
                  State the term remaining
                                                                                      Send Word Now (SWN) Comm
             List the contract number of any                                          780 West Grenada Boulevard
                   government contract                                                Ormond Beach, FL 32174


 2.179.      State what the contract or                   emergency comm
             lease is for and the nature of               when email/phone not
             the debtor's interest                        working

                  State the term remaining                                            Send Word Now (SWN) Comm
                                                                                      780 West Grenada Boulevard
             List the contract number of any                                          Ormond Beach, FL 32174
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 32 of 39
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
          Case 20-18445-JKS                          Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                             Desc Main
                                                           Document     Page 83 of 141
 Debtor 1 RTW Retailwinds, Inc.                                                               Case number (if known)   20-18445
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

                    government contract


 2.180.      State what the contract or                   MSA-web portal for
             lease is for and the nature of               store repairs
             the debtor's interest

                  State the term remaining
                                                                                      Service Channel.com Inc.
             List the contract number of any                                          18 E 16th St.
                   government contract                                                New York, NY 10003


 2.181.      State what the contract or                   MSA-web portal for
             lease is for and the nature of               store repairs
             the debtor's interest

                  State the term remaining
                                                                                      Service Channel.com Inc.
             List the contract number of any                                          18 E 16th St.
                   government contract                                                New York, NY 10003


 2.182.      State what the contract or                   Allow use of FB's msg
             lease is for and the nature of               app to advertise &
             the debtor's interest                        converse with
                                                          perspective customers       Shop Message
                  State the term remaining                                            Fanrock LLC dba ShopMessage
                                                                                      845 Market St.
             List the contract number of any                                          STE 450
                   government contract                                                San Francisco, CA 94103


 2.183.      State what the contract or                   Facebook msg app to
             lease is for and the nature of               advertise & converse
             the debtor's interest                        with perspective
                                                          customers
                  State the term remaining                                            Shop Message
                                                                                      845 Market St.
             List the contract number of any                                          Ste. 450
                   government contract                                                San Francisco, CA 94103


 2.184.      State what the contract or                   Lend tv host clothing in
             lease is for and the nature of               turn for social/media
             the debtor's interest                        exposure

                  State the term remaining
                                                                                      SJ Entertainment
             List the contract number of any                                          2135 Bent Creek Mnr
                   government contract                                                Alpharetta, GA 30005


 2.185.      State what the contract or                   Social media campaign     Social Code
             lease is for and the nature of               services                  1133 15th Street, NW
             the debtor's interest                                                  9th Floor
                                                                                    Attn: General Counsel
Official Form 206G                               Schedule G: Executory Contracts andWashington,   DC 20005
                                                                                     Unexpired Leases                                    Page 33 of 39
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
          Case 20-18445-JKS                          Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                            Desc Main
                                                           Document     Page 84 of 141
 Debtor 1 RTW Retailwinds, Inc.                                                              Case number (if known)   20-18445
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.186.      State what the contract or                   Social media campaign
             lease is for and the nature of               services
             the debtor's interest
                                                                                     SocialCode
                  State the term remaining                                           SocialCode, LLC, 1133 15th Street, NW
                                                                                     9th Floor
             List the contract number of any                                         Attn: General Counsel
                   government contract                                               Washington, DC 20005


 2.187.      State what the contract or                   Social media
             lease is for and the nature of               monitoring tool
             the debtor's interest

                  State the term remaining                                           Stackla
                                                                                     33 New Montgomery Street
             List the contract number of any                                         Suite 360
                   government contract                                               San Francisco, CA 94105


 2.188.      State what the contract or                   Social media
             lease is for and the nature of               monitoring tool
             the debtor's interest
                                                                                     Stackla Inc.
                  State the term remaining                                           33 New Montgomery Street
                                                                                     Suit 360
             List the contract number of any                                         Attn: General Counsel
                   government contract                                               San Francisco, CA 94105


 2.189.      State what the contract or                   Criminal Background
             lease is for and the nature of               screening provider
             the debtor's interest

                  State the term remaining                                           Sterling Talent Solutions
                                                                                     1 State Street Plaza
             List the contract number of any                                         24th Floor
                   government contract                                               New York, NY 10004


 2.190.      State what the contract or                   Renewal of GC and
             lease is for and the nature of               loyalty reward provider
             the debtor's interest
                                                                                     Store Value Solutions
                  State the term remaining                                           101 Bullitt Lane
                                                                                     Suite 305
             List the contract number of any                                         Attn: General Manager
                   government contract                                               Louisville, KY 40222




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 34 of 39
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
          Case 20-18445-JKS                          Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                             Desc Main
                                                           Document     Page 85 of 141
 Debtor 1 RTW Retailwinds, Inc.                                                               Case number (if known)   20-18445
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.191.      State what the contract or                   GC and loyalty reward
             lease is for and the nature of               provider
             the debtor's interest
                                                                                      Store Value Solutions
                  State the term remaining                                            101 Bullitt Lane
                                                                                      Suite 305
             List the contract number of any                                          Attn: General Manager
                   government contract                                                Louisville, KY 40222


 2.192.      State what the contract or                   Programmatic video
             lease is for and the nature of               ads on paid social
             the debtor's interest
                                                                                      SundaySky
                  State the term remaining                                            SundaySky Inc. 229 West 36th Street
                                                                                      2nd Floor
             List the contract number of any                                          Attn: Chief Operating Officer
                   government contract                                                New York, NY 10018


 2.193.      State what the contract or                   programmatic video
             lease is for and the nature of               ads on paid social
             the debtor's interest
                                                                                      SundaySky Ltd.
                  State the term remaining                                            229 West 36th Street
                                                                                      2nd Floor
             List the contract number of any                                          Attn: Chief Operating Officer
                   government contract                                                New York, NY 10018


 2.194.      State what the contract or                   MSA-disaster recovery
             lease is for and the nature of               services
             the debtor's interest

                  State the term remaining
                                                                                      Sungard, AS
             List the contract number of any                                          680 East Swedesford Road
                   government contract                                                Wayne, PA 19087


 2.195.      State what the contract or                   Disaster recovery
             lease is for and the nature of               services
             the debtor's interest

                  State the term remaining
                                                                                      Sungard, AS
             List the contract number of any                                          680 East Swedesford Road
                   government contract                                                Wayne, PA 19087


 2.196.      State what the contract or                   Universal Service
             lease is for and the nature of               Agreement-
             the debtor's interest                        employment
                                                          verification services       TALX Corp (Equifax)
                  State the term remaining                                            11432 Lackland Road
                                                                                      Attn: William Canfield
             List the contract number of any                                          St. Louis, MO 63146
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 35 of 39
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
          Case 20-18445-JKS                          Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                             Desc Main
                                                           Document     Page 86 of 141
 Debtor 1 RTW Retailwinds, Inc.                                                               Case number (if known)   20-18445
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

                    government contract


 2.197.      State what the contract or                   Amendment/renewal-
             lease is for and the nature of               employment
             the debtor's interest                        verification services

                  State the term remaining                                            TALX Corp (Equifax)
                                                                                      11432 Lackland Road
             List the contract number of any                                          Attn: William Canfield
                   government contract                                                St. Louis, MO 63146


 2.198.      State what the contract or                   Doiscovery of system
             lease is for and the nature of               capability
             the debtor's interest
                                                                                      Tata Consultancy Svcs Ltd
                  State the term remaining                                            Tata Consultancy Services Limited
                                                                                      101 Park Avenue
             List the contract number of any                                          26th Floor
                   government contract                                                New York, NY 10017


 2.199.      State what the contract or                   3rd party to assist
             lease is for and the nature of               w/data processing &
             the debtor's interest                        data feed development

                  State the term remaining
                                                                                      Teradata Operations, Inc.
             List the contract number of any                                          10000 Innovation Dr.
                   government contract                                                Miamisburg, OH 45342


 2.200.      State what the contract or                   Support Services-
             lease is for and the nature of               renewal form
             the debtor's interest

                  State the term remaining
                                                                                      Teradata Operations, Inc.
             List the contract number of any                                          10000 Innovation Dr.
                   government contract                                                Miamisburg, OH 45342


 2.201.      State what the contract or                   Master Agreement-
             lease is for and the nature of               data warehouse
             the debtor's interest                        support & mgmt

                  State the term remaining
                                                                                      Teradata Operations, Inc.
             List the contract number of any                                          10000 Innovation Dr.
                   government contract                                                Miamisburg, OH 45342


 2.202.      State what the contract or                   Extermination for           The Terminix International Company
             lease is for and the nature of               stores                      150 Peabody Place
             the debtor's interest                                                    Attn: Legal Department
                                                                                      Memphis, TN 38103
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 36 of 39
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
          Case 20-18445-JKS                          Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                              Desc Main
                                                           Document     Page 87 of 141
 Debtor 1 RTW Retailwinds, Inc.                                                                Case number (if known)   20-18445
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.203.      State what the contract or                   IT network for stores
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                             Think Time
                                                                                       11 East Illinois Street
             List the contract number of any                                           Suite 200
                   government contract                                                 Chicago, IL 60611


 2.204.      State what the contract or                   Provider of bank
             lease is for and the nature of               deposit bags & tickets
             the debtor's interest

                  State the term remaining                                             TranSource (Harland Clarke)
                                                                                       Harland Clarke Corp.
             List the contract number of any                                           15955 La Cantera Parkway
                   government contract                                                 San Antonio, TX 78256


 2.205.      State what the contract or                   Provide Managed
             lease is for and the nature of               security testing to pymt
             the debtor's interest                        card industry data
                                                          security
                  State the term remaining                                             TrustWave Holdings, Inc.
                                                                                       70 W. Madison
             List the contract number of any                                           Suite 600
                   government contract                                                 Chicago, IL 60602


 2.206.      State what the contract or                   Insurance
             lease is for and the nature of               underwritting
             the debtor's interest

                  State the term remaining
                                                                                       United Healthcare Services Inc. (UHC)
             List the contract number of any                                           450 Columbus Blvd.
                   government contract                                                 Hartford, CT 06115


 2.207.      State what the contract or                   Insurance - adjusted
             lease is for and the nature of               terms
             the debtor's interest

                  State the term remaining
                                                                                       United HealthCare Services, Inc. (UHC)
             List the contract number of any                                           450 Columbus Blvd.
                   government contract                                                 Hartford, CT 06115




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 37 of 39
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
          Case 20-18445-JKS                          Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                               Desc Main
                                                           Document     Page 88 of 141
 Debtor 1 RTW Retailwinds, Inc.                                                                 Case number (if known)   20-18445
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.208.      State what the contract or                   Credit card payment
             lease is for and the nature of               terminals in stores
             the debtor's interest

                  State the term remaining                                              Verifone, Inc.
                                                                                        88 West Plumeria Drive
             List the contract number of any                                            Attn: General Counsel
                   government contract                                                  San Jose, CA 95134


 2.209.      State what the contract or                   Tax research software
             lease is for and the nature of               via CCH internet
             the debtor's interest                        platform

                  State the term remaining
                                                                                        Wolters Kluwer
             List the contract number of any                                            CCH 2700 Lake Cook Road
                   government contract                                                  Riverwoods, IL 60015


 2.210.      State what the contract or                   Civil recovery for LP
             lease is for and the nature of               internal theft cases
             the debtor's interest
                                                                                        Zellman
                  State the term remaining                                              The Zellman Group, LLC
                                                                                        2200 Northern Boulevard
             List the contract number of any                                            Suite 103
                   government contract                                                  Greenvale, NY 11548


 2.211.      State what the contract or                   Digital content creation
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Zmags
             List the contract number of any                                            332 Congress Street
                   government contract                                                  Boston, MA 02210


 2.212.      State what the contract or                   Master Subscription
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                        Zmags Corporation
             List the contract number of any                                            332 Congress Street
                   government contract                                                  Boston, MA 02210


 2.213.      State what the contract or                   Services Order Form-
             lease is for and the nature of               create engaging digital
             the debtor's interest                        content with no coding

                  State the term remaining                                              Zmags Corporation
                                                                                        332 Congress Street
             List the contract number of any                                            Boston, MA 02210
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 38 of 39
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
          Case 20-18445-JKS                          Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                            Desc Main
                                                           Document     Page 89 of 141
 Debtor 1 RTW Retailwinds, Inc.                                                              Case number (if known)   20-18445
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                    government contract


 2.214.      State what the contract or                   Audio/video
             lease is for and the nature of               conferencing
             the debtor's interest

                  State the term remaining
                                                                                     Zoom Video Communications
             List the contract number of any                                         55 Almaden Blvd
                   government contract                                               San Jose, CA 95113




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 39 of 39
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                             Desc Main
                                                          Document     Page 90 of 141
 Fill in this information to identify the case:

 Debtor name         RTW Retailwinds, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number (if known)         20-18445
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.2                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.3                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.4                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code




Official Form 206H                                                           Schedule H: Your Codebtors                                       Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
        Case 20-18445-JKS                   Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                     Desc Main
                                                  Document     Page 91 of 141




Fill in this information to identify the case:

Debtor name         RTW Retailwinds, Inc.

United States Bankruptcy Court for the:     DISTRICT OF NEW JERSEY

Case number (if known)     20-18445
                                                                                                                                Check if this is an
                                                                                                                                amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                       12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



             Declaration and signature


      I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
      individual serving as a representative of the debtor in this case.

      I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

               Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
               Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
               Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
               Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
               Schedule H: Codebtors (Official Form 206H)
               Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
               Amended Schedule
               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
               Other document that requires a declaration

      I declare under penalty of perjury that the foregoing is true and correct.

       Executed on       August 12, 2020                 X /s/ Robert Shapiro
                                                           Signature of individual signing on behalf of debtor

                                                            Robert Shapiro
                                                            Printed name

                                                            Chief Restructuring Officer
                                                            Position or relationship to debtor




Official Form 202                                   Declaration Under Penalty of Perjury for Non-Individual Debtors
Case 20-18445-JKS            Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                             Desc Main
                                   Document     Page 92 of 141



                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF NEW JERSEY

In re:                                                        Chapter 11

RTW RETAILWINDS, INC., et al.,                                Case No. 20-18445 (JKS)

                                    Debtors.1                 Jointly Administered




                        STATEMENT OF FINANCIAL AFFAIRS FOR
                     RTW RETAILWINDS, INC. (CASE NO. 20-18445 (JKS))




1 The Debtors in these chapter 11 cases and the last four digits of each Debtor’s federal tax identification number, as
applicable, are as follows: RTW Retailwinds, Inc. (1445); Lerner New York Holding, Inc. (2460); Lernco, Inc. (4787);
Lerner New York, Inc. (2137); New York & Company, Inc. (4569); Lerner New York GC, LLC (6095); Lerner New
York Outlet, LLC (6617); New York & Company Stores, Inc. (6483); FTF GC, LLC (7341); Lerner New York FTF,
LLC (6279); Fashion to Figure, LLC (6997); FTF IP Company, Inc. (6936). The Debtors’ principal place of business
is 330 W. 34th St., 9th Floor, New York, New York 10001.
           Case 20-18445-JKS                        Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                Desc Main
                                                          Document     Page 93 of 141



 Fill in this information to identify the case:

 Debtor name         RTW Retailwinds, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number (if known)         20-18445
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                 04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                  Gross revenue
       which may be a calendar year                                                            Check all that apply                (before deductions and
                                                                                                                                   exclusions)
2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue   Gross revenue from
                                                                                                                                   each source
                                                                                                                                   (before deductions and
                                                                                                                                   exclusions)

       From the beginning of the fiscal year to filing date:
       From 2/01/2020 to 6/30/2020                                                             Income Tax Refund                                 $1,530.49


       From the beginning of the fiscal year to filing date:                                   Sale of rights under Legal
       From 2/01/2020 to 6/30/2020                                                             Settlment                                    $1,102,499.47


       From the beginning of the fiscal year to filing date:
       From 2/01/2020 to 6/30/2020                                                             Sales Tax Refund                                    $106.09


       For prior year:
       From 2/02/2019 to 1/31/2020                                                             Insurance                                      $685,804.86


       For prior year:
       From 2/02/2019 to 1/31/2020                                                             Legal Settlment                                $100,000.00


       For prior year:
       From 2/02/2019 to 1/31/2020                                                             Merchandise Sell Off                             $17,482.80


       For prior year:
       From 2/02/2019 to 1/31/2020                                                             Sales Tax Refund                                  $2,706.33




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
           Case 20-18445-JKS                        Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                        Desc Main
                                                          Document     Page 94 of 141
 Debtor       RTW Retailwinds, Inc.                                                                     Case number (if known) 20-18445



                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)
       For year before that:
       From 2/04/2018 to 2/01/2019                                                             Insurance                                           $1,277,786.43


       For year before that:
       From 2/04/2018 to 2/01/2019                                                             Sales Tax Refund                                         $1,804.63


 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               See Attached SOFA Part 2, Question 3                                                        $470,776.86           Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.1.    BRENDA FREEMAN                                              9/5/2019                             $615.40        BOD FEES
               2700 N. MIAMI AVENUE
               PH 1001
               MIAMI, FL 33127
               FORMER BOD

       4.2.    BRENDA FREEMAN                                              12/26/2019                           $845.92        BOD FEES
               2700 N. MIAMI AVENUE
               PH 1001
               MIAMI, FL 33127
               FORMER BOD

       4.3.    CHRISTY HAUBEGGER                                           9/19/2019                          $2,479.98        BOD FEES
               111 SOUTH KINGS RD
               UNIT 206
               LOS ANGELES, CA 90048
               FORMER BOD

       4.4.    EKRUBIN, INC                                                7/25/2019                        $18,750.00         BOD FEES
               56 SQUAW ROAD
               EAST HAMPTON, NY 11937
               FORMER BOD ADVISOR


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                        Desc Main
                                                          Document     Page 95 of 141
 Debtor       RTW Retailwinds, Inc.                                                                     Case number (if known) 20-18445



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.5.    EKRUBIN, INC                                                10/3/2019                        $18,750.00         BOD FEES
               56 SQUAW ROAD
               EAST HAMPTON, NY 11937
               FORMER BOD ADVISOR

       4.6.    EKRUBIN, INC                                                10/24/2019                           $676.61        BOD FEES
               56 SQUAW ROAD
               EAST HAMPTON, NY 11937
               FORMER BOD ADVISOR

       4.7.    EKRUBIN, INC                                                12/19/2019                       $18,750.00         BOD FEES
               56 SQUAW ROAD
               EAST HAMPTON, NY 11937
               FORMER BOD ADVISOR

       4.8.    EKRUBIN, INC                                                1/23/2020                            $608.38        BOD FEES
               56 SQUAW ROAD
               EAST HAMPTON, NY 11937
               FORMER BOD ADVISOR

       4.9.    JAMES O. EGAN                                               4/16/2020                            $435.51        BOD FEES
               352 CARLTON PLACE
               NAPLES, FL 34108
               BOD

       4.10 MIKI RACINE BERARDELLI                                         4/16/2020                            $342.09        BOD FEES
       .    145 UNION STREET
               MONTCLAIR, NJ 07042
               FORMER BOD

       4.11 TIMOTHY JOHN THERIAULT                                         10/3/2019                        $18,750.00         BOD FEES
       .    3624 SALT CREEK CIR
               OAK BROOK, IL 60523
               FORMER BOD ADVISOR

       4.12 TIMOTHY JOHN THERIAULT                                         12/19/2019                       $18,750.00         BOD FEES
       .    3624 SALT CREEK CIR
               OAK BROOK, IL 60523
               FORMER BOD ADVISOR

       4.13 GREG SCOTT                                                     7/26/2019                            $482.23        TRAVEL & EXPENSE
       .    455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.14 GREG SCOTT                                                     8/2/2019                             $565.72        TRAVEL & EXPENSE
       .    455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.15 GREG SCOTT                                                     8/2/2019                             $337.30        TRAVEL & EXPENSE
       .    455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                        Desc Main
                                                          Document     Page 96 of 141
 Debtor      RTW Retailwinds, Inc.                                                                      Case number (if known) 20-18445



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.16 GREG SCOTT                                                     9/18/2019                          $1,322.93        TRAVEL & EXPENSE
       .    455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.17 GREG SCOTT                                                     9/27/2019                            $590.98        TRAVEL & EXPENSE
       .    455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.18 GREG SCOTT                                                     9/27/2019                            $181.57        TRAVEL & EXPENSE
       .    455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.19 GREG SCOTT                                                     9/27/2019                            $179.16        TRAVEL & EXPENSE
       .    455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.20 GREG SCOTT                                                     9/27/2019                              $47.88       TRAVEL & EXPENSE
       .    455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.21 GREG SCOTT                                                     10/21/2019                         $4,593.19        TRAVEL & EXPENSE
       .    455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.22 GREG SCOTT                                                     10/25/2019                             $34.54       TRAVEL & EXPENSE
       .    455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.23 GREG SCOTT                                                     10/28/2019                         $2,145.40        TRAVEL & EXPENSE
       .    455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.24 GREG SCOTT                                                     11/21/2019                           $366.94        TRAVEL & EXPENSE
       .    455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                        Desc Main
                                                          Document     Page 97 of 141
 Debtor      RTW Retailwinds, Inc.                                                                      Case number (if known) 20-18445



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.25 GREG SCOTT                                                     12/13/2019                         $2,534.46        TRAVEL & EXPENSE
       .    455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.26 GREG SCOTT                                                     12/16/2019                           $285.30        TRAVEL & EXPENSE
       .    455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.27 GREG SCOTT                                                     12/19/2019                           $615.70        TRAVEL & EXPENSE
       .    455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.28 GREG SCOTT                                                     12/19/2019                         $1,048.43        TRAVEL & EXPENSE
       .    455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.29 GREG SCOTT                                                     12/24/2019                           $168.38        TRAVEL & EXPENSE
       .    455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.30 GREG SCOTT                                                     1/24/2020                            $513.88        TRAVEL & EXPENSE
       .    455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.31 GREG SCOTT                                                     1/27/2020                            $731.80        TRAVEL & EXPENSE
       .    455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.32 GREG SCOTT                                                     1/27/2020                          $2,096.80        TRAVEL & EXPENSE
       .    455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.33 GREG SCOTT                                                     1/31/2020                          $3,700.71        TRAVEL & EXPENSE
       .    455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                        Desc Main
                                                          Document     Page 98 of 141
 Debtor      RTW Retailwinds, Inc.                                                                      Case number (if known) 20-18445



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.34 GREG SCOTT                                                     1/31/2020                            $922.65        TRAVEL & EXPENSE
       .    455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.35 GREG SCOTT                                                     1/31/2020                            $430.82        TRAVEL & EXPENSE
       .    455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.36 GREG SCOTT                                                     2/14/2020                              $27.11       TRAVEL & EXPENSE
       .    455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.37 GREG SCOTT                                                     2/20/2020                          $2,646.80        TRAVEL & EXPENSE
       .    455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.38 GREG SCOTT                                                     2/25/2020                            $654.21        TRAVEL & EXPENSE
       .    455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.39 GREG SCOTT                                                     4/3/2020                           $1,095.20        TRAVEL & EXPENSE
       .    455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.40 GREG SCOTT                                                     4/3/2020                           $1,119.27        TRAVEL & EXPENSE
       .    455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.41 GREG SCOTT                                                     4/10/2020                            $377.00        TRAVEL & EXPENSE
       .    455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.42 GREG SCOTT                                                     4/10/2020                            $674.58        TRAVEL & EXPENSE
       .    455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                        Desc Main
                                                          Document     Page 99 of 141
 Debtor      RTW Retailwinds, Inc.                                                                      Case number (if known) 20-18445



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.43 GREG SCOTT                                                     4/24/2020                            $743.71        TRAVEL & EXPENSE
       .    455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.44 GREG SCOTT                                                     6/5/2020                             $196.34        TRAVEL & EXPENSE
       .    455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.45 SHEAMUS TOAL                                                   8/2/2019                           $1,810.03        TRAVEL & EXPENSE
       .    330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.46 SHEAMUS TOAL                                                   8/2/2019                             $834.92        TRAVEL & EXPENSE
       .    330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.47 SHEAMUS TOAL                                                   9/27/2019                            $963.25        TRAVEL & EXPENSE
       .    330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.48 SHEAMUS TOAL                                                   9/27/2019                          $1,132.56        TRAVEL & EXPENSE
       .    330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.49 SHEAMUS TOAL                                                   10/25/2019                             $87.86       TRAVEL & EXPENSE
       .    330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.50 SHEAMUS TOAL                                                   10/25/2019                           $200.00        TRAVEL & EXPENSE
       .    330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.51 SHEAMUS TOAL                                                   12/19/2019                           $747.40        TRAVEL & EXPENSE
       .    330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.52 SHEAMUS TOAL                                                   12/19/2019                           $228.00        TRAVEL & EXPENSE
       .    330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                        Desc Main
                                                          Document    Page 100 of 141
 Debtor      RTW Retailwinds, Inc.                                                                      Case number (if known) 20-18445



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.53 SHEAMUS TOAL                                                   1/3/2020                             $666.63        TRAVEL & EXPENSE
       .    330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.54 SHEAMUS TOAL                                                   1/17/2020                            $989.44        TRAVEL & EXPENSE
       .    330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.55 SHEAMUS TOAL                                                   1/31/2020                          $1,510.36        TRAVEL & EXPENSE
       .    330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.56 SHEAMUS TOAL                                                   1/31/2020                          $1,764.14        TRAVEL & EXPENSE
       .    330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.57 SHEAMUS TOAL                                                   3/13/2020                          $2,248.75        TRAVEL & EXPENSE
       .    330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.58 SHEAMUS TOAL                                                   3/27/2020                            $149.63        TRAVEL & EXPENSE
       .    330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.59 FAETH ANTILETY                                                 7/10/2020                          $8,173.08        SALARY
       .    330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES

       4.60 FAETH ANTILETY                                                 7/10/2020                          $1,022.21        BENEFITS & 401K
       .    330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES

       4.61 FAETH ANTILETY                                                 6/30/2020                          $8,173.08        SALARY
       .    330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES

       4.62 FAETH ANTILETY                                                 6/26/2020                        $24,519.23         PTO PAYMENT
       .    330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES

       4.63 FAETH ANTILETY                                                 6/26/2020                        $16,346.15         SALARY
       .    330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                        Desc Main
                                                          Document    Page 101 of 141
 Debtor      RTW Retailwinds, Inc.                                                                      Case number (if known) 20-18445



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.64 FAETH ANTILETY                                                 6/26/2020                          $1,022.21        BENEFITS & 401K
       .    330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES

       4.65 FAETH ANTILETY                                                 6/12/2020                        $16,346.15         SALARY
       .    330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES

       4.66 FAETH ANTILETY                                                 6/12/2020                          $1,022.21        BENEFITS & 401K
       .    330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES

       4.67 FAETH ANTILETY                                                 5/29/2020                        $16,346.15         SALARY
       .    330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES

       4.68 FAETH ANTILETY                                                 5/29/2020                          $1,022.21        BENEFITS & 401K
       .    330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES

       4.69 FAETH ANTILETY                                                 5/15/2020                        $16,346.15         SALARY
       .    330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES

       4.70 FAETH ANTILETY                                                 5/15/2020                          $1,022.21        BENEFITS & 401K
       .    330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES

       4.71 FAETH ANTILETY                                                 5/4/2020                          $-1,505.41        BENEFITS & 401K
       .    330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES

       4.72 FAETH ANTILETY                                                 5/1/2020                         $16,346.15         SALARY
       .    330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES

       4.73 FAETH ANTILETY                                                 5/1/2020                           $1,022.21        BENEFITS & 401K
       .    330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES

       4.74 FAETH ANTILETY                                                 4/17/2020                       $380,000.00         RETENTION PAYMENT
       .    330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES

       4.75 FAETH ANTILETY                                                 4/17/2020                          $7,826.92        BENEFITS & 401K
       .    330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                        Desc Main
                                                          Document    Page 102 of 141
 Debtor      RTW Retailwinds, Inc.                                                                      Case number (if known) 20-18445



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.76 FAETH ANTILETY                                                 4/17/2020                        $16,346.15         SALARY
       .    330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES

       4.77 FAETH ANTILETY                                                 4/17/2020                          $1,676.06        BENEFITS & 401K
       .    330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES

       4.78 FAETH ANTILETY                                                 4/3/2020                         $16,346.15         SALARY
       .    330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES

       4.79 FAETH ANTILETY                                                 4/3/2020                           $1,676.06        BENEFITS & 401K
       .    330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES

       4.80 FAETH ANTILETY                                                 3/20/2020                        $16,346.15         SALARY
       .    330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES

       4.81 FAETH ANTILETY                                                 3/20/2020                          $1,674.63        BENEFITS & 401K
       .    330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES

       4.82 FAETH ANTILETY                                                 3/6/2020                         $17,115.38         SALARY
       .    330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES

       4.83 FAETH ANTILETY                                                 3/6/2020                           $1,705.40        BENEFITS & 401K
       .    330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES

       4.84 FAETH ANTILETY                                                 2/21/2020                        $15,576.92         SALARY
       .    330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES

       4.85 FAETH ANTILETY                                                 2/21/2020                          $1,643.86        BENEFITS & 401K
       .    330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES

       4.86 FAETH ANTILETY                                                 2/7/2020                         $15,576.92         SALARY
       .    330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES

       4.87 FAETH ANTILETY                                                 2/7/2020                           $1,643.86        BENEFITS & 401K
       .    330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                        Desc Main
                                                          Document    Page 103 of 141
 Debtor      RTW Retailwinds, Inc.                                                                      Case number (if known) 20-18445



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.88 FAETH ANTILETY                                                 1/24/2020                        $15,576.92         SALARY
       .    330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES

       4.89 FAETH ANTILETY                                                 1/24/2020                          $1,643.86        BENEFITS & 401K
       .    330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES

       4.90 FAETH ANTILETY                                                 1/10/2020                        $15,576.92         SALARY
       .    330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES

       4.91 FAETH ANTILETY                                                 1/10/2020                          $1,643.86        BENEFITS & 401K
       .    330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES

       4.92 FAETH ANTILETY                                                 12/27/2019                       $15,576.92         SALARY
       .    330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES

       4.93 FAETH ANTILETY                                                 12/27/2019                         $1,055.26        BENEFITS & 401K
       .    330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES

       4.94 FAETH ANTILETY                                                 12/13/2019                       $15,576.92         SALARY
       .    330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES

       4.95 FAETH ANTILETY                                                 12/13/2019                         $1,055.26        BENEFITS & 401K
       .    330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES

       4.96 FAETH ANTILETY                                                 11/29/2019                       $15,576.92         SALARY
       .    330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES

       4.97 FAETH ANTILETY                                                 11/29/2019                         $1,055.26        BENEFITS & 401K
       .    330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES

       4.98 FAETH ANTILETY                                                 11/15/2019                       $15,576.92         SALARY
       .    330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES

       4.99 FAETH ANTILETY                                                 11/15/2019                         $1,055.26        BENEFITS & 401K
       .    330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                        Desc Main
                                                          Document    Page 104 of 141
 Debtor      RTW Retailwinds, Inc.                                                                      Case number (if known) 20-18445



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.10 FAETH ANTILETY                                                 11/1/2019                        $15,576.92         SALARY
       0.   330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES

       4.10 FAETH ANTILETY                                                 11/1/2019                          $1,051.79        BENEFITS & 401K
       1.   330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES

       4.10 FAETH ANTILETY                                                 10/18/2019                       $15,576.92         SALARY
       2.   330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES

       4.10 FAETH ANTILETY                                                 10/18/2019                         $1,051.79        BENEFITS & 401K
       3.   330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES

       4.10 FAETH ANTILETY                                                 10/4/2019                        $15,576.92         SALARY
       4.   330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES

       4.10 FAETH ANTILETY                                                 10/4/2019                          $1,051.79        BENEFITS & 401K
       5.   330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES

       4.10 FAETH ANTILETY                                                 9/20/2019                        $15,576.92         SALARY
       6.   330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES

       4.10 FAETH ANTILETY                                                 9/20/2019                          $1,051.79        BENEFITS & 401K
       7.   330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES

       4.10 FAETH ANTILETY                                                 9/6/2019                           $7,788.46        SALARY
       8.   330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES

       4.10 FAETH ANTILETY                                                 9/6/2019                           $1,051.79        BENEFITS & 401K
       9.   330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES

       4.11 FAETH ANTILETY                                                 8/23/2019                          $7,788.46        SALARY
       0.   330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES

       4.11 FAETH ANTILETY                                                 8/23/2019                          $1,051.79        BENEFITS & 401K
       1.   330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                        Desc Main
                                                          Document    Page 105 of 141
 Debtor      RTW Retailwinds, Inc.                                                                      Case number (if known) 20-18445



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.11 FAETH ANTILETY                                                 8/9/2019                         $15,576.92         SALARY
       2.   330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES

       4.11 FAETH ANTILETY                                                 8/9/2019                           $1,051.79        BENEFITS & 401K
       3.   330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES

       4.11 FAETH ANTILETY                                                 7/26/2019                        $15,576.92         SALARY
       4.   330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES

       4.11 FAETH ANTILETY                                                 7/26/2019                          $1,051.79        BENEFITS & 401K
       5.   330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES

       4.11 GREG SCOTT                                                     7/26/2019                        $34,615.38         SALARY
       6.   455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.11 GREG SCOTT                                                     7/26/2019                          $2,272.52        BENEFITS & 401K
       7.   455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.11 GREG SCOTT                                                     8/9/2019                         $34,615.38         SALARY
       8.   455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.11 GREG SCOTT                                                     8/9/2019                            $-496.72        BENEFITS & 401K
       9.   455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.12 GREG SCOTT                                                     8/23/2019                        $34,615.38         SALARY
       0.   455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.12 GREG SCOTT                                                     8/23/2019                            $887.90        BENEFITS & 401K
       1.   455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                        Desc Main
                                                          Document    Page 106 of 141
 Debtor      RTW Retailwinds, Inc.                                                                      Case number (if known) 20-18445



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.12 GREG SCOTT                                                     9/6/2019                         $34,615.38         SALARY
       2.   455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.12 GREG SCOTT                                                     9/6/2019                             $887.90        BENEFITS & 401K
       3.   455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.12 GREG SCOTT                                                     9/20/2019                        $34,615.38         SALARY
       4.   455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.12 GREG SCOTT                                                     9/20/2019                            $887.90        BENEFITS & 401K
       5.   455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.12 GREG SCOTT                                                     10/4/2019                        $34,615.38         SALARY
       6.   455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.12 GREG SCOTT                                                     10/4/2019                            $887.90        BENEFITS & 401K
       7.   455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.12 GREG SCOTT                                                     10/18/2019                       $34,615.38         SALARY
       8.   455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.12 GREG SCOTT                                                     10/18/2019                           $887.90        BENEFITS & 401K
       9.   455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.13 GREG SCOTT                                                     11/1/2019                        $34,615.38         SALARY
       0.   455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                        Desc Main
                                                          Document    Page 107 of 141
 Debtor      RTW Retailwinds, Inc.                                                                      Case number (if known) 20-18445



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.13 GREG SCOTT                                                     11/1/2019                            $887.90        BENEFITS & 401K
       1.   455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.13 GREG SCOTT                                                     11/15/2019                       $34,615.38         SALARY
       2.   455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.13 GREG SCOTT                                                     11/15/2019                           $891.37        BENEFITS & 401K
       3.   455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.13 GREG SCOTT                                                     11/29/2019                       $34,615.38         SALARY
       4.   455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.13 GREG SCOTT                                                     11/29/2019                           $891.37        BENEFITS & 401K
       5.   455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.13 GREG SCOTT                                                     12/13/2019                       $34,615.38         SALARY
       6.   455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.13 GREG SCOTT                                                     12/13/2019                           $891.37        BENEFITS & 401K
       7.   455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.13 GREG SCOTT                                                     12/27/2019                       $34,615.38         SALARY
       8.   455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.13 GREG SCOTT                                                     12/27/2019                           $891.37        BENEFITS & 401K
       9.   455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 15
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                        Desc Main
                                                          Document    Page 108 of 141
 Debtor      RTW Retailwinds, Inc.                                                                      Case number (if known) 20-18445



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.14 GREG SCOTT                                                     1/10/2020                        $34,615.38         SALARY
       0.   455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.14 GREG SCOTT                                                     1/10/2020                          $2,241.51        BENEFITS & 401K
       1.   455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.14 GREG SCOTT                                                     1/24/2020                        $34,615.38         SALARY
       2.   455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.14 GREG SCOTT                                                     1/24/2020                          $2,241.51        BENEFITS & 401K
       3.   455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.14 GREG SCOTT                                                     2/7/2020                         $34,615.38         SALARY
       4.   455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.14 GREG SCOTT                                                     2/7/2020                           $2,241.51        BENEFITS & 401K
       5.   455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.14 GREG SCOTT                                                     2/18/2020                        $34,615.38         SALARY
       6.   455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.14 GREG SCOTT                                                     2/18/2020                          $2,241.51        BENEFITS & 401K
       7.   455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.14 GREG SCOTT                                                     3/3/2020                         $34,615.38         SALARY
       8.   455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 16
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                        Desc Main
                                                          Document    Page 109 of 141
 Debtor      RTW Retailwinds, Inc.                                                                      Case number (if known) 20-18445



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.14 GREG SCOTT                                                     3/3/2020                           $2,241.51        BENEFITS & 401K
       9.   455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.15 GREG SCOTT                                                     3/17/2020                        $34,615.38         SALARY
       0.   455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.15 GREG SCOTT                                                     3/17/2020                          $2,241.51        BENEFITS & 401K
       1.   455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.15 GREG SCOTT                                                     4/3/2020                         $34,615.38         SALARY
       2.   455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.15 GREG SCOTT                                                     4/3/2020                           $2,241.51        BENEFITS & 401K
       3.   455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.15 GREG SCOTT                                                     4/17/2020                        $34,615.38         SALARY
       4.   455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.15 GREG SCOTT                                                     4/17/2020                          $2,241.51        BENEFITS & 401K
       5.   455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.15 GREG SCOTT                                                     5/1/2020                         $17,307.69         SALARY
       6.   455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.15 GREG SCOTT                                                     5/1/2020                           $1,549.20        BENEFITS & 401K
       7.   455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 17
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                        Desc Main
                                                          Document    Page 110 of 141
 Debtor      RTW Retailwinds, Inc.                                                                      Case number (if known) 20-18445



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.15 GREG SCOTT                                                     5/4/2020                            $-369.27        BENEFITS & 401K
       8.   455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.15 GREG SCOTT                                                     5/15/2020                        $31,153.85         SALARY
       9.   455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.16 MARC SCHUBACK                                                  7/26/2019                        $14,230.77         SALARY
       0.   330 WEST 34th STREET
               NEW YORK, NY 10001
               SVP, GENERAL COUNSEL AND
               SECRETARY

       4.16 MARC SCHUBACK                                                  7/26/2019                            $658.99        BENEFITS & 401K
       1.   330 WEST 34th STREET
               NEW YORK, NY 10001
               SVP, GENERAL COUNSEL AND
               SECRETARY

       4.16 MARC SCHUBACK                                                  8/9/2019                         $14,230.77         SALARY
       2.   330 WEST 34th STREET
               NEW YORK, NY 10001
               SVP, GENERAL COUNSEL AND
               SECRETARY

       4.16 MARC SCHUBACK                                                  8/9/2019                             $658.99        BENEFITS & 401K
       3.   330 WEST 34th STREET
               NEW YORK, NY 10001
               SVP, GENERAL COUNSEL AND
               SECRETARY

       4.16 MARC SCHUBACK                                                  8/23/2019                        $14,230.77         SALARY
       4.   330 WEST 34th STREET
               NEW YORK, NY 10001
               SVP, GENERAL COUNSEL AND
               SECRETARY

       4.16 MARC SCHUBACK                                                  8/23/2019                            $658.99        BENEFITS & 401K
       5.   330 WEST 34th STREET
               NEW YORK, NY 10001
               SVP, GENERAL COUNSEL AND
               SECRETARY

       4.16 MARC SCHUBACK                                                  9/6/2019                         $14,230.77         SALARY
       6.   330 WEST 34th STREET
               NEW YORK, NY 10001
               SVP, GENERAL COUNSEL AND
               SECRETARY

       4.16 MARC SCHUBACK                                                  9/6/2019                             $658.99        BENEFITS & 401K
       7.   330 WEST 34th STREET
               NEW YORK, NY 10001
               SVP, GENERAL COUNSEL AND
               SECRETARY

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                        Desc Main
                                                          Document    Page 111 of 141
 Debtor      RTW Retailwinds, Inc.                                                                      Case number (if known) 20-18445



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.16 MARC SCHUBACK                                                  9/20/2019                        $14,230.77         SALARY
       8.   330 WEST 34th STREET
               NEW YORK, NY 10001
               SVP, GENERAL COUNSEL AND
               SECRETARY

       4.16 MARC SCHUBACK                                                  9/20/2019                            $658.99        BENEFITS & 401K
       9.   330 WEST 34th STREET
               NEW YORK, NY 10001
               SVP, GENERAL COUNSEL AND
               SECRETARY

       4.17 MARC SCHUBACK                                                  10/4/2019                        $14,230.77         SALARY
       0.   330 WEST 34th STREET
               NEW YORK, NY 10001
               SVP, GENERAL COUNSEL AND
               SECRETARY

       4.17 MARC SCHUBACK                                                  10/4/2019                            $658.99        BENEFITS & 401K
       1.   330 WEST 34th STREET
               NEW YORK, NY 10001
               SVP, GENERAL COUNSEL AND
               SECRETARY

       4.17 MARC SCHUBACK                                                  10/18/2019                       $14,230.77         SALARY
       2.   330 WEST 34th STREET
               NEW YORK, NY 10001
               SVP, GENERAL COUNSEL AND
               SECRETARY

       4.17 MARC SCHUBACK                                                  10/18/2019                           $658.99        BENEFITS & 401K
       3.   330 WEST 34th STREET
               NEW YORK, NY 10001
               SVP, GENERAL COUNSEL AND
               SECRETARY

       4.17 MARC SCHUBACK                                                  11/1/2019                        $14,230.77         SALARY
       4.   330 WEST 34th STREET
               NEW YORK, NY 10001
               SVP, GENERAL COUNSEL AND
               SECRETARY

       4.17 MARC SCHUBACK                                                  11/1/2019                            $658.99        BENEFITS & 401K
       5.   330 WEST 34th STREET
               NEW YORK, NY 10001
               SVP, GENERAL COUNSEL AND
               SECRETARY

       4.17 MARC SCHUBACK                                                  11/15/2019                       $14,230.77         SALARY
       6.   330 WEST 34th STREET
               NEW YORK, NY 10001
               SVP, GENERAL COUNSEL AND
               SECRETARY

       4.17 MARC SCHUBACK                                                  11/15/2019                           $662.46        BENEFITS & 401K
       7.   330 WEST 34th STREET
               NEW YORK, NY 10001
               SVP, GENERAL COUNSEL AND
               SECRETARY




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 19
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                        Desc Main
                                                          Document    Page 112 of 141
 Debtor      RTW Retailwinds, Inc.                                                                      Case number (if known) 20-18445



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.17 MARC SCHUBACK                                                  11/29/2019                       $14,230.77         SALARY
       8.   330 WEST 34th STREET
               NEW YORK, NY 10001
               SVP, GENERAL COUNSEL AND
               SECRETARY

       4.17 MARC SCHUBACK                                                  11/29/2019                           $662.46        BENEFITS & 401K
       9.   330 WEST 34th STREET
               NEW YORK, NY 10001
               SVP, GENERAL COUNSEL AND
               SECRETARY

       4.18 MARC SCHUBACK                                                  12/13/2019                       $14,230.77         SALARY
       0.   330 WEST 34th STREET
               NEW YORK, NY 10001
               SVP, GENERAL COUNSEL AND
               SECRETARY

       4.18 MARC SCHUBACK                                                  12/13/2019                           $662.46        BENEFITS & 401K
       1.   330 WEST 34th STREET
               NEW YORK, NY 10001
               SVP, GENERAL COUNSEL AND
               SECRETARY

       4.18 MARC SCHUBACK                                                  12/27/2019                       $14,230.77         SALARY
       2.   330 WEST 34th STREET
               NEW YORK, NY 10001
               SVP, GENERAL COUNSEL AND
               SECRETARY

       4.18 MARC SCHUBACK                                                  12/27/2019                           $662.46        BENEFITS & 401K
       3.   330 WEST 34th STREET
               NEW YORK, NY 10001
               SVP, GENERAL COUNSEL AND
               SECRETARY

       4.18 MARC SCHUBACK                                                  12/31/2019                         $2,764.98        BONUS
       4.   330 WEST 34th STREET
               NEW YORK, NY 10001
               SVP, GENERAL COUNSEL AND
               SECRETARY

       4.18 MARC SCHUBACK                                                  1/10/2020                        $14,230.77         SALARY
       5.   330 WEST 34th STREET
               NEW YORK, NY 10001
               SVP, GENERAL COUNSEL AND
               SECRETARY

       4.18 MARC SCHUBACK                                                  1/10/2020                            $627.98        BENEFITS & 401K
       6.   330 WEST 34th STREET
               NEW YORK, NY 10001
               SVP, GENERAL COUNSEL AND
               SECRETARY

       4.18 MARC SCHUBACK                                                  1/24/2020                        $14,230.77         SALARY
       7.   330 WEST 34th STREET
               NEW YORK, NY 10001
               SVP, GENERAL COUNSEL AND
               SECRETARY




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 20
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                        Desc Main
                                                          Document    Page 113 of 141
 Debtor      RTW Retailwinds, Inc.                                                                      Case number (if known) 20-18445



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.18 MARC SCHUBACK                                                  1/24/2020                            $627.98        BENEFITS & 401K
       8.   330 WEST 34th STREET
               NEW YORK, NY 10001
               SVP, GENERAL COUNSEL AND
               SECRETARY

       4.18 MARC SCHUBACK                                                  2/7/2020                         $14,230.77         SALARY
       9.   330 WEST 34th STREET
               NEW YORK, NY 10001
               SVP, GENERAL COUNSEL AND
               SECRETARY

       4.19 MARC SCHUBACK                                                  2/7/2020                             $627.98        BENEFITS & 401K
       0.   330 WEST 34th STREET
               NEW YORK, NY 10001
               SVP, GENERAL COUNSEL AND
               SECRETARY

       4.19 MARC SCHUBACK                                                  2/21/2020                        $14,230.77         SALARY
       1.   330 WEST 34th STREET
               NEW YORK, NY 10001
               SVP, GENERAL COUNSEL AND
               SECRETARY

       4.19 MARC SCHUBACK                                                  2/21/2020                            $627.98        BENEFITS & 401K
       2.   330 WEST 34th STREET
               NEW YORK, NY 10001
               SVP, GENERAL COUNSEL AND
               SECRETARY

       4.19 MARC SCHUBACK                                                  3/6/2020                         $14,230.77         SALARY
       3.   330 WEST 34th STREET
               NEW YORK, NY 10001
               SVP, GENERAL COUNSEL AND
               SECRETARY

       4.19 MARC SCHUBACK                                                  3/6/2020                             $627.98        BENEFITS & 401K
       4.   330 WEST 34th STREET
               NEW YORK, NY 10001
               SVP, GENERAL COUNSEL AND
               SECRETARY

       4.19 MARC SCHUBACK                                                  3/20/2020                        $14,230.77         SALARY
       5.   330 WEST 34th STREET
               NEW YORK, NY 10001
               SVP, GENERAL COUNSEL AND
               SECRETARY

       4.19 MARC SCHUBACK                                                  3/20/2020                            $627.98        BENEFITS & 401K
       6.   330 WEST 34th STREET
               NEW YORK, NY 10001
               SVP, GENERAL COUNSEL AND
               SECRETARY

       4.19 MARC SCHUBACK                                                  4/3/2020                         $14,230.77         SALARY
       7.   330 WEST 34th STREET
               NEW YORK, NY 10001
               SVP, GENERAL COUNSEL AND
               SECRETARY




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 21
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                        Desc Main
                                                          Document    Page 114 of 141
 Debtor      RTW Retailwinds, Inc.                                                                      Case number (if known) 20-18445



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.19 MARC SCHUBACK                                                  4/3/2020                             $627.98        BENEFITS & 401K
       8.   330 WEST 34th STREET
               NEW YORK, NY 10001
               SVP, GENERAL COUNSEL AND
               SECRETARY

       4.19 MARC SCHUBACK                                                  4/17/2020                        $14,230.77         SALARY
       9.   330 WEST 34th STREET
               NEW YORK, NY 10001
               SVP, GENERAL COUNSEL AND
               SECRETARY

       4.20 MARC SCHUBACK                                                  4/17/2020                            $627.98        BENEFITS & 401K
       0.   330 WEST 34th STREET
               NEW YORK, NY 10001
               SVP, GENERAL COUNSEL AND
               SECRETARY

       4.20 MARC SCHUBACK                                                  4/17/2020                       $225,000.00         RETENTION PAYMENT
       1.   330 WEST 34th STREET
               NEW YORK, NY 10001
               SVP, GENERAL COUNSEL AND
               SECRETARY

       4.20 MARC SCHUBACK                                                  5/1/2020                         $14,230.77         SALARY
       2.   330 WEST 34th STREET
               NEW YORK, NY 10001
               SVP, GENERAL COUNSEL AND
               SECRETARY

       4.20 MARC SCHUBACK                                                  5/1/2020                             $627.98        BENEFITS & 401K
       3.   330 WEST 34th STREET
               NEW YORK, NY 10001
               SVP, GENERAL COUNSEL AND
               SECRETARY

       4.20 MARC SCHUBACK                                                  5/15/2020                        $14,230.77         SALARY
       4.   330 WEST 34th STREET
               NEW YORK, NY 10001
               SVP, GENERAL COUNSEL AND
               SECRETARY

       4.20 MARC SCHUBACK                                                  5/15/2020                            $627.98        BENEFITS & 401K
       5.   330 WEST 34th STREET
               NEW YORK, NY 10001
               SVP, GENERAL COUNSEL AND
               SECRETARY

       4.20 MARC SCHUBACK                                                  5/29/2020                        $14,230.77         SALARY
       6.   330 WEST 34th STREET
               NEW YORK, NY 10001
               SVP, GENERAL COUNSEL AND
               SECRETARY

       4.20 MARC SCHUBACK                                                  5/29/2020                            $627.98        BENEFITS & 401K
       7.   330 WEST 34th STREET
               NEW YORK, NY 10001
               SVP, GENERAL COUNSEL AND
               SECRETARY




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                        Desc Main
                                                          Document    Page 115 of 141
 Debtor      RTW Retailwinds, Inc.                                                                      Case number (if known) 20-18445



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.20 MARC SCHUBACK                                                  6/12/2020                        $14,230.77         SALARY
       8.   330 WEST 34th STREET
               NEW YORK, NY 10001
               SVP, GENERAL COUNSEL AND
               SECRETARY

       4.20 MARC SCHUBACK                                                  6/12/2020                          $1,197.21        BENEFITS & 401K
       9.   330 WEST 34th STREET
               NEW YORK, NY 10001
               SVP, GENERAL COUNSEL AND
               SECRETARY

       4.21 MARC SCHUBACK                                                  6/26/2020                        $14,230.77         SALARY
       0.   330 WEST 34th STREET
               NEW YORK, NY 10001
               SVP, GENERAL COUNSEL AND
               SECRETARY

       4.21 MARC SCHUBACK                                                  6/26/2020                            $494.12        BENEFITS & 401K
       1.   330 WEST 34th STREET
               NEW YORK, NY 10001
               SVP, GENERAL COUNSEL AND
               SECRETARY

       4.21 MARC SCHUBACK                                                  6/26/2020                        $17,076.92         PTO PAYMENT
       2.   330 WEST 34th STREET
               NEW YORK, NY 10001
               SVP, GENERAL COUNSEL AND
               SECRETARY

       4.21 MARC SCHUBACK                                                  6/30/2020                          $7,115.38        SALARY
       3.   330 WEST 34th STREET
               NEW YORK, NY 10001
               SVP, GENERAL COUNSEL AND
               SECRETARY

       4.21 MARC SCHUBACK                                                  7/10/2020                            $494.12        BENEFITS & 401K
       4.   330 WEST 34th STREET
               NEW YORK, NY 10001
               SVP, GENERAL COUNSEL AND
               SECRETARY

       4.21 MARC SCHUBACK                                                  7/10/2020                          $7,115.38        SALARY
       5.   330 WEST 34th STREET
               NEW YORK, NY 10001
               SVP, GENERAL COUNSEL AND
               SECRETARY

       4.21 SHEAMUS TOAL                                                   7/26/2019                        $23,076.92         SALARY
       6.   330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.21 SHEAMUS TOAL                                                   7/26/2019                          $2,422.45        BENEFITS & 401K
       7.   330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 23
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                        Desc Main
                                                          Document    Page 116 of 141
 Debtor      RTW Retailwinds, Inc.                                                                      Case number (if known) 20-18445



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.21 SHEAMUS TOAL                                                   8/9/2019                         $23,076.92         SALARY
       8.   330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.21 SHEAMUS TOAL                                                   8/9/2019                             $576.29        BENEFITS & 401K
       9.   330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.22 SHEAMUS TOAL                                                   8/23/2019                        $23,076.92         SALARY
       0.   330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.22 SHEAMUS TOAL                                                   8/23/2019                          $1,499.37        BENEFITS & 401K
       1.   330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.22 SHEAMUS TOAL                                                   9/6/2019                         $23,076.92         SALARY
       2.   330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.22 SHEAMUS TOAL                                                   9/6/2019                           $1,499.37        BENEFITS & 401K
       3.   330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.22 SHEAMUS TOAL                                                   9/6/2019                         $31,400.00         STOCK OPTION
       4.   330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.22 SHEAMUS TOAL                                                   9/20/2019                        $23,076.92         SALARY
       5.   330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.22 SHEAMUS TOAL                                                   9/20/2019                          $1,499.37        BENEFITS & 401K
       6.   330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.22 SHEAMUS TOAL                                                   10/4/2019                        $23,076.92         SALARY
       7.   330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 24
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                        Desc Main
                                                          Document    Page 117 of 141
 Debtor      RTW Retailwinds, Inc.                                                                      Case number (if known) 20-18445



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.22 SHEAMUS TOAL                                                   10/4/2019                          $1,499.37        BENEFITS & 401K
       8.   330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.22 SHEAMUS TOAL                                                   10/18/2019                       $23,076.92         SALARY
       9.   330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.23 SHEAMUS TOAL                                                   10/18/2019                         $1,499.37        BENEFITS & 401K
       0.   330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.23 SHEAMUS TOAL                                                   11/1/2019                        $23,076.92         SALARY
       1.   330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.23 SHEAMUS TOAL                                                   11/1/2019                          $1,499.37        BENEFITS & 401K
       2.   330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.23 SHEAMUS TOAL                                                   11/15/2019                       $23,076.92         SALARY
       3.   330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.23 SHEAMUS TOAL                                                   11/15/2019                         $1,502.84        BENEFITS & 401K
       4.   330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.23 SHEAMUS TOAL                                                   11/29/2019                       $23,076.92         SALARY
       5.   330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.23 SHEAMUS TOAL                                                   11/29/2019                         $1,502.84        BENEFITS & 401K
       6.   330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.23 SHEAMUS TOAL                                                   12/13/2019                       $23,076.92         SALARY
       7.   330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 25
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                        Desc Main
                                                          Document    Page 118 of 141
 Debtor      RTW Retailwinds, Inc.                                                                      Case number (if known) 20-18445



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.23 SHEAMUS TOAL                                                   12/13/2019                         $1,502.84        BENEFITS & 401K
       8.   330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.23 SHEAMUS TOAL                                                   12/27/2019                       $23,076.92         SALARY
       9.   330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.24 SHEAMUS TOAL                                                   12/27/2019                         $1,502.84        BENEFITS & 401K
       0.   330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.24 SHEAMUS TOAL                                                   1/10/2020                        $23,076.92         SALARY
       1.   330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.24 SHEAMUS TOAL                                                   1/10/2020                          $3,047.39        BENEFITS & 401K
       2.   330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.24 SHEAMUS TOAL                                                   1/24/2020                        $23,076.92         SALARY
       3.   330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.24 SHEAMUS TOAL                                                   1/24/2020                          $3,047.39        BENEFITS & 401K
       4.   330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.24 SHEAMUS TOAL                                                   2/7/2020                         $23,076.92         SALARY
       5.   330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.24 SHEAMUS TOAL                                                   2/7/2020                           $3,047.39        BENEFITS & 401K
       6.   330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.24 SHEAMUS TOAL                                                   2/21/2020                        $23,076.92         SALARY
       7.   330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 26
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                        Desc Main
                                                          Document    Page 119 of 141
 Debtor      RTW Retailwinds, Inc.                                                                      Case number (if known) 20-18445



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.24 SHEAMUS TOAL                                                   2/21/2020                          $3,047.39        BENEFITS & 401K
       8.   330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.24 SHEAMUS TOAL                                                   3/6/2020                         $23,076.92         SALARY
       9.   330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.25 SHEAMUS TOAL                                                   3/6/2020                           $3,047.39        BENEFITS & 401K
       0.   330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.25 SHEAMUS TOAL                                                   3/20/2020                        $23,076.92         SALARY
       1.   330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.25 SHEAMUS TOAL                                                   3/20/2020                          $3,047.39        BENEFITS & 401K
       2.   330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.25 SHEAMUS TOAL                                                   4/3/2020                         $23,076.92         SALARY
       3.   330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.25 SHEAMUS TOAL                                                   4/3/2020                           $2,392.87        BENEFITS & 401K
       4.   330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.25 SHEAMUS TOAL                                                   4/17/2020                        $23,076.92         SALARY
       5.   330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.25 SHEAMUS TOAL                                                   4/17/2020                          $1,469.79        BENEFITS & 401K
       6.   330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.25 SHEAMUS TOAL                                                   4/17/2020                       $600,000.00         RETENTION PAYMENT
       7.   330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                        Desc Main
                                                          Document    Page 120 of 141
 Debtor      RTW Retailwinds, Inc.                                                                      Case number (if known) 20-18445



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.25 SHEAMUS TOAL                                                   4/17/2020                        $17,230.75         BENEFITS & 401K
       8.   330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.25 SHEAMUS TOAL                                                   5/1/2020                         $23,076.92         SALARY
       9.   330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.26 SHEAMUS TOAL                                                   5/1/2020                           $1,469.79        BENEFITS & 401K
       0.   330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.26 SHEAMUS TOAL                                                   5/4/2020                         $-12,292.31        BENEFITS & 401K
       1.   330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.26 SHEAMUS TOAL                                                   5/15/2020                        $23,076.92         SALARY
       2.   330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.26 SHEAMUS TOAL                                                   5/15/2020                          $1,469.79        BENEFITS & 401K
       3.   330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.26 SHEAMUS TOAL                                                   5/29/2020                        $23,076.92         SALARY
       4.   330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.26 SHEAMUS TOAL                                                   5/29/2020                          $1,469.79        BENEFITS & 401K
       5.   330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.26 SHEAMUS TOAL                                                   6/12/2020                        $23,076.92         SALARY
       6.   330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.26 SHEAMUS TOAL                                                   6/12/2020                          $1,469.79        BENEFITS & 401K
       7.   330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                        Desc Main
                                                          Document    Page 121 of 141
 Debtor      RTW Retailwinds, Inc.                                                                      Case number (if known) 20-18445



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.26 SHEAMUS TOAL                                                   6/26/2020                        $23,076.92         SALARY
       8.   330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.26 SHEAMUS TOAL                                                   6/26/2020                          $1,469.79        BENEFITS & 401K
       9.   330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.27 SHEAMUS TOAL                                                   6/26/2020                        $40,384.62         PTO PAYMENT
       0.   330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.27 SHEAMUS TOAL                                                   6/30/2020                        $11,538.46         SALARY
       1.   330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.27 SHEAMUS TOAL                                                   7/10/2020                          $1,469.79        BENEFITS & 401K
       2.   330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.27 SHEAMUS TOAL                                                   7/10/2020                                           SALARY
       3.
                                                                                                           $11,538.46
            330 WEST 34th STREET
               NEW YORK, NY 10001
               CHIEF EXECUTIVE OFFICER AND
               CHIEF FINANCIAL OFFICER

       4.27 FAETH ANTILETY                                                 9/6/2019                         $31,400.00         STOCK OPTION
       4.   330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES

       4.27 FAETH ANTILETY                                                 11/1/2019                        $-31,400.00        STOCK OPTION
       5.   330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES

       4.27 FAETH ANTILETY                                                 11/1/2019                        $31,400.00         STOCK OPTION
       6.   330 WEST 34th STREET
               NEW YORK, NY 10001
               EVP, HUMAN RESOURCES

       4.27 GREG SCOTT                                                     5/1/2020                         $14,787.82         STOCK OPTION
       7.   455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 29
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case 20-18445-JKS                        Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                             Desc Main
                                                          Document    Page 122 of 141
 Debtor       RTW Retailwinds, Inc.                                                                      Case number (if known) 20-18445



       Insider's name and address                                          Dates                   Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.27 GREG SCOTT                                                     5/29/2020                        $14,787.82           STOCK OPTION
       8.   455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

       4.27 GREG SCOTT                                                     5/29/2020                        $-14,787.82          STOCK OPTION
       9.   455 WEST 20TH STREET
               APT 4A
               NEW YORK, NY 10011
               FORMER CHIEF EXECUTIVE OFFICER
               AND DIRECTOR

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                              Describe of the Property                                       Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken
       See Global Notes                                                                                                                                           $0.00
                                                                Last 4 digits of account number:


 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case             Court or agency's name and                 Status of case
               Case number                                                                 address
       7.1.    See Attached SOFA Part 3,                                                                                                 Pending
               Question 7                                                                                                                On appeal
                                                                                                                                         Concluded


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 30
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                      Desc Main
                                                          Document    Page 123 of 141
 Debtor       RTW Retailwinds, Inc.                                                                     Case number (if known) 20-18445




          None

               Recipient's name and address                     Description of the gifts or contributions                Dates given                     Value

       9.1.    AMERICAN LEBANESE                                ST. JUDE 2018 MOTHER'S DAY
               SYRIAN                                           MERCHANDISE
               501 ST. JUDE PLACE
               MEMPHIS, TN 38105                                                                                         8/1/2018                $55,723.50

               Recipients relationship to debtor



       9.2.    WORLD OF CHILDREN,INC                            SPONSORSHIP FOR WORLD OF
               15615 ALTON PARKWAY                              CHILDREN
               IRVINE, CA 92618                                                                                          8/23/2018               $25,000.00

               Recipients relationship to debtor



       9.3.    LOTUS HOUSE WOMANS                               CLOTHING
               SHELTER
               217 NORTHWEST 15TH
               STREET
               MIAMI, FL 33136                                                                                           8/27/2018                 $1,029.38

               Recipients relationship to debtor



       9.4.    VOLUNTEERS OF AMERICA                            NY&C CLOSET DONATIONS
               GREATER OHIO
               1776 E. BROAD STREET
               COLUMBUS, OH 43203                                                                                        9/4/2018                  $1,481.78

               Recipients relationship to debtor



       9.5.    WORLD OF CHILDREN,INC                            DONATION - SEPTEMBER SAMPLE SALE
               15615 ALTON PARKWAY
               IRVINE, CA 92618                                                                                          10/12/2018                $2,270.00

               Recipients relationship to debtor



       9.6.    THE BREAST CANCER                                2018 DONATION
               RESEARCH FOUNDATION
               28 WEST 44TH ST STE#609
               NEW YORK, NY 10036                                                                                        11/7/2018                   $952.75

               Recipients relationship to debtor



       9.7.    NRF FOUNDATION                                   2019 GALA
               PO BOX 780027
               PHILADELPHIA, PA 19178                                                                                    12/24/2018              $25,000.00

               Recipients relationship to debtor




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 31
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                      Desc Main
                                                          Document    Page 124 of 141
 Debtor       RTW Retailwinds, Inc.                                                                     Case number (if known) 20-18445



               Recipient's name and address                     Description of the gifts or contributions                Dates given                     Value

       9.8.    THE BREAST CANCER                                2018 CAMPAIGN
               RESEARCH FOUNDATION
               28 WEST 44TH ST STE#609
               NEW YORK, NY 10036                                                                                        2/19/2019               $60,000.00

               Recipients relationship to debtor



       9.9.    THE BREAST CANCER                                2019 UNFORGETABLE EVENING
               RESEARCH FOUNDATION
               28 WEST 44TH ST STE#609
               NEW YORK, NY 10036                                                                                        2/25/2019               $15,000.00

               Recipients relationship to debtor



       9.10 AMERICAN LEBANESE                                   ST. JUDE 2018 THANKS AND GIVING
       .    SYRIAN
               501 ST. JUDE PLACE
               MEMPHIS, TN 38105                                                                                         6/13/2019             $169,519.00

               Recipients relationship to debtor



       9.11 CESAR MILLAN PACK                                   BEST FRIEND TEE SHIRT
       .    PROJECT
               PO BOX 802888
               SANTA CLARITA, CA 91380                                                                                   7/2/2019                  $5,000.00

               Recipients relationship to debtor



       9.12 AMERICAN LEBANESE                                   ST. JUDE 2019 MOTHER'S DA
       .    SYRIAN
               501 ST. JUDE PLACE
               MEMPHIS, TN 38105                                                                                         9/13/2019               $50,415.21

               Recipients relationship to debtor



       9.13 RAINFOREST TRUST                                    DONATION TO RAINFOREST...
       .    PO BOX 841
               WARRENTOWN, PA 20187                                                                                      10/4/2019                 $5,000.00

               Recipients relationship to debtor



       9.14 JABARI LYLES                                        STR 878 GU DONATION
       .    100 NORTH HOLLIDAY
               STREET
               BALTIMORE, MD 21202                                                                                       10/23/2019                $2,152.31

               Recipients relationship to debtor




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 32
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                      Desc Main
                                                          Document    Page 125 of 141
 Debtor      RTW Retailwinds, Inc.                                                                      Case number (if known) 20-18445



               Recipient's name and address                     Description of the gifts or contributions                Dates given                     Value

       9.15 WORLD OF CHILDREN,INC                               RECLASS- NYCG- WORLD OF CHILDREN
       .    15615 ALTON PARKWAY
               IRVINE, CA 92618                                                                                          12/4/2019               $30,000.00

               Recipients relationship to debtor



       9.16 AMERICAN LEBANESE                                   ST JUDE POP UP EVENT GIFT
       .    SYRIAN
               501 ST. JUDE PLACE
               MEMPHIS, TN 38105                                                                                         1/6/2020                      $40.00

               Recipients relationship to debtor



       9.17 THE BREAST CANCER                                   2019 CAMPAIGN
       .    RESEARCH FOUNDATION
               28 WEST 44TH ST STE#609
               NEW YORK, NY 10036                                                                                        1/30/2020               $30,744.00

               Recipients relationship to debtor



       9.18 THE BREAST CANCER                                   2019 CAMPAIGN
       .    RESEARCH FOUNDATION
               28 WEST 44TH ST STE#609
               NEW YORK, NY 10036                                                                                        1/30/2020               $19,256.00

               Recipients relationship to debtor



       9.19 RUNWAY OF DREAMS                                    NYCG- RUNWAY OF DREAMS
       .    PO BOX 673 25 W.
               NORTHFIELD ROAD
               LIVINGSTON, NJ 07039                                                                                      4/8/2020                  $2,500.00

               Recipients relationship to debtor



       9.20 AMERICAN LEBANESE                                   ST.JUDE 2019 CAMPAIGN
       .    SYRIAN
               501 ST. JUDE PLACE
               MEMPHIS, TN 38105                                                                                         4/7/2020                $50,000.00

               Recipients relationship to debtor



       9.21 AMERICAN LEBANESE                                   ST.JUDE 2019 CAMPAIGN
       .    SYRIAN
               501 ST. JUDE PLACE
               MEMPHIS, TN 38105                                                                                         4/7/2020                $51,563.99

               Recipients relationship to debtor




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
           Case 20-18445-JKS                        Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                         Desc Main
                                                          Document    Page 126 of 141
 Debtor        RTW Retailwinds, Inc.                                                                       Case number (if known) 20-18445



                Recipient's name and address                    Description of the gifts or contributions                Dates given                        Value

       9.22 AMERICAN LEBANESE                                   ST.JUDE 2019 CAMPAIGN
       .    SYRIAN
                501 ST. JUDE PLACE
                MEMPHIS, TN 38105                                                                                        4/7/2020                   $13,408.00

                Recipients relationship to debtor



       9.23 RED CROSS                                           2020 AUSTRALIAN BUSH FIRE
       .    520 WEST 49TH STREET
                NEW YORK, NY 10019                                                                                       4/9/2020                     $1,460.00

                Recipients relationship to debtor




 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                     Amount of payments received for the loss                 Dates of loss         Value of property
       how the loss occurred                                                                                                                                lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates            Total amount or
                 the transfer?                                                                                                                           value
                 Address
       11.1.     B. Riley FBR, INC.
                 1300 NORTH 17TH STREET
                 2ND FLOOR
                 ARLINGTON, VA 22209                                                                                           7/10/20              $50,000.00

                 Email or website address
                 HTTPS://BRILEYFIN.COM/

                 Who made the payment, if not debtor?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 34
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                      Desc Main
                                                          Document    Page 127 of 141
 Debtor        RTW Retailwinds, Inc.                                                                    Case number (if known) 20-18445



                 Who was paid or who received                        If not money, describe any property transferred           Dates         Total amount or
                 the transfer?                                                                                                                        value
                 Address
       11.2.     B. Riley FBR, INC.
                 1300 NORTH 17TH STREET
                 2ND FLOOR
                 ARLINGTON, VA 22209                                                                                           5/11/20           $50,000.00

                 Email or website address
                 HTTPS://BRILEYFIN.COM/

                 Who made the payment, if not debtor?




       11.3.     B. Riley FBR, INC.
                 1300 NORTH 17TH STREET
                 2ND FLOOR
                 ARLINGTON, VA 22209                                                                                           6/15/20           $50,900.00

                 Email or website address
                 HTTPS://BRILEYFIN.COM/

                 Who made the payment, if not debtor?




       11.4.     B. Riley FBR, INC.
                 1300 NORTH 17TH STREET
                 2ND FLOOR
                 ARLINGTON, VA 22209                                                                                           4/22/20           $50,000.00

                 Email or website address
                 HTTPS://BRILEYFIN.COM/

                 Who made the payment, if not debtor?




       11.5.     Berkley Research Group
                 2200 POWELL STREET
                 SUITE 1200
                 EMERYVILLE, CA 94608                                                                                          4/15/20         $100,000.00

                 Email or website address
                 HTTPS://WWW.THINKBRG.COM/

                 Who made the payment, if not debtor?




       11.6.     Berkley Research Group
                 2200 POWELL STREET
                 SUITE 1200
                 EMERYVILLE, CA 94608                                                                                          7/10/20         $384,182.50

                 Email or website address
                 HTTPS://WWW.THINKBRG.COM/

                 Who made the payment, if not debtor?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                      Desc Main
                                                          Document    Page 128 of 141
 Debtor        RTW Retailwinds, Inc.                                                                    Case number (if known) 20-18445



                 Who was paid or who received                        If not money, describe any property transferred           Dates         Total amount or
                 the transfer?                                                                                                                        value
                 Address
       11.7.     Berkley Research Group
                 2200 POWELL STREET
                 SUITE 1200
                 EMERYVILLE, CA 94608                                                                                          4/22/20         $147,648.07

                 Email or website address
                 HTTPS://WWW.THINKBRG.COM/

                 Who made the payment, if not debtor?




       11.8.     Berkley Research Group
                 2200 POWELL STREET
                 SUITE 1200
                 EMERYVILLE, CA 94608                                                                                          5/11/20         $395,167.50

                 Email or website address
                 HTTPS://WWW.THINKBRG.COM/

                 Who made the payment, if not debtor?




       11.9.     Berkley Research Group
                 2200 POWELL STREET
                 SUITE 1200
                 EMERYVILLE, CA 94608                                                                                          5/18/20         $235,530.00

                 Email or website address
                 HTTPS://WWW.THINKBRG.COM/

                 Who made the payment, if not debtor?




       11.10 Berkley Research Group
       .     2200 POWELL STREET
                 SUITE 1200
                 EMERYVILLE, CA 94608                                                                                          6/12/20         $437,890.00

                 Email or website address
                 HTTPS://WWW.THINKBRG.COM/

                 Who made the payment, if not debtor?




       11.11 Berkley Research Group
       .     2200 POWELL STREET
                 SUITE 1200
                 EMERYVILLE, CA 94608                                                                                          6/23/20         $133,880.00

                 Email or website address
                 HTTPS://WWW.THINKBRG.COM/

                 Who made the payment, if not debtor?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 36
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                      Desc Main
                                                          Document    Page 129 of 141
 Debtor      RTW Retailwinds, Inc.                                                                      Case number (if known) 20-18445



                Who was paid or who received                         If not money, describe any property transferred           Dates         Total amount or
                the transfer?                                                                                                                         value
                Address
       11.12 Kenneth L. Baum
       .     16A SWEENEY COURT
                MONTVALE, NJ 07645                                                                                             6/23/20           $10,000.00

                Email or website address
                HTTPS://KENBAUMDEBTSOLUTION
                S.COM/

                Who made the payment, if not debtor?




       11.13 Great American Group, LLC
       .     21255 BURBANK ROAD
                SUITE 400
                WOODLAND HILLS, CA 91367                                                                                       5/27/20         $969,000.00

                Email or website address
                HTTPS://GREATAMERICAN.COM/

                Who made the payment, if not debtor?




       11.14 Prime Clerk LLC
       .     ONE GRAND CENTRAL
                PLACE
                60 EAST 42ND ST STE1140
                NEW YORK, NY 10165                                                                                             7/10/20             $7,976.42

                Email or website address
                HSTERN@PRIMECLERK.COM

                Who made the payment, if not debtor?




       11.15 Prime Clerk LLC
       .     ONE GRAND CENTRAL
                PLACE
                60 EAST 42ND ST STE1140
                NEW YORK, NY 10165                                                                                             5/20/20           $50,000.00

                Email or website address
                HSTERN@PRIMECLERK.COM

                Who made the payment, if not debtor?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 37
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                      Desc Main
                                                          Document    Page 130 of 141
 Debtor      RTW Retailwinds, Inc.                                                                      Case number (if known) 20-18445



                Who was paid or who received                         If not money, describe any property transferred           Dates         Total amount or
                the transfer?                                                                                                                         value
                Address
       11.16 Cole Schotz P.C.
       .     1325 AVE. OF THE
                AMERICAS
                19th FL
                NEW YOK, NY 10019                                                                                              3/26/20         $200,000.00

                Email or website address
                HTTPS://WWW.COLESCHOTZ.COM/

                Who made the payment, if not debtor?




       11.17 Cole Schotz P.C.
       .     1325 AVE. OF THE
                AMERICAS
                19th FL
                NEW YORK, NY 10019                                                                                             4/1/20            $50,000.00

                Email or website address
                HTTPS://WWW.COLESCHOTZ.COM/

                Who made the payment, if not debtor?




       11.18 Cole Schotz P.C.
       .     1325 AVE. OF THE
                AMERICAS
                19th FL
                NEW YORK, NY 10019                                                                                             4/1/20            $40,018.12

                Email or website address
                HTTPS://WWW.COLESCHOTZ.COM/

                Who made the payment, if not debtor?




       11.19 Cole Schotz P.C.
       .     1325 AVE. OF THE
                AMERICAS
                19th FL
                NEW YORK, NY 10019                                                                                             5/7/20          $352,667.72

                Email or website address
                HTTPS://WWW.COLESCHOTZ.COM/

                Who made the payment, if not debtor?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 38
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
           Case 20-18445-JKS                        Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                       Desc Main
                                                          Document    Page 131 of 141
 Debtor      RTW Retailwinds, Inc.                                                                       Case number (if known) 20-18445



                Who was paid or who received                         If not money, describe any property transferred           Dates            Total amount or
                the transfer?                                                                                                                            value
                Address
       11.20 Cole Schotz P.C.
       .     1325 AVE. OF THE
                AMERICAS
                19th FL
                NEW YORK, NY 10019                                                                                             6/3/20             $147,254.91

                Email or website address
                HTTPS://WWW.COLESCHOTZ.COM/

                Who made the payment, if not debtor?




       11.21 Cole Schotz P.C.
       .     1325 AVE. OF THE
                AMERICAS
                19th FL
                NEW YORK, NY 10019                                                                                             7/1/20             $368,080.25

                Email or website address
                HTTPS://WWW.COLESCHOTZ.COM/

                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers           Total amount or
                                                                                                                      were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                           Description of property transferred or                   Date transfer          Total amount or
               Address                                          payments received or debts paid in exchange              was made                        value

 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 39
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
           Case 20-18445-JKS                        Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                       Desc Main
                                                          Document    Page 132 of 141
 Debtor      RTW Retailwinds, Inc.                                                                      Case number (if known) 20-18445




            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                       Nature of the business operation, including type of services            If debtor provides meals
                                                                the debtor provides                                                     and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

                  Payroll Records
                  Does the debtor have a privacy policy about that information?
                    No
                      Yes

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                   Last 4 digits of          Type of account or          Date account was              Last balance
               Address                                          account number            instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


           None

       Facility name and address                                     Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
       LBrands Distribution Center (DC3)                             DC Staff & RTW Staff                 Financial and Misc Records                No
       3 Limited Parkway                                                                                                                            Yes
       Columbus, OH 43230

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 40
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                             Desc Main
                                                          Document    Page 133 of 141
 Debtor      RTW Retailwinds, Inc.                                                                      Case number (if known) 20-18445




 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 41
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                       Desc Main
                                                          Document    Page 134 of 141
 Debtor      RTW Retailwinds, Inc.                                                                      Case number (if known) 20-18445



       Name and address                                                                                                                   Date of service
                                                                                                                                          From-To
       26a.1.       Sheamus Toal                                                                                                          Over the prior 2
                    330 West 34th Street                                                                                                  years
                    New York, NY 10001
       26a.2.       Kim Earl                                                                                                              Over the prior 2
                    330 West 34th Street                                                                                                  years
                    New York, NY 10001

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                   Date of service
                                                                                                                                          From-To
       26b.1.       BDO                                                                                                                   Over the prior 2
                    622 Third Ave                                                                                                         years
                    New York, NY 10017
       Name and address                                                                                                                   Date of service
                                                                                                                                          From-To
       26b.2.       CohnReznick                                                                                                           Over the prior 2
                    4 Becker Farm Road                                                                                                    years
                    Roseland, NJ 07068
       Name and address                                                                                                                   Date of service
                                                                                                                                          From-To
       26b.3.       EisnerAmper                                                                                                           Over the prior 2
                    750 Third Ave                                                                                                         years
                    New York, NY 10017

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Sheamus Toal
                    330 West 34th Street
                    New York, NY 10001
       26c.2.       Kim Earl
                    330 West 34th Street
                    New York, NY 10001

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       See Global Notes



27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 42
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                        Desc Main
                                                          Document    Page 135 of 141
 Debtor      RTW Retailwinds, Inc.                                                                      Case number (if known) 20-18445



               Name of the person who supervised the taking of the                          Date of inventory         The dollar amount and basis (cost, market,
               inventory                                                                                              or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any             % of interest, if
                                                                                                          interest                               any
       See Attached SOFA Part 13,
       Question 28



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.

       Name                                           Address                                             Position and nature of any         Period during which
                                                                                                          interest                           position or interest
                                                                                                                                             was held
       See Attached SOFA Part 13,
       Question 29


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates               Reason for
                                                                property                                                                     providing the value
       30.1 See SOFA Part 2, Question 4
       .

               Relationship to debtor




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation
    RTW Retailwinds, Inc                                                                                       EIN:        XX-XXXXXXX

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 43
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case 20-18445-JKS                         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                      Desc Main
                                                          Document    Page 136 of 141
 Debtor      RTW Retailwinds, Inc.                                                                      Case number (if known) 20-18445



 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         August 12, 2020

 /s/ Robert Shapiro                                                     Robert Shapiro
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Chief Restructuring Officer

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 44
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                              Case 20-18445-JKS                Doc 201 FiledIn 08/12/20            Entered 08/12/20 22:58:40
                                                                               re RTW Retailwinds, Inc.
                                                                                                                                                                        Desc Main
                                                                     Document          Page       137
                                                                              Case No. 20-18445 (JKS)   of 141
                                              SOFA Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case

                                                                                                                                                                          Reasons for payment or    Dates of Total Amount or
              Creditor Name                                    Address                                              City                State       Zip       Country            transfer          Payments        Value
ADP INC.                           P.O. BOX 842875                                                     BOSTON                          MA       02284                    Vendor Expense            4/29/2020           $309.00
ADP INC.                           P.O. BOX 842875                                                     BOSTON                          MA       02284                    Vendor Expense            4/29/2020         $3,183.53
ADP INC.                           P.O. BOX 842875                                                     BOSTON                          MA       02284                    Vendor Expense            4/29/2020         $1,656.77
ADP INC.                           P.O. BOX 842875                                                     BOSTON                          MA       02284                    Vendor Expense            4/29/2020           $457.00
ADP INC.                           P.O. BOX 842875                                                     BOSTON                          MA       02284                    Vendor Expense            5/19/2020          -$470.00
ADP INC.                           P.O. BOX 842875                                                     BOSTON                          MA       02284                    Vendor Expense            5/28/2020           $470.00
ADP INC.                           P.O. BOX 842875                                                     BOSTON                          MA       02284                    Vendor Expense            5/28/2020           $257.00
ADP INC.                           P.O. BOX 842875                                                     BOSTON                          MA       02284                    Vendor Expense            5/28/2020         $1,125.79
ADP INC.                           P.O. BOX 842875                                                     BOSTON                          MA       02284                    Vendor Expense            6/30/2020           $944.22
BWC                                P.O. BOX 89492                                                      CLEVELAND                       OH       44101-6492               Vendor Expense            6/30/2020        $23,927.00
COHN REZNICK LLP                   4 BECKER FARM ROAD, P.O. BOX 954                                    ROSELAND                        NJ       07068-0954               Vendor Expense            4/29/2020        $14,998.50
ICR                                761 MAIN AVENUE                                                     NORWALK                         CT       06851                    Vendor Expense            6/11/2020         $8,250.00
ICR                                761 MAIN AVENUE                                                     NORWALK                         CT       06851                    Vendor Expense            6/11/2020         $8,250.00
ICR                                761 MAIN AVENUE                                                     NORWALK                         CT       06851                    Vendor Expense            6/11/2020         $8,250.00
ICR                                761 MAIN AVENUE                                                     NORWALK                         CT       06851                    Vendor Expense            6/11/2020         $8,250.00
KIRKLAND & ELLIS LLP               601 LEXINGTON AVE                                                   NEW YORK                        NY       10022                    Vendor Expense            6/11/2020        $43,487.22
KIRKLAND & ELLIS LLP               601 LEXINGTON AVE                                                   NEW YORK                        NY       10022                    Vendor Expense            6/11/2020         $7,810.00
KIRKLAND & ELLIS LLP               601 LEXINGTON AVE                                                   NEW YORK                        NY       10022                    Vendor Expense            6/11/2020           $536.75
MARSH & MCLENNAN AGENCY            P.O. BOX 405591                                                     ATLANTA                         GA       30384-5591               Vendor Expense            5/21/2020           $646.90
MARSH & MCLENNAN AGENCY            P.O. BOX 405591                                                     ATLANTA                         GA       30384-5591               Vendor Expense            5/21/2020        $25,720.95
MARSH & MCLENNAN AGENCY            P.O. BOX 405591                                                     ATLANTA                         GA       30384-5591               Vendor Expense            5/21/2020         $3,825.96
MARSH & MCLENNAN AGENCY            P.O. BOX 405591                                                     ATLANTA                         GA       30384-5591               Vendor Expense            5/21/2020           $646.90
MARSH & MCLENNAN AGENCY            P.O. BOX 405591                                                     ATLANTA                         GA       30384-5591               Vendor Expense            5/21/2020        $25,720.95
MARSH & MCLENNAN AGENCY            P.O. BOX 405591                                                     ATLANTA                         GA       30384-5591               Vendor Expense            5/21/2020         $3,825.96
MARSH & MCLENNAN AGENCY            P.O. BOX 405591                                                     ATLANTA                         GA       30384-5591               Vendor Expense            5/21/2020        $10,000.00
MARSH & MCLENNAN AGENCY            P.O. BOX 405591                                                     ATLANTA                         GA       30384-5591               Vendor Expense            5/21/2020           $146.00
MARSH & MCLENNAN AGENCY            P.O. BOX 405591                                                     ATLANTA                         GA       30384-5591               Vendor Expense            6/25/2020           $646.90
MARSH & MCLENNAN AGENCY            P.O. BOX 405591                                                     ATLANTA                         GA       30384-5591               Vendor Expense            6/25/2020        $25,720.95
MARSH & MCLENNAN AGENCY            P.O. BOX 405591                                                     ATLANTA                         GA       30384-5591               Vendor Expense            6/25/2020         $3,825.96
NEW YORK STATE INS. FUND           P.O. BOX 5238                                                       NEW YORK                        NY       10008                    Vendor Expense            4/16/2020        $32,555.41
NEW YORK STATE INS. FUND           P.O. BOX 5238                                                       NEW YORK                        NY       10008                    Vendor Expense            5/21/2020        $32,555.41
SEDGWICK CLAIMS MGMT SRV.          PO BOX 207834                                                       DALLAS                          TX       75320-7834               Vendor Expense            4/16/2020         $4,223.58
SEDGWICK CLAIMS MGMT SRV.          PO BOX 207834                                                       DALLAS                          TX       75320-7834               Vendor Expense            4/16/2020        $50,812.88
SEDGWICK CLAIMS MGMT SRV.          PO BOX 207834                                                       DALLAS                          TX       75320-7834               Vendor Expense            5/21/2020        $39,112.56
SEDGWICK CLAIMS MGMT SRV.          PO BOX 207834                                                       DALLAS                          TX       75320-7834               Vendor Expense             6/4/2020         $3,084.82
SEDGWICK CLAIMS MGMT SRV.          PO BOX 207834                                                       DALLAS                          TX       75320-7834               Vendor Expense             6/4/2020         $2,901.59
SEDGWICK CLAIMS MGMT SRV.          PO BOX 207834                                                       DALLAS                          TX       75320-7834               Vendor Expense            6/25/2020         $1,853.67
SEDGWICK CMS                       P.O. BOX 204036                                                     DALLAS                          TX       75320-4036               Vendor Expense             6/4/2020        $35,837.72
SEDGWICK CMS                       P.O. BOX 204036                                                     DALLAS                          TX       75320-4036               Vendor Expense            6/25/2020        $22,268.26
TALX CORPORATION                   4076 PAYSPHERE CIRCLE                                               CHICAGO                         IL       60674                    Taxes                     5/28/2020        $13,150.75
                                                                                                                                                                         TOTAL:                                   $470,776.86




                                                                                                     1 of 1
                         Case 20-18445-JKS            Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                      Desc Main
                                                               In re RTW Retailwinds,
                                                            Document      Page 138Inc.of 141
                                                                  Case No. 20-18445 (JKS)
SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case

       Case Title and Case Number                                Nature of Case                             Court or Agency and Location         Status of Case
4 Pillar Dynasty LLC and Reflex
Performance Resources Inc. v. New         Trademark infringement lawsuit alleging that the
York & Company, Inc. and New York &       Company’s use of the NY&C Velocity name in connection
Company Stores, Inc., Case No. 16-cv-     with the promotion and sale of active wear infringed on       United States District Court For The
2823                                      plaintiffs’ “Velocity” trademark.                             Southern District Of New York          Settled

                                        Amber Thomas, a former Sales Associate with the
                                        Company, filed a verified complaint with the New York City
                                        Commission on Human Rights, in which she alleged that the
                                        Company and several individually-named Company
Amber Thomas v. New York &              representatives unlawfully discriminated against her on the New York City Commission on
Company, Inc., et al., Complaint No. M- basis of race by creating a hostile work environment and    Human Rights, Law Enforcement
E-R-19-69812-E                          constructively terminating her employment.                  Bureau                                     Concluded

                                          Ms. Smith, a former store associate, filed a charge claiming
Asia A. Smith v. RTW Retailwinds, LLC     that she had been discriminated and retaliated against
d/b/a/ New York & Co., EEOC Charge        because of her disability as defined by the Americans with U.S. Equal Employment Opportunity
No.: 460-2020-02205                       Disabilities Act of 1990 ( “ADA”).                           Commission Houston District Office Pending

Hedrick v. RTW Retailwinds, Inc. f/k/a    The complaint was a purported class action lawsuit alleging
New York & Company, Inc. and New          that since June 13, 2013, the Company has engaged in
York &                                    deceptive price advertising in violation of California law by
Company Stores, Inc., Case No. 3:17-cv-   advertising merchandise in its outlet stores using false and United States District Court,
01153-BAS-JMA                             misleading “Our Price” prices.                                Southern District of California        Settled

                                          Putative nationwide class action lawsuit alleging that the
Michelle Childers v. New York &           Company violated Florida law by failing to honor the          In the Circuit Court of the Sixth
Company, Inc. n/k/a RTW Retailwinds,      “EVERYTHING 50%-78% OFF” and “All jewelry $7.99”              Judicial Circuit in and for Pinellas
Inc., CASE NO. 19-001573-CI-20            discounts advertised as part of a sale on May 13-14, 2018.    County, Florida                        Pending




                                                                              1 of 2
                          Case 20-18445-JKS           Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                      Desc Main
                                                               In re RTW Retailwinds,
                                                            Document      Page 139Inc.of 141
                                                                  Case No. 20-18445 (JKS)
SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case

      Case Title and Case Number                                    Nature of Case                           Court or Agency and Location      Status of Case
                                          Plaintiff alleges he is visually impaired and physically
                                          disabled and that the Company’s website contains access
Nelson Fernandez v. Lerner New York,      barriers that prevent free and full use by visually disabled
Inc. d/b/a New York & Company and         individuals using keyboards and available screen reader
RTW Retailwinds, Inc., Case 9:20-cv-      software in violation of Title III of the Americans with       United States District Court,
80907-RKA                                 Disabilities Act.                                              Southern District of Florida        Concluded

                                          Administrative charge of discrimination filed by former
                                          associate Alicia Pastora against New York & Company with
                                          the Office of Human Rights and Equity Programs in Fairfax
Pastora v. New York Company, Inc.         County, VA. Ms. Pastora alleges that she was discriminated
d/b/a New York & Company, HRC             against on the basis of her race (Hispanic) in violation of Office of Human Rights and Equity
#2018078E/EEOC #10D201800082C             Chapter 11 of the Code of the County of Fairfax, VA.        Programs in Fairfax County, Virginia   Concluded

                                        Putative class action alleging that, since February 2012, the
Rael v. RTW Retailwinds, Inc. f/k/a New Company has engaged in deceptive price advertising in
York & Company, Inc. and New York &     violation of California law by selling merchandise in New
Company Stores, Inc., Case No. 3:16-cv- York & Company retail stores using sales tickets which           United States District Court,
00369-BAS-JMA                           referenced allegedly false prices.                               Southern District of California     Settled
                                        This charge alleged that the Company engaged in age
                                        discrimination against Ms. Sainato in violation of the New       Equal Employment Opportunity
Sahida Sainato v. RTW Retailwinds, Inc. York State Human Rights Law.                                     Commission, New York District Office Pending




                                                                              2 of 2
                   Case 20-18445-JKS         Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                       Desc Main
                                                       In re RTW Retailwinds,
                                                   Document       Page 140Inc.of 141
                                                              Case No. 20-18445 (JKS)
                     SOFA Part 13, Question 28 - Current Officers, Directors, Managing Members, Controlling Shareholders, etc.

                                                                                                       Position and nature of any      Percentage of
            Name                Address1                   Address2               City    State Zip              interest              interest, if any
David H. Edwab          c/o RTW Retailwinds, Inc.    330 West 34th Street      New York   NY   10001 Director
                                                                                                     Executive Vice President,
Faeth Bradley           c/o RTW Retailwinds, Inc.    330 West 34th Street      New York   NY   10001 Human Resources

                                                                                                      Chair of the Board &
                                                                                                      Presiding Director of the Non-
Grace Nichols           c/o RTW Retailwinds, Inc.    330 West 34th Street      New York   NY    10001 Management Directors
James O. Egan           c/o RTW Retailwinds, Inc.    330 West 34th Street      New York   NY    10001 Director

                                                                                                      Senior Vice President,
Marc G. Schuback        c/o RTW Retailwinds, Inc.    330 West 34th Street      New York   NY    10001 General Counsel & Secretary

                                                                                                      Chief Executive Officer, Chief
Sheamus Toal            c/o RTW Retailwinds, Inc.    330 West 34th Street      New York   NY    10001 Financial Officer & Treasurer
Susan J. Riley          c/o RTW Retailwinds, Inc.    330 West 34th Street      New York   NY    10001 Director




                                                                      1 of 1
                               Case 20-18445-JKS                 Doc 201 Filed 08/12/20 Entered 08/12/20 22:58:40                                     Desc Main
                                                                            In re RTW Retailwinds, Inc.
                                                                       Document        Page 141 of 141
                                                                                        Case No. 20-18445 (JKS)
                SOFA Part 13, Question 29 - Former Officers, Directors, Managing Members, Controlling Shareholders, etc. who withdrew within 1 year preceding commencement of the case




                                                                                                                                                     Position and nature of any    Period during which
            Name                              Address1                                 Address2                    City            State      Zip              interest             position was held
Brenda Freeman                 c/o RTW Retailwinds, Inc.                330 West 34th Street                    New York      NY           10001    Director                      Until 4/10/20
Christy Haubegger              c/o RTW Retailwinds, Inc.                330 West 34th Street                    New York      NY           10001    Director                      Until 4/10/20
                                                                                                                                                    Chief Executive Officer and
Gregory Scott                  c/o RTW Retailwinds, Inc.                330 West 34th Street                    New York      NY           10001    Director                      Until 4/17/20
John D. Howard                 c/o RTW Retailwinds, Inc.                330 West 34th Street                    New York      NY           10001    Director                      Until 4/15/20
Miki Racine Berardelli         c/o RTW Retailwinds, Inc.                330 West 34th Street                    New York      NY           10001    Director                      Until 4/10/20




                                                                                                1 of 1
